     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 1 of 117       1


 1                        UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
 2
       * * * * * * * * * * * * * * * *         )
 3     UNITED STATES OF AMERICA,               )     Criminal Action
                                               )     No. 18-343
 4                      Plaintiff,             )
                                               )
 5        vs.                                  )
                                               )
 6     GEORGE HIGGINBOTHAM,                    )     Washington, DC
                                               )     November 30, 2018
 7                Defendant.                   )     1:21 p.m.
                                               )
 8     * * * * * * * * * * * * * * * *         )

 9

10
                TRANSCRIPT OF ARRAIGNMENT AND CHANGE OF PLEA
11              BEFORE THE HONORABLE COLLEEN KOLLAR-KOTELLY,
                        UNITED STATES DISTRICT JUDGE
12

13     APPEARANCES:

14     FOR THE GOVERNMENT:           RYAN ELLERSICK, ESQ.
                                     NICOLE LOCKHART, ESQ.
15                                   UNITED STATES DEPARTMENT OF JUSTICE
                                     PUBLIC INTEGRITY SECTION
16                                   1400 New York Avenue, NW
                                     Suite 1200
17                                   Washington, DC 20005

18                                   JOHN KELLER, ESQ.
                                     UNITED STATES DEPARTMENT OF JUSTICE
19                                   PUBLIC INTEGRITY SECTION
                                     10th and Constitution Avenue, NW
20                                   Washington, DC 20530

21                                   WOO LEE, ESQ.
                                     JOSHUA SOHN, ESQ.
22                                   UNITED STATES DEPARTMENT OF JUSTICE
                                     MONEY LAUNDERING AND ASSET RECOVERY
23                                     SECTION
                                     950 Pennsylvania Avenue, NW
24                                   Washington, DC 20530

25
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 2 of 117   2


 1     APPEARANCES, CONT'D:

 2     FOR THE DEFENDANT:          LANCE A. ROBINSON, ESQ.
                                   CHRISTOPHER MEAD, ESQ.
 3                                 LONDON & MEAD
                                   1225 19th Street, NW
 4                                 Suite 320
                                   Washington, DC 20036
 5

 6     REPORTED BY:                LISA EDWARDS, RDR, CRR
                                   Official Court Reporter
 7                                 United States District Court for the
                                     District of Columbia
 8                                 333 Constitution Avenue, NW
                                   Room 6706
 9                                 Washington, DC 20001
                                   (202) 354-3269
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 3 of 117         3


 1                 THE COURT:    Good afternoon, everyone.

 2                 MR. ELLERSICK:     Good afternoon, your Honor.

 3                 MR. ROBINSON:    Good afternoon, your Honor.

 4                 THE COURT:    Go ahead and call the case.

 5                 THE COURTROOM DEPUTY:      Criminal Case 18-343, the

 6     United States versus George Higginbotham.

 7                 Counsel, would you please identify yourself for

 8     the record.

 9                 MR. ELLERSICK:     Good afternoon, your Honor.

10                 Ryan Ellersick for the United States.        Also with

11     me at counsel table are John Keller and Nicole Lockhart from

12     the public integrity section and Woo Lee and Joshua Sohn

13     from the money laundering and asset recovery section.

14                 THE COURT:    Good afternoon.

15                 MR. ROBINSON:    Good afternoon, your Honor.

16                 Lance Robinson on behalf of Defendant George

17     Higginbotham.     And with me at counsel table is Christopher

18     Mead.

19                 THE COURT:    Good afternoon.

20                 MR. MEAD:    Good afternoon, your Honor.

21                 THE COURT:    Good afternoon, Mr. Higginbotham.

22                 THE DEFENDANT:     Good afternoon.

23                 THE COURT:    We're here for a plea.

24                 I do have the pretrial services report.         So I'll

25     deal with that at the end.       If he's ready to proceed, we can
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 4 of 117       4


 1     arraign him on the indictment because I don't believe he's

 2     been arraigned yet.

 3                 THE COURTROOM DEPUTY:      May the record reflect that

 4     the Defendant has received a copy of the information.

 5                 Does the Defendant waive --

 6                 THE COURT:    Is it information or indictment?

 7                 MR. ROBINSON:    It's an information, your Honor.

 8                 THE COURT:    Information?    Okay.

 9                 THE COURTROOM DEPUTY:      Information.

10                 Does the Defendant waive formal reading of the

11     information?

12                 THE DEFENDANT:     Yes, I do.

13                 THE COURTROOM DEPUTY:      In Criminal Case 18-343, in

14     which you are charged in Count 1 with conspiracy to make a

15     false statement to banks and a forfeiture allegation, how

16     does the Defendant wish to plead?

17                 THE DEFENDANT:     Guilty.

18                 THE COURTROOM DEPUTY:      Would you raise your right

19     hand, please.

20                 (Whereupon, the Defendant was duly sworn.)

21                 THE COURT:    Mr. Higginbotham, move the microphone

22     straight up so you don't have to keep leaning over, and you

23     can move it closer to you so we can hear you and we have a

24     record.

25                 I'm going to be asking you some questions as part
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 5 of 117        5


 1     of this plea.     I need to make a finding at the end that

 2     you're entering this plea knowingly and voluntarily.            So the

 3     questions relate to that.

 4                 If you don't understand what I'm asking you -- I

 5     realize you're an attorney, but this is, I'm sure, a

 6     different proceeding.

 7                 So if you don't understand anything that I'm

 8     asking you, please a -- at least I'm assuming he's an

 9     attorney.

10                 Am I correct or not?

11                 MR. ROBINSON:    You're correct, your Honor.

12                 THE COURT:    If you don't understand anything,

13     don't just give me the answer you think I want to hear.

14     Make sure you ask.      You also can consult with your lawyer at

15     any time.

16                 As I go through this, I may be explaining things

17     differently than what you've discussed with your attorney.

18     If it doesn't sound like what you understood, again, please

19     speak up.

20                 Also, I want you to make sure you understand that

21     you can't come back in a week or two and say, "Well, Judge,

22     I've changed my mind."      We need to make sure this is really

23     what you want to do.

24                 We also need to put on the record everything that

25     is related to this agreement.       So if it's not in writing or
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 6 of 117   6


 1     we don't talk about it orally, you can't come back and say

 2     well, this or that was part of it.        Okay?   Do you

 3     understand?

 4                 THE DEFENDANT:     Yes, your Honor.

 5                 THE COURT:    So I've just placed you under oath.   I

 6     want to make sure that you understand that, if you don't

 7     answer my questions truthfully, that you could be prosecuted

 8     for perjury or for making a false statement.

 9                 THE DEFENDANT:     Yes, your Honor.

10                 THE COURT:    You've been charged in a criminal

11     information with Count 1, conspiracy to make false

12     statements to banks, and that is what you're -- and there

13     was also a forfeiture count.

14                 You are pleading to the information, which is the

15     Count 1 conspiracy to make false statements to banks, and

16     you are agreeing to a forfeiture, as I understand it,

17     although the amount has not been determined.

18                 The Government has agreed not to seek detention.

19     Pending sentencing, the Court will make an independent

20     decision.

21                 In terms of allocution, recommendations to the

22     Court about a sentence, the Government is reserving its

23     right to make recommendations and the plea letter does

24     discuss things.

25                 But is that the basic agreement as you understand
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 7 of 117    7


 1     it?

 2                  THE DEFENDANT:    Yes, your Honor, it is.

 3                  THE COURT:   Anything that -- counsel, that I

 4     didn't bring up as strictly the basic?

 5                  MR. ROBINSON:    No, your Honor.

 6                  THE COURT:   Then, let me ask you some background

 7     questions.

 8                  How old are you, sir?

 9                  THE DEFENDANT:    46.

10                  THE COURT:   And what's your date of birth?

11                  THE DEFENDANT:    9-18-72.

12                  THE COURT:   And how far have you gone in school?

13                  THE DEFENDANT:    Juris doctor.

14                  THE COURT:   Where were you born?

15                  THE DEFENDANT:    Washington, DC.

16                  THE COURT:   In the last 48 hours, have you taken

17     any alcohol, any drugs?

18                  THE DEFENDANT:    Not at all.

19                  THE COURT:   How about any kind of medication?

20                  THE DEFENDANT:    No, ma'am.

21                  THE COURT:   What was the process with which you

22     went through the plea letter and the other materials with

23     your counsel?     Just explain to me how you did it.

24                  THE DEFENDANT:    On a number of occasions, I met

25     with my counsel both in person and on the phone and
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 8 of 117      8


 1     discussed the information as well as the plea, as well as

 2     the factual basis, at length.

 3                  THE COURT:    So have you read all of it?

 4                  THE DEFENDANT:    Yes, I have, your Honor.

 5                  THE COURT:    Have you ever received any treatment

 6     for any type of mental illness or emotional disturbance?

 7                  THE DEFENDANT:    No, your Honor, I have not.

 8                  THE COURT:    You have a copy, I believe, of the

 9     information, which sets out the charge against you.

10                  Have you fully discussed that charge with your

11     counsel?

12                  THE DEFENDANT:    Yes, your Honor, I have.

13                  THE COURT:    And are you completely satisfied with

14     the services of your attorney in this case?

15                  THE DEFENDANT:    Yes, your Honor.     I am very

16     satisfied.

17                  THE COURT:    Have you had enough time to talk with

18     your attorney, discuss the case, review the materials in

19     order to make a decision to accept the plea?

20                  THE DEFENDANT:    Yes, your Honor.

21                  THE COURT:    I'm going to go through the basic

22     constitutional rights.      My initial questions will be whether

23     you understand your rights.

24                  So the first is:    You're pleading guilty to a

25     felony information.       So you have not -- the case has not
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 9 of 117         9


 1     been indicted, which means that you do have a right to a

 2     grand jury indictment.

 3                  In other words, the Government would have to

 4     convince 12 grand jurors out of at least 16, but not more

 5     than 23, that there's probable cause that the crime was

 6     committed and that you're actually the person who committed

 7     it.

 8                  Do you understand your rights?

 9                  THE DEFENDANT:    Yes, your Honor.

10                  THE COURT:   And have you given up that right?

11                  THE DEFENDANT:    Yes, your Honor, I have.

12                  THE COURT:   Did you sign a waiver?

13                  THE DEFENDANT:    Yes, your Honor, I did.

14                  THE COURT:   Now, you have also a right to plead

15     not guilty and have a jury trial in this case.          12 citizens

16     from the District of Columbia would be summoned to the

17     courtroom.

18                  You, through counsel and the Government and the

19     Court, could ask them questions in order to select a jury

20     that would be fair and impartial.

21                  And 12 citizens of the District of Columbia would

22     determine your guilt or innocence based on the evidence

23     presented in the courtroom.

24                  Do you understand your right to a jury trial?

25                  THE DEFENDANT:    Yes, your Honor, I do.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 10 of 117    10


 1                  THE COURT:   Do you understand that, if you did

 2      have a trial, you would have a right to be represented by a

 3      lawyer and, if you could not afford one, one could be

 4      appointed for you?

 5                  THE DEFENDANT:    Yes, your Honor, I do.

 6                  THE COURT:   And do you understand that, at a

 7      trial, you would have the right through your lawyer to

 8      confront and cross-examine any witnesses against you?

 9                  THE DEFENDANT:    Yes, your Honor.

10                  THE COURT:   And do you understand that you'd have

11      the right to present your own witnesses and have the right

12      to subpoena them, in other words, require them to come to

13      your defense?

14                  THE DEFENDANT:    Yes, your Honor.

15                  THE COURT:   Do you understand that, if you went

16      forward to trial, you would have the right to testify and

17      present evidence on your own behalf if you wanted to, but

18      that you would not have to testify or present any evidence

19      if you didn't want to?      And that's because you can't be

20      forced to incriminate yourself, that is, present evidence of

21      your own guilt.

22                  And I would tell the jury that they could not

23      infer any guilt to you based on the fact that you had

24      asserted your constitutional rights.

25                  Do you understand that?
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 11 of 117         11


 1                  THE DEFENDANT:    Yes, your Honor.

 2                  THE COURT:   Do you understand that, unless and

 3      until I accept your guilty plea, you are presumed by the law

 4      to be innocent because it's the Government's burden to prove

 5      your guilt beyond a reasonable doubt and, until it does, you

 6      can't be convicted at trial?

 7                  THE DEFENDANT:    Yes, your Honor, I do.

 8                  THE COURT:   And do you understand that, if you

 9      went forward at trial and were convicted, you would have the

10      right to appeal your conviction to the Court of Appeals and

11      have a lawyer again help you prepare your appeal, including

12      one that could be appointed for you?

13                  THE DEFENDANT:    Yes, your Honor, I do.

14                  THE COURT:   Do you understand that, by pleading

15      guilty, you're giving up your rights to an appeal?          And let

16      me go over.    There is a particular discussion about that in

17      the plea agreement.

18                  Do you understand that?

19                  THE DEFENDANT:    Yes, your Honor.

20                  THE COURT:   Let's look at Page 9, Paragraph 16,

21      and then on Page 11, Paragraph 18.        It just seems easier to

22      have you look at what's actually in here.         So it's Page 9 at

23      the bottom.

24                  So, generally, you would have certain

25      constitutional rights associated relating to an appeal as
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 12 of 117   12


 1      well as there's a statutory right.

 2                  And the waiver -- and I'm going to go through it

 3      because it's fairly complicated.

 4                  I take it that you are aware that you have a right

 5      to challenge both the sentence as well as the plea on direct

 6      appeal.

 7                  THE DEFENDANT:    Yes, your Honor.

 8                  THE COURT:   And that you would be able, in certain

 9      circumstances, to argue that your guilty plea should be set

10      aside or the sentence set aside or reduced and collateral

11      challenges and that could be under a 2255, which is a form

12      of a writ of habeas corpus.

13                  Do you understand that?

14                  THE DEFENDANT:    Yes, your Honor.

15                  THE COURT:   Now, in exchange for promises that the

16      Government has made about this plea agreement, you are

17      voluntarily and expressly waiving all rights to appeal or

18      collaterally attack your conviction, sentence or any other

19      matter related to the prosecution, including any claim that

20      the statute to which you have pled is unconstitutional

21      and/or the conduct admitted as part of the factual basis

22      doesn't fall within the scope of the statute, whether such a

23      right to appeal or collateral attack arises under any other

24      provision of law.

25                  Do you understand that?
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 13 of 117            13


 1                  THE DEFENDANT:    Yes, your Honor, I do.

 2                  THE COURT:   Now, notwithstanding this very broad

 3      waiver, if the Government appeals the sentence, then you can

 4      file a direct appeal as well.

 5                  If they don't appeal, you can file a direct appeal

 6      or petition for collateral relief on a claim if otherwise

 7      permitted by law in such proceeding.

 8                  In other words, at this point you're giving up

 9      your right to appeal directly a claim that it's

10      unconstitutional or your conduct is outside the scope.

11                  However, if in another case it became -- your

12      statute that you're pleading under -- under which you're

13      pleading was found to be unconstitutional or your conduct

14      was outside of that scope, you would then be able to take an

15      appeal.

16                  So that's the otherwise permitted by law.           So, in

17      other words, you're waiving it if it's otherwise permitted

18      by law in that proceeding.

19                  Do you understand that?

20                  THE DEFENDANT:    Yes, your Honor, I do.

21                  THE COURT:   And the other thing you could take on

22      appeal, if the Court exceeds the statutory maximum, which

23      would be an unlawful sentence, and also challenging a

24      decision by the sentencing judge to increase -- and this is

25      specific to your case -- to increase the offense level under
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 14 of 117     14


 1      a specific -- and this is (ii), if you want to look at it --

 2      the offense level under 2B1.1(b)(1) by 12 levels or more

 3      corresponding to a loss or gain of $250,000 or more.

 4                  So, in other words, if I sentence you and the

 5      offense level was above this, then you would be in a

 6      position to appeal.

 7                  Do you understand that?

 8                  THE DEFENDANT:    Yes, your Honor, I do.

 9                  THE COURT:   You could also appeal if I impose an

10      upward departure pursuant to the sentencing guidelines.

11                  Do you understand that?

12                  THE DEFENDANT:    Yes, your Honor, I do.

13                  THE COURT:   And you would also be able to appeal

14      if I did an upward variance, which -- and I'll get to some

15      of this, what the difference between a departure and a

16      variance is.

17                  But, anyway, it would be above what is generally

18      set out as the sentencing guidelines.        But, obviously, it

19      would have to be lower than the maximum, and a variance --

20      since the sentencing guidelines are advisory, the Court

21      could vary the sentence and give you one that's above that

22      not as a departure, but as a variance.        Under those

23      circumstances, you could also appeal.

24                  Do you understand?

25                  THE DEFENDANT:    Yes, your Honor, I do.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 15 of 117         15


 1                  THE COURT:   And I think the last one is that if

 2      you indicated that you did not receive effective assistance

 3      of counsel in the proceedings.

 4                  Do you understand that?

 5                  THE DEFENDANT:    Yes, your Honor.

 6                  THE COURT:   And if you do appeal or seek the

 7      collateral relief, you cannot raise any other issues other

 8      than the exceptions, which I've set out.

 9                  THE DEFENDANT:    Yes, your Honor.

10                  THE COURT:   Do you understand that?

11                  THE DEFENDANT:    Yes, your Honor.

12                  THE COURT:   So have you had a discussion -- I

13      mean, this is a fairly complicated appeal waiver.          Have you

14      discussed this specifically with your counsel both in terms

15      of the constitutionality issue as well as the statutory

16      rights that you have?

17                  THE DEFENDANT:    Yes, your Honor, I have.

18                  THE COURT:   And did you have a discussion with him

19      in terms of what he's giving up and what the exceptions are?

20                  MR. ROBINSON:    I did, your Honor.

21                  THE COURT:   And assuming you fell into one of

22      these exceptions in terms of being able to appeal, do you

23      understand that any notice of appeal must be filed within

24      14 days of judgment?

25                  If you are unable to afford the cost of an appeal,
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 16 of 117        16


 1      you can ask to have the appeal filed without cost to you and

 2      you also can request counsel to represent you if you cannot

 3      afford it.

 4                   Do you understand that?

 5                   THE DEFENDANT:   Yes, your Honor.

 6                   THE COURT:   Now, do you understand that, if you

 7      plead guilty and I accept your guilty plea, you'll be giving

 8      up the rights I've just explained to you, you're not going

 9      to have a trial, and there won't be an appeal unless it

10      falls into one of those exceptions?

11                   Do you understand that?

12                   THE DEFENDANT:   Yes, your Honor.

13                   THE COURT:   Do you want to plead guilty in this

14      case, give up your rights to a trial and your right to an

15      appeal as I've explained it to you?

16                   THE DEFENDANT:   Yes, your Honor, I do.

17                   THE COURT:   The next phase is going to be the

18      discussion of the statement of offense, which is a written

19      proffer.

20                   The Government is going to state what evidence

21      they have relating to your conduct and they've going to

22      match it up with the elements of the offense that you're

23      pleading guilty to.

24                   I want you to listen to it very carefully.         I know

25      you've signed it, but I still go through it.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 17 of 117       17


 1                  One of the things that I go through in making sure

 2      that you're agreeing to everything is to find out whether

 3      this is information or actions on your part that you either

 4      took at the time or knew at the time.

 5                  Sometimes the Government has evidence from other

 6      sources that still go into the proffer, but it may not be

 7      things that you knew at the time.        That's something you know

 8      now, but didn't know at the time.

 9                  I don't know whether that's true.       But when I go

10      through it, I would ask that you indicate that.

11                  Go ahead and sit down.

12                  We'll go through the proffer, which I'm assuming

13      is what the Government is going to do.

14                  And I would ask that, in going through the proffer

15      at the end or however you want to do it, that you then hook

16      it up to the elements of the offense.

17                  MR. ELLERSICK:    Would the Court --

18                  THE COURT:   If I could just indicate one thing.

19                  What we do have is a redacted version, which is

20      fine.   And my understanding is the unredacted version, which

21      would provide some more information and identity of people,

22      has been signed by the Defendant.

23                  Is that correct?

24                  MR. ROBINSON:    That's correct, your Honor.

25                  THE COURT:   But I'm going to work from the
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 18 of 117       18


 1      redacted version, and I'm assuming you are, too.

 2                  MR. ELLERSICK:    Yes, your Honor.

 3                  Would the Court like me to read it verbatim from

 4      the factual basis?

 5                  THE COURT:   I leave it to you as to how you wish

 6      to do it.    You do need to go through enough of it to make

 7      sure that, one, it makes sense, but also that it includes

 8      all of the conduct that you would need in order to meet the

 9      elements of the offense he's pleading guilty to.

10                  But there may be more detail in here that you

11      don't need to go through.      But I leave it to you.      If you

12      want to read it, that's fine.       It's your choice.

13                  MR. ELLERSICK:    I may start reading it, your

14      Honor, and I may deviate at some point, if it's superfluous.

15                  THE COURT:   That's fine.

16                  MR. ELLERSICK:    Your Honor, we expect that, if

17      this case were to proceed to trial, that the evidence would

18      show that, from in or about April 2017 to in or about

19      January 2018, in the District of Columbia and elsewhere, the

20      Defendant and others knowingly conspired to commit the

21      offense of making false statements to a bank by

22      misrepresenting the true source and purpose of transfers of

23      tens of millions of dollars from foreign accounts to various

24      federally insured financial institutions in the United

25      States.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 19 of 117   19


 1                  The individuals involved in this conspiracy, your

 2      Honor, were the Defendant, an associate of his, who's

 3      identified as Coconspirator A, and then a foreign national,

 4      identified as Coconspirator B, who is alleged to have

 5      orchestrated a multi-billion-dollar embezzlement and bribery

 6      scheme from 1 Malaysia Development Berhad, which is commonly

 7      known as 1MDB, which was an investment development company

 8      wholly owned by the Government of Malaysia.

 9                  In or about July 2016, the United States

10      Department of Justice filed multiple civil forfeiture

11      complaints seeking the forfeiture of over a billion dollars

12      in assets allegedly associated with laundered proceeds from

13      the 1MDB embezzlement and bribery scheme.

14                  Coconspirator B was named in the complaint as one

15      of the primary architects of that embezzlement scheme.

16                  In or about March 2017, Coconspirator A asked the

17      Defendant to assist with identifying someone with political

18      influence in the United States who could resolve

19      Coconspirator B's issues surrounding the 1MDB forfeiture

20      matters and DOJ investigation of that scheme.

21                  The Defendant introduced Coconspirator A to a law

22      firm recruiter who recommended two different law firms, but

23      Coconspirator B ultimately selected an individual identified

24      as Person 1, who was a nonlawyer business owner, political

25      fundraiser and financier with political connections at high
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 20 of 117     20


 1      levels of the United States Government.         That person was

 2      hired to lobby Government officials to resolve the 1MDB

 3      matters.

 4                  The Defendant had no role or had no involvement in

 5      introducing Person 1 to Coconspirator A or Coconspirator B.

 6                  According to Coconspirator A, Person 1 did not

 7      want to be paid directly by Coconspirator B for the services

 8      because he didn't want -- did not want to be linked to

 9      Coconspirator B.

10                  So at Coconspirator A's direction, the Defendant

11      worked on various retainer and consulting agreements that

12      provided for payments to pass-through entities to distance

13      Coconspirator B from Person 1 and anonym ize Coconspirator B

14      in the transaction.

15                  According to these written agreements,

16      Coconspirator B would pay tens of millions of dollars to

17      Person 1 through various intermediaries and entities as

18      compensation for Person 1's efforts to lobby United States

19      Government officials to drop all civil and/or criminal

20      matters related to 1MDB.

21                  According to Coconspirator A, as part of the

22      lobbying campaign, Person 1 agreed to try to influence a

23      potential nominee for a federal position that would have

24      authority over the 1MDB civil forfeiture matters, but that

25      person ultimately was not nominated.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 21 of 117    21


 1                  In or about May of 2017, Coconspirator A informed

 2      the Defendant that Coconspirator B had another request that

 3      was separate from the 1MDB matters that was potentially more

 4      lucrative than their work on the 1MDB issue.

 5                  Coconspirator B wanted Foreign National 1, a

 6      former resident of Country Q who was living in the United

 7      States on a temporary visa and who had publicly criticized

 8      the leadership of Country Q, to be removed from the United

 9      States and sent back to Country Q.

10                  According to Coconspirator A, Person 1 and others

11      would use their political connections to lobby United States

12      Government officials to have Foreign National 1 removed from

13      the United States.

14                  In or about July 2017, Coconspirator A requested

15      that the Defendant meet with Country Q's ambassador to the

16      United States at Country Q's embassy in Washington, DC.

17                  The Defendant agreed and on or about July 16,

18      2017, the Defendant went to Country Q's embassy in

19      Washington, DC, and met with the ambassador.

20                  The Defendant informed embassy staff and

21      Country Q's ambassador that he was there in his personal

22      capacity and not as a representative of DOJ.

23                  At Coconspirator A's request, the Defendant

24      delivered a specific message during the meeting.          That

25      message was that the United States Government officials were
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 22 of 117    22


 1      working on the matter involving Foreign National 1 and there

 2      would be additional information in the future concerning the

 3      logistics of returning Foreign National 1 to Country Q.

 4                   Following the meeting, the Defendant reported to

 5      Coconspirator A what has occurred.        Coconspirator A informed

 6      the Defendant that, based on Coconspirator A's conversation

 7      with Coconspirator B, Coconspirator B was satisfied with how

 8      the embassy meeting went.

 9                   Between in or about May 2017 and in or about

10      September 2017, tens of millions of dollars were transferred

11      from Foreign Company L, which is an entity formed in

12      Country Q, to accounts in the name of an entity in the

13      United States controlled by Coconspirator A.

14                   The Defendant understood that, although the money

15      was coming from Foreign Company L, Coconspirator B exercised

16      control over those funds and the transfers occurred at his

17      direction.

18                   The Defendant also understood that the purpose of

19      the funds was to pay Person 1 and others to lobby United

20      States Government officials to resolve the 1MDB matters and

21      have Foreign National 1 removed from the United States and

22      sent back to Country Q.

23                   To make these international fund transfers appear

24      legitimate, the Defendant worked on various fake loan

25      documents, investment agreements and consulting contracts at
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 23 of 117       23


 1      the direction of Coconspirator A.

 2                  The documents were in the names of several

 3      foreign and domestic shell companies that concealed

 4      Coconspirator B's involvement in the transactions.

 5                  The purpose in creating the fake documents was to

 6      provide a cover story in case the banks or other authorities

 7      made inquiries about the true source and purpose of the

 8      funds.

 9                  The Defendant understood that Coconspirator A and

10      Coconspirator B were are concerned that financial

11      institutions in the United States would refuse to execute

12      transactions involving any funds identified as being

13      associated with Coconspirator B.

14                  In or about September 2017, at Coconspirator A's

15      request, the Defendant traveled to Country Q with

16      Coconspirator A and others to meet with Coconspirator B.

17                  Over the course of several days, Higginbotham met

18      with Coconspirator B, Coconspirator A and others.          During

19      these meetings, Coconspirator B, Coconspirator A and others

20      discussed strategies for secretly funneling more of

21      Coconspirator B's money into the United States to further

22      the lobbying campaign, including coming up with cover

23      stories to explain the movement of money and to conceal the

24      fact that the money was associated with Coconspirator B.

25                  They also discussed the strictness of the United
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 24 of 117   24


 1      States banking system in the wake of the events of

 2      September 11, 2001.

 3                  Coconspirator B stated that he wanted to send the

 4      money in smaller installments over a longer period of time

 5      in order to avoid scrutiny.

 6                  Eventually, Coconspirator B came up with a

 7      proposal of giving the Defendant power of attorney over the

 8      assets of Foreign Company R, another entity formed in

 9      Country Q and purportedly owned by an associate of

10      Coconspirator B.

11                  In reality, Coconspirator B controlled Company R's

12      assets and the associate was simply a nominee for

13      Coconspirator B.

14                  According to could Coconspirator B's proposal, in

15      the event Person 1 and others were successful in having

16      Foreign National 1 removed from the United States, the

17      Defendant, using the power of attorney authority, could sell

18      Company R to Coconspirator A and others associated with

19      Person 1 and use Company R's assets to compensate those

20      involved in the lobbying campaign.

21                  At Coconspirator B's direction, the Defendant

22      signed various documents while in Country Q purporting to

23      give the Defendant control over Company R's assets.

24                  Upon returning to the United States, the Defendant

25      and Coconspirator A learned that Person 1 and others
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 25 of 117   25


 1      involved in the lobbying campaign were dissatisfied with

 2      Coconspirator B's proposal and the fact that the trip to

 3      Country Q had not resulted in additional funds being sent to

 4      the United States.

 5                  In or about October 2017, Coconspirator A and the

 6      Defendant agreed that the additional funds that Person 1 and

 7      associates were seeking from Coconspirator B could instead

 8      be deposited into the Defendant's attorney escrow account

 9      pending resolution of the issue concerning Foreign

10      National 1.

11                  On or about October 23rd, 2017, approximately

12      $41 million was deposited into the Defendant's escrow

13      account from Foreign Company R at the direction of

14      Coconspirator B.

15                  The Defendant, at Coconspirator A's direction,

16      disbursed several million dollars for one of

17      Coconspirator A's entertainment projects.

18                  According to Coconspirator A, those funds were

19      Coconspirator A's cut for helping get the money into the

20      United States and acting as an intermediary between

21      Coconspirator B and the individuals engaged in the lobbying

22      campaign.

23                  Virtually all of the remaining funds were placed

24      in a certificate of deposit at Coconspirator A's request

25      because the individuals engaged in the lobbying campaign
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 26 of 117   26


 1      wanted the money to be secure.

 2                  The Defendant believed that the funds would be

 3      released in the event the lobbying campaign was successful

 4      in having Foreign National 1 removed from the United States.

 5                  Between in or about September 2017 and in or about

 6      December 2017, in furtherance of the conspiracy, the

 7      Defendant made and caused to be made false statements to

 8      three federally insured financial institutions in the United

 9      States in order to influence the financial institutions'

10      actions in connection with the tens of millions of dollars

11      transferred from Foreign Company L and Foreign Company R to

12      accounts in the United States to finance Coconspirator B's

13      lobbying campaign.

14                  The Defendant understood that Coconspirator B's

15      publicly known status as one of the primary architects of

16      the 1MDB embezzlement and bribery scheme created significant

17      barriers to moving Coconspirator B's money through United

18      States financial institutions.

19                  The Defendant, Coconspirator A and Coconspirator B

20      therefore agreed that Coconspirator B's connections to the

21      funds sent to the United States for the lobbying campaign

22      would be concealed from United States financial institutions

23      and the true purpose of the funds would be misrepresented to

24      the financial institutions.

25                  Between in or about July and September 2017,
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 27 of 117   27


 1      Financial Institution X, an institution with accounts

 2      insured by the Federal Deposit Insurance Corporation, sent

 3      inquiries to Coconspirator A, Coconspirator A's money

 4      manager and the Defendant concerning the source and purpose

 5      of the tens of millions of dollars in transfers from Foreign

 6      Company L to Coconspirator A's business accounts at

 7      Financial Institution X.

 8                  On or about September 27th, 2017, in order to

 9      influence the bank's ongoing due diligence, the Defendant,

10      at Coconspirator A's direction, sent a detailed written

11      response to Financial Institution X claiming that Foreign

12      Company L was the source of the transfers and that the

13      purpose of the funds was to finance Coconspirator A's

14      entertainment matters and also to retain a law firm to

15      assist Foreign Company L to resolve a highly complex civil

16      litigation matter.

17                  The letter made no mention of Coconspirator B or

18      the lobbying campaign to influence the 1MDB matters and have

19      the foreign -- have Foreign National 1 removed from the

20      United States.

21                  In addition, the Defendant attached one of the

22      fake consulting contracts to his response to Financial

23      Institution X as a cover story for some of the money

24      Coconspirator B had transferred to Coconspirator A's

25      business accounts in the United States.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 28 of 117   28


 1                  On or about September 28, 2017, Financial

 2      Institution X informed Coconspirator A that all of his

 3      business accounts would be closed on or before October 28,

 4      2017, and that effective immediately wires into the accounts

 5      would no longer be accepted due to insufficient information

 6      regarding the source of funds on previous wires.

 7                  Financial Institution X subsequently issued

 8      cashier's checks totaling approximately $37 million for the

 9      remaining balance which were deposited with Financial

10      Institution Y a short time later.

11                  Financial Institution Y was a broker-dealer

12      registered with the United States Securities and Exchange

13      Commission that had arrangements with federally insured

14      banks for offering certain account services.

15                  In or about October 2017, Coconspirator A and

16      the Defendant opened business accounts at Financial

17      Institution Y that provided separate cash accounts with an

18      affiliate FDIC insured bank where some of the funds from

19      Foreign Company L, which had previously been with Financial

20      Institution X, were maintained.

21                  Between in or about October and November 2017, as

22      part of its due diligence, in connection with the account

23      openings, Financial Institution Y repeatedly inquired of

24      Coconspirator A and the Defendant about the source and

25      purpose of the tens of millions of dollars in
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 29 of 117   29


 1      Coconspirator A's business accounts that had previously been

 2      with Financial Institution X.

 3                  In order to influence Financial Institutions Y's

 4      actions with respect to maintaining the accounts,

 5      Coconspirator A claimed to a representative of Financial

 6      Institution Y that the money was from a foreign investor in

 7      Coconspirator A's entertainment projects.

 8                  In addition, on or about November 6, 2017, at

 9      Coconspirator A's direction, the Defendant responded to the

10      representative's question about whose money was in the

11      accounts by falsely claiming, "The funds originated with

12      Foreign Company L and corporation documents attached to an

13      investor in a slate of projects that are currently under

14      review and subject to further discussion."

15                  Neither Coconspirator A nor the Defendant

16      mentioned Coconspirator B or the campaign to influence the

17      1MDB matters and have Foreign National 1 removed from the

18      United States.

19                  In or about November 2017, Financial Institution Y

20      closed Coconspirator A's business accounts and disbursed the

21      remaining funds, including those from the cash accounts, to

22      Coconspirator A.

23                  In or about December of 2017, Financial

24      Institution Z, an FDIC insured bank where the Defendant

25      maintained an attorney escrow account, inquired of the
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 30 of 117   30


 1      Defendant about the source and purpose of the approximately

 2      $41 million deposited into his account from Foreign

 3      Company R.

 4                   In order to influence Financial Institution Z's

 5      due diligence with respect to those funds, the Defendant

 6      responded that the money was an investment from Foreign

 7      Company R in music and entertainment projects for one of his

 8      clients.

 9                   The Defendant did not mention Coconspirator B or

10      the campaign to influence the 1MDB matters and have Foreign

11      National 1 removed from the United States.

12                   On or about May 9, 2017, the Defendant submitted a

13      20,000-dollar invoice to Coconspirator A for work related,

14      at least in part, to the conduct described above for

15      Coconspirator A.

16                   On or about August 11, 2017, the Defendant

17      submitted a 50,000-dollar invoice to Coconspirator A and his

18      money manager for work related, at least in part, to the

19      conduct described above for Coconspirator A.

20                   Coconspirator A paid the Defendant the full amount

21      of both invoices.

22                   THE COURT:   If you can pick up the salient ones --

23      you can do it by paragraphs or however you want to do it --

24      in terms of the specific offense characteristics, the

25      elements of the offense.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 31 of 117      31


 1                  MR. ELLERSICK:    Yes, your Honor.

 2                  The first element of the offense is that the

 3      Defendant agreed with at least one other person to commit

 4      the offense of making false statements to a bank, in

 5      violation of 18 USC 1014.

 6                  THE COURT:   Hang on one second.      Let me find

 7      the -- I know you gave me the elements of the offense.          Here

 8      it is.

 9                  Okay.   Go ahead.    This is in the plea agreement

10      itself.   You have it at the beginning --

11                  MR. ELLERSICK:    That's correct.

12                  THE COURT:   -- in terms of what the elements are.

13      Am I correct?

14                  MR. ELLERSICK:    Yes.

15                  THE COURT:   Okay.

16                  MR. ELLERSICK:    The first element is that the

17      Defendant agreed with at least one other person to commit

18      this offense of making false statements to a bank.

19                  And the evidence of that really comes from the

20      Defendant's statements about meeting with Coconspirator A

21      and Coconspirator B, discussions about getting more of

22      Coconspirator B's money into the United States secretly and

23      concealing Coconspirator B's connection to those funds by

24      misrepresenting the true source and purpose of the funds.

25                  Some of those discussions occurred during this
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 32 of 117       32


 1      trip to Country Q that's described in the factual basis

 2      where there was discussions between Coconspirator B and

 3      Coconspirator A and the Defendant was present for those.

 4                  So those discussions formed the basis for this

 5      agreement to get Coconspirator B's money into the United

 6      States to finance this lobbying campaign, but to do it in a

 7      way that misrepresented the source and purpose to the banks.

 8                  The second element is that the Defendant knowingly

 9      participated in the conspiracy with the intent to commit the

10      offense of making false statements to a bank.

11                  That evidence, your Honor, I think comes from the

12      Defendant's -- among other things, his work on various

13      consulting agreements, loan documents that were fake and

14      were generated as a way to provide a cover in case banks or

15      other regulators made inquiries about the money, and those

16      were generated in an effort to make the money appear

17      legitimate.

18                  And then, finally, at least one overt act was

19      committed in furtherance of the conspiracy.         And the overt

20      act that's alleged in the information was an email that was

21      sent by the Defendant at Coconspirator A's direction --

22                  THE COURT:   Which paragraph is it?

23                  MR. ELLERSICK:    It's Paragraph 16, your Honor,

24      about two-thirds of the way down the paragraph.          It

25      described --
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 33 of 117     33


 1                  THE COURT:   If you could hold on just one second.

 2                  I'm sorry.   I'm trying to get an emergency order

 3      out at the same time.

 4                  Paragraph -- I missed this.      Which one?

 5                  MR. ELLERSICK:    Paragraph 16 in the factual basis.

 6                  THE COURT:   Okay.

 7                  MR. ELLERSICK:    It's about two-thirds of the way

 8      down in that paragraph.

 9                  THE COURT:   "In order to influence Financial

10      Institutions Y's actions..."?       Is that starting where it is?

11                  MR. ELLERSICK:    It starts --

12                  THE COURT:   Further down?

13                  MR. ELLERSICK:    -- the next sentence, "In

14      addition, on or about November 6, 2017..."

15                  THE COURT:   Okay.

16                  MR. ELLERSICK:    And that references an email that

17      the Defendant sent, at Coconspirator A's direction, to a

18      representative of the institution falsely claiming that the

19      funds came from this foreign company for an investment in a

20      slate of projects when, in reality, it was money that had

21      come from Coconspirator B to finance this lobbying effort.

22                  So that would be one, among other, overt acts, but

23      that's the overt act that's alleged in the information.

24                  THE COURT:   And what are the other overt acts from

25      your perspective?     If you want to reference it in the
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 34 of 117   34


 1      context of the -- telling me which paragraphs, that might be

 2      easier for you.

 3                  MR. ELLERSICK:    Sure.

 4                  Another one is in Paragraph 15, your Honor,

 5      which references a letter that was sent on or about

 6      September 27, 2017, that again made misrepresentations about

 7      the source and purpose of the funds.        I could go on.

 8                  But there would also be the Defendant's work on

 9      these various written agreements that were essentially

10      generated to provide a cover story for -- in case there were

11      inquiries about the money.

12                  THE COURT:   All right.    Thank you.

13                  MR. ELLERSICK:    Thank you.

14                  THE COURT:   Mr. Higginbotham.

15                  THE DEFENDANT:    (Approaches the lectern.)

16                  THE COURT:   Why don't you push the microphone up

17      so you don't have to keep leaning over.

18                  Let me just start out by asking -- I understand

19      you signed it.    But do you agree with everything that's in

20      here?

21                  THE DEFENDANT:    Yes, your Honor, I do.

22                  THE COURT:   Is there anything that's in here, to

23      start with, that you did not know at the time or were not

24      involved with at the time?

25                  THE DEFENDANT:    No, your Honor.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 35 of 117   35


 1                  THE COURT:   So everything is something you were

 2      aware of -- you were aware of at the time?

 3                  THE DEFENDANT:    Yes, your Honor.

 4                  THE COURT:   Let me just go through it.

 5                  I'm going to do it by paragraphs, and I'll try and

 6      summarize it accurately.      If I don't, please speak up.

 7                  So this is a conspiracy, which would mean that you

 8      and at least one other person would have agreed to commit

 9      this specific offense in this case, which is making a false

10      statement to a bank.

11                  So, presumably, the co-conspirators would be

12      Coconspirator A, who evidently was a longtime associate, a

13      businessperson, entertainer, and B, who was a foreign

14      national and associate of Coconspirator A.

15                  He was a wealthy businessperson and he was

16      involved -- he or she -- Coconspirator B being involved in a

17      multi-billion-dollar embezzlement and bribery scheme from

18      1 Malaysia Development Berhad, which is 1MDB.

19                  Is that correct?

20                  THE DEFENDANT:    Yes, your Honor.

21                  THE COURT:   And I take it that you already knew

22      Coconspirator A.

23                  Did you then meet Coconspirator B through A or how

24      did that happen?

25                  THE DEFENDANT:    I knew Coconspirator A for roughly
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 36 of 117    36


 1      15 or so years.     I then on one occasion when I traveled to

 2      Country Q met with and spoke with Coconspirator B.

 3                   THE COURT:   So that was -- is that the trip that

 4      they talk about here or some separate trip?

 5                   THE DEFENDANT:   That is the trip that's referenced

 6      there, ma'am.

 7                   THE COURT:   So in terms of the concern about 1MDB,

 8      the Justice Department filed these multiple civil forfeiture

 9      complaints seeking forfeiture against 1MDB, which presumably

10      would affect Coconspirator B.

11                   And so that Coconspirator B was named in the

12      complaint and was interested in having this resolved in a

13      favorable manner to Coconspirator B.

14                   Would that be the goal -- one of the goals

15      initially?

16                   THE DEFENDANT:   Yes, your Honor.

17                   THE COURT:   And Paragraph 4 says that, in March of

18      2017, Coconspirator A asked you to assist with identifying

19      somebody who would have some political influence who could

20      assist Coconspirator B in terms of the forfeiture matters

21      that the Justice Department had launched against

22      Coconspirator B and his investment development company.

23                   Is that correct?

24                   THE DEFENDANT:   Yes, your Honor.

25                   THE COURT:   If I'm wrong about anything, just
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 37 of 117         37


 1      speak up.

 2                  THE DEFENDANT:    Coconspirator A asked me if I knew

 3      any attorneys that, beyond their legal skill, had political

 4      connections because Coconspirator B and Coconspirator A

 5      believed that there was a political connection to the 1MDB

 6      matter.

 7                  THE COURT:   So they were looking for an attorney,

 8      but who was a lobbyist as well, in essence?

 9                  THE DEFENDANT:    In essence, yes.

10                  THE COURT:   And you introduced Coconspirator A,

11      who was your friend, to a law firm recruiter, but

12      Coconspirator B ultimately found their own person.          Is that

13      correct?    And that's Person A -- Person 1?

14                  THE DEFENDANT:    Yes, your Honor.

15                  THE COURT:   At what point did you meet Person 1?

16                  THE DEFENDANT:    Person 1?

17                  THE COURT:   1.

18                  THE DEFENDANT:    I have never met Person 1.

19                  THE COURT:   You never met him?

20                  THE DEFENDANT:    No.

21                  THE COURT:   Okay.

22                  THE DEFENDANT:    Or spoken to that person.

23                  THE COURT:   So the only people that you would have

24      dealt with were Coconspirator A and B?

25                  THE DEFENDANT:    I spoke with Coconspirator A on a
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 38 of 117   38


 1      regular basis.    Coconspirator B, the only time I spoke with

 2      them was the trip to Country Q.

 3                  THE COURT:   Were you aware that somebody -- in

 4      this case, happens to be Person 1 -- was in the background

 5      involved in this?

 6                  THE DEFENDANT:    Yes, your Honor.

 7                  THE COURT:   So you hadn't met him and you didn't

 8      know precisely who the person was or you had met him, but

 9      you did know who it was -- who the person was?

10                  THE DEFENDANT:    I had not met the person, but

11      Coconspirator A identified the person to me.

12                  THE COURT:   So you knew who Person 1 was?

13                  THE DEFENDANT:    Yes.

14                  THE COURT:   So Paragraph 5 talks about how

15      Coconspirator A -- according to Coconspirator A, this person

16      that is now going to assist Coconspirator B -- Person 1 --

17      didn't want to be paid directly because he didn't want to be

18      linked to Coconspirator B and the difficulties of 1MDB.

19                  Is that accurate?

20                  THE DEFENDANT:    Yes, your Honor.

21                  THE COURT:   So you worked -- in order to

22      accomplish this, you worked on various retainer consulting

23      agreements that provided for payments to Person 1, but

24      through pass-through entities that would distance

25      Coconspirator B from Person 1.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 39 of 117           39


 1                  Is that correct?

 2                  THE DEFENDANT:    Yes, your Honor.     At the request

 3      of Coconspirator A.

 4                  THE COURT:   You did it at the request of

 5      Coconspirator A for the benefit of Coconspirator B --

 6                  THE DEFENDANT:    Yes, your Honor.     I --

 7                  THE COURT:   -- and Person 1, presumably?

 8                  THE DEFENDANT:    Yes, your Honor.     I did not speak

 9      to Person 1.

10                  THE COURT:   What I'm trying to get at is:          You

11      indicated to me initially you never spoke to Person 1.            You

12      only met Coconspirator B once in Country Q.

13                  But I take it that you were aware of their

14      intentions in doing things.

15                  THE DEFENDANT:    Yes, your Honor.

16                  THE COURT:   That's what I'm trying to get at.

17                  THE DEFENDANT:    Yes, your Honor.

18                  THE COURT:   So you knew when you were doing --

19      working in these various retainer consulting agreements for

20      the payments through pass-through entities that it was

21      because Person 1 didn't want to be associated with

22      Coconspirator B.

23                  Is that accurate?

24                  THE DEFENDANT:    Yes, your Honor.

25                  THE COURT:   According to these written agreements,
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 40 of 117      40


 1      which I take it you prepared, Coconspirator B would pay tens

 2      of millions of dollars to this Person 1, who was going to

 3      help with the -- assist in these various lobbying efforts to

 4      try and get him out of difficulties with DOJ, that there

 5      would be various intermediaries and entities that would

 6      provide, ultimately, the compensation and Person 1 was

 7      supposed to lobby the US Government to drop the civil and

 8      criminal matters related to 1MDB.

 9                   Is that accurate or not?

10                   THE DEFENDANT:   Yes, your Honor.

11                   But may I have a moment to consult with counsel?

12                   THE COURT:   Sure.    Go ahead and talk.

13                   THE WITNESS:    (Confers with counsel privately.)

14                   MR. ROBINSON:    Your Honor, one point I want to

15      clarify --

16                   THE COURT:   Sure.

17                   MR. ROBINSON:    -- in terms of the -- who prepared

18      the agreements.

19                   He worked on those agreements.

20                   THE COURT:   Right.

21                   MR. ROBINSON:    But "prepared" implies something

22      beyond what he actually did on those.        So he worked on those

23      agreements, but he did not necessarily prepare those

24      agreements.

25                   A lot of times these were agreements that were
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 41 of 117   41


 1      sent to him in various draft forms and then he made edits to

 2      those agreements.     I just wanted to clarify that.

 3                  THE COURT:    Okay.   Well, as I said, if I'm not

 4      accurate in summarizing this, do speak up, since I'm asking

 5      questions slightly differently.

 6                  And I take it you were aware that, according to

 7      Coconspirator A, which I assume informed you, that as part

 8      of the lobbying campaign, Person 1 agreed to try and

 9      influence some potential nominee for a federal position that

10      would ultimately have some control over the 1MDB civil

11      forfeiture matters.      Is that correct?

12                  THE DEFENDANT:    Yes, your Honor.

13                  THE COURT:    And that ultimately didn't pan out.

14                  So then Paragraph 6.     In or about May of 2017,

15      again, Coconspirator A tells you that Coconspirator B has

16      now another request in addition to the efforts to influence

17      the criminal matters before the Justice Department that

18      Coconspirator B wanted Foreign National 1, a former resident

19      of Country 1 who was living in the United States on a

20      temporary visa and had criticized the leadership of

21      Country Q, to be removed and sent back to Country Q.

22                  So that's the next sort of assignment, shall we

23      say, that Coconspirator B talked to Coconspirator A about

24      and efforts were moved in that direction.

25                  Is that correct?
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 42 of 117    42


 1                  THE DEFENDANT:    Yes, your Honor.

 2                  THE COURT:   And the idea was that -- and this you

 3      heard, I take it, from Coconspirator A.

 4                  THE DEFENDANT:    Yes, your Honor.

 5                  THE COURT:   That Person A -- 1 and others with

 6      political connections would lobby Government officials to

 7      have this Foreign National 1 removed from the United States.

 8                  Is that correct?

 9                  THE DEFENDANT:    Yes, your Honor.

10                  THE COURT:   So you were aware of that, that that

11      was one of the functions of Person 1?

12                  THE DEFENDANT:    Yes, your Honor.

13                  THE COURT:   So part of what you were arranging in

14      terms of the financial things were Coconspirator A had

15      talked to you about Coconspirator B, who did not want to be

16      upfront about what efforts that person was making based on

17      their connections to the 1MDB.

18                  And so any payments to be made to Person 1, who

19      was the one who was going to try and influence Justice

20      relating to the criminal -- pending criminal and civil

21      matters -- forfeiture matters may be a better way of putting

22      it -- as well as this removal of this individual, and your

23      role related more to how the financing would be set up such

24      that the -- Coconspirator B's role wouldn't be obvious.

25                  Is that a fair overall presentation or not?
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 43 of 117         43


 1                   THE DEFENDANT:   One moment, your Honor, please.

 2                   THE COURT:   Sure.

 3                   THE DEFENDANT:   (Confers with counsel privately.)

 4                   THE COURT:   I was really getting at the issue that

 5      you were not involved with the goal of trying to resolve the

 6      forfeiture matters or having the person removed.

 7                   Your role was more related to how the money to

 8      pay -- money coming from Coconspirator B to Person 1 to pay

 9      for it -- how it could be set up such that it would be

10      concealed.    Maybe that's a better way of putting it.

11                   THE DEFENDANT:   Your Honor, I hesitate because I

12      think that that is --

13                   THE COURT:   Correct me if I'm wrong.      And you can

14      talk to your lawyer if you want.

15                   THE DEFENDANT:   I think that's a little bit broad.

16                   THE COURT:   I'm doing broad strokes here.         I'm

17      just trying to figure out sort of your role.

18                   You don't appear to be connected with the goal of

19      having Person 1 -- excuse me -- I hate it when they have

20      these acronyms -- having the foreign national removed or the

21      forfeiture matters resolved against 1MDB.         Your roles didn't

22      seem to be with that.      That was Person 1 doing it at the

23      behest of Coconspirator B.

24                   And Coconspirator A is the one who brought in

25      Coconspirator B.     You were brought in by Coconspirator A.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 44 of 117            44


 1                   Am I correct so far?

 2                   THE DEFENDANT:    So far, yes, your Honor.

 3                   THE COURT:    And your role was in terms of the

 4      payments to be made to -- ultimately to Person 1 for these

 5      various efforts how to do it such that it would not be -- it

 6      would be concealed in some form because Person 1 didn't want

 7      to have any association obvious to Coconspirator B.             That's

 8      my wording.

 9                   MR. ROBINSON:    Your Honor, I think the part that's

10      tripping him up a little bit is the role on the finances.

11                   THE COURT:    Okay.

12                   MR. ROBINSON:    He was involved in working on these

13      various agreements.       He was involved in making statements to

14      the banks.

15                   THE COURT:    Right.

16                   MR. ROBINSON:    But he was not the one actually

17      directing the money going in and out of these accounts.

18      That's not --

19                   THE COURT:    All right.   That's fine.

20                   So you were setting up some -- the retainer

21      agreements and some later things, which I'll get to, such

22      that these would be concealed, but you were not directing it

23      specifically in the money coming in and out of the accounts?

24                   THE DEFENDANT:    That would be more accurate, your

25      Honor.   Yes.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 45 of 117         45


 1                  THE COURT:   Let's move to -- you met with --

 2                  MR. ROBINSON:    Your Honor, I apologize.      He wants

 3      to have a moment.

 4                  THE COURT:   Sure.    Go ahead.   No problem.

 5                  THE DEFENDANT:    (Confers with counsel privately.)

 6                  Thank you, your Honor.

 7                  THE COURT:   Anything else?     No.   Okay.

 8                  We're moving now to try to have Foreign National 1

 9      sent back to Country Q.

10                  And you met -- you with Coconspirator A met at

11      Country Q's embassy.     Is that correct?

12                  THE DEFENDANT:    No, your Honor.

13                  THE COURT:   You didn't meet with him.

14                  THE DEFENDANT:    Coconspirator A was not at the

15      embassy as well.

16                  THE COURT:   So they requested that you go and you

17      went?

18                  THE DEFENDANT:    Yes, your Honor.

19                  THE COURT:   Okay.    So you went to the embassy.

20                  Did anybody else go with you or you were by

21      yourself?

22                  THE DEFENDANT:    I went by myself, your Honor.

23                  THE COURT:   And you informed the embassy staff --

24      I'm at the top of 4 -- and the ambassador that you were

25      there in a personal capacity, not as a representative of the
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 46 of 117      46


 1      Department of Justice, and you delivered a specific message

 2      that Coconspirator A had asked you to deliver, I take it.

 3                  Is that correct?

 4                  THE DEFENDANT:    Yes, your Honor.

 5                  THE COURT:   And that message was that the United

 6      States Government officials were working on the matter

 7      involving having Foreign National 1 removed and there would

 8      be some additional information about how that was going to

 9      get done at a later point.

10                  Is that correct?

11                  THE DEFENDANT:    Yes, your Honor.

12                  THE COURT:   And following that meeting, you

13      reported to Coconspirator A as to what had happened since

14      Coconspirator A had asked you to actually go to the meeting.

15                  Is that correct?

16                  THE DEFENDANT:    Yes, your Honor.

17                  THE COURT:   And those co-conspirators seemed

18      satisfied with what happened at the meeting.

19                  Is that accurate?

20                  THE DEFENDANT:    Yes, your Honor.

21                  THE COURT:   Okay.    So then moving to May of 2017,

22      September 2017, tens of millions of dollars were transferred

23      from Foreign Company L, an entity formed in Country Q, to

24      accounts in the name of an entity in the United States

25      controlled by Coconspirator A.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 47 of 117    47


 1                  And you knew that the money -- where it was coming

 2      from.

 3                  Is that correct?

 4                  THE DEFENDANT:    Yes, your Honor.

 5                  THE COURT:   And Coconspirator B, you were aware,

 6      controlled the funds and the transfers and it had been done

 7      at Coconspirator B's direction.

 8                  Is that correct?

 9                  THE DEFENDANT:    Yes, your Honor.

10                  THE COURT:   And you understood that the transfer

11      of these millions of dollars was to pay Person 1 and others

12      who were in these lobbying efforts.

13                  Is that correct?

14                  THE DEFENDANT:    Yes, your Honor.

15                  THE COURT:   So you knew the purpose of the funds?

16                  THE DEFENDANT:    Yes, your Honor.

17                  THE COURT:   Now, 9, to make the international fund

18      transfers appear legitimate, you worked on various fake loan

19      documents, investment agreements and consulting contracts at

20      the direction of Coconspirator A.

21                  Is that correct?

22                  That's Paragraph 9.

23                  THE DEFENDANT:    Yes, your Honor.

24                  THE COURT:   And the names were -- and the

25      documents were in the name of several foreign and domestic
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 48 of 117   48


 1      shell companies that concealed Coconspirator B's

 2      involvement.

 3                  Is that correct?

 4                  THE DEFENDANT:    Yes, your Honor.

 5                  THE COURT:   And were you aware that these were

 6      shell companies and the purpose was to conceal

 7      Coconspirator B's involvement?

 8                  THE DEFENDANT:    Yes, your Honor.

 9                  THE COURT:   And all of these fake documents were

10      to provide a cover story in case banks or other authorities

11      made inquiries about the true source and purpose of the

12      funds.

13                  Is that correct?

14                  THE DEFENDANT:    Yes, your Honor.

15                  THE COURT:   And you understood that

16      Coconspirators A and B were concerned that financial

17      institutions in the United States would refuse to execute

18      the transactions involving these funds if they knew they

19      were associated with Coconspirator B.

20                  Is that correct?

21                  THE DEFENDANT:    Yes, your Honor.

22                  THE COURT:   So you were aware of this?

23                  THE DEFENDANT:    Yes, your Honor.

24                  THE COURT:   You then evidently -- in September

25      2017, at Coconspirator A's request, you went to Country Q
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 49 of 117        49


 1      with Coconspirator A and various others.

 2                  Is that correct?

 3                  THE DEFENDANT:    Yes, your Honor.

 4                  THE COURT:   And that's when you met

 5      Coconspirator B for the first time or only time?

 6                  THE DEFENDANT:    Yes.   First and only.     Yes, your

 7      Honor.

 8                  THE COURT:   So you were at meetings where the

 9      co-conspirators discussed the strategies for secretly

10      funneling co-conspirators' money into the United States to

11      provide the funding for these lobbying efforts that were

12      being launched and also to come up with cover stories to

13      explain and conceal that the money was connected to

14      Coconspirator B.

15                  Is that correct?

16                  THE DEFENDANT:    Yes, your Honor.

17                  THE COURT:   So you were part of the discussions?

18                  THE DEFENDANT:    Yes, your Honor.

19                  THE COURT:   Were you the one who discussed the

20      strictness of the US banking system and the fact that you'd

21      have to send money in smaller installments over a longer

22      period in order to avoid scrutiny?

23                  THE DEFENDANT:    I was part of that conversation,

24      your Honor.

25                  THE COURT:   And what was your role at this
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 50 of 117     50


 1      meeting?   Why did they want you there?

 2                  THE DEFENDANT:    So Coconspirator B had become

 3      unhappy with the money that had been sent to the US because

 4      nothing had -- no action had taken place on the resolution

 5      of the DOJ matter regarding 1MDB.

 6                  I believe that Coconspirator A on behalf of -- I'm

 7      sorry -- Person 1 -- I believe that Person 1 was applying

 8      pressure to Coconspirator A in order to continue the funds

 9      coming, even though there was no -- even though no action

10      had taken place.

11                  So when I arrived in Country Q, Coconspirator A

12      informed me that I was more or less on -- or to play the

13      role of being on Person 1's team and that I was a

14      representative of Person 1 and that I was there to work out

15      some kind of agreement on how to move forward.

16                  Coconspirator B at that point in time expressed

17      concerns about the amount of money that had passed and the

18      means by which it was coming into the country.

19                  THE COURT:   In terms of -- so Paragraph 11 is, out

20      of this meeting, there was a proposal of giving you the

21      power of attorney.

22                  So is that the result of -- part of the result of

23      going to the meeting?

24                  THE DEFENDANT:    There was an initial meeting, your

25      Honor, where -- over dinner.       And then I think in the next
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 51 of 117   51


 1      day or so after that, Coconspirator B came up with this idea

 2      because I think that Coconspirator B was reluctant to send

 3      any more money because no action had taken place.

 4                  THE COURT:   So then, instead of going through

 5      these intermediaries, et cetera, you would be given the

 6      power of attorney over this particular foreign company that

 7      was formed in Country B, but was actually owned by somebody

 8      associated with Coconspirator B.

 9                  Is that correct?

10                  THE DEFENDANT:    It's Country --

11                  THE COURT:   With the idea that Coconspirator B

12      would put money in this and that you would then have the

13      power of attorney over it and could make payments from it.

14                  Is that correct?

15                  THE DEFENDANT:    Yes, your Honor.

16                  THE COURT:   So if they were successful in their

17      lobbying efforts on the two fronts that they were making,

18      Person 1, then you, using your power of attorney, would sell

19      the company to Coconspirator A and others and in that way

20      they would be compensated for the lobbying campaign through

21      the funds that had been put in your escrow account.

22                  Is that correct?

23                  THE DEFENDANT:    That was the idea that was

24      suggested by Coconspirator B.       Yes, your Honor.

25                  THE COURT:   So you signed various documents
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 52 of 117        52


 1      purporting to give you control over Company R and its

 2      assets, although I take it you didn't -- was it only on

 3      paper that you had control?

 4                  THE DEFENDANT:    Yes, your Honor.

 5                  THE COURT:   12 talks about the dissatisfaction

 6      that you just discussed that they brought up at the meeting.

 7      And so they moved to this attorney escrow account pending

 8      the resolution of their lobbying efforts.

 9                  So as I understand it, then, around October 23rd

10      of 2017, approximately $41 million was deposited in this

11      escrow account from Foreign Company R at the direction of

12      Coconspirator B, who, in essence, controlled that company.

13      And you disbursed several million dollars for one of

14      Coconspirator A's entertainment projects.

15                  And this presumably was providing him with some

16      compensation for acting as an intermediary between

17      Coconspirator B and others in the lobbying campaign?

18                  THE DEFENDANT:    Yes, your Honor.

19                  THE COURT:   And then the rest of it was put in a

20      certificate of deposit because those involved in the

21      lobbying campaign wanted the money to be secure.

22                  Is that correct?

23                  THE DEFENDANT:    Yes, your Honor.     With the slight

24      caveat that some of the money still remained that was

25      attributable to Coconspirator A.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 53 of 117    53


 1                  THE COURT:   So in the escrow account?

 2                  THE DEFENDANT:    Yes, ma'am.

 3                  THE COURT:   And you believed that the funds would

 4      be released in the event that the lobbying campaign was

 5      successful in having Foreign National 1 removed from the

 6      United States.

 7                  Is that correct?

 8                  THE DEFENDANT:    Yes, your Honor.

 9                  THE COURT:   In terms of 14, getting to your

10      statements to the financial institutions -- and they have

11      various dates in 2017 -- you made false statements to three

12      federally insured financial institutions in the United

13      States in order to influence those institutions' actions in

14      connection with tens of millions of dollars transferred from

15      various foreign companies to accounts in the United States.

16                  Is that correct?

17                  THE DEFENDANT:    Yes, your Honor.

18                  THE COURT:   And all of this was to finance

19      Coconspirator B's lobbying campaign.

20                  Is that correct?

21                  THE DEFENDANT:    Yes, your Honor.

22                  THE COURT:   And you understood that

23      Coconspirator B's publicly known status was such, based on

24      his connection to the 1MDB embezzlement and bribery scheme,

25      that the money could not be associated with him.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 54 of 117         54


 1                  Is that correct?

 2                  THE DEFENDANT:    Yes, your Honor.

 3                  THE COURT:   So your efforts that you and

 4      Coconspirator A and B therefore needed to be concealed from

 5      financial institutions and so the true purpose of the funds

 6      would be misrepresented to the financial institutions.          And

 7      you understood that.

 8                  Correct?

 9                  THE DEFENDANT:    Yes, your Honor.

10                  THE COURT:   So your actions were to accomplish

11      that purpose?

12                  THE DEFENDANT:    Yes, your Honor.

13                  THE COURT:   And then, again, between July and

14      September, the first institution, Financial Institution X,

15      covered by the FDIC, sent -- their funds were, I take it,

16      there and they sent inquiries out concerning the source and

17      purpose of the tens of millions of dollars that had been

18      transferred from the foreign company.

19                  Is that correct?

20                  THE DEFENDANT:    Yes, your Honor.

21                  THE COURT:   And you -- understanding that you did

22      not want to tell them the true purpose and source, you sent

23      a detailed written response to that financial institution

24      indicating that it related to entertainment matters.

25                  Is that correct?
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 55 of 117    55


 1                  THE DEFENDANT:    Yes, your Honor.

 2                  THE COURT:   And entertainment matters to resolve

 3      some civil litigation.      Is that correct?

 4                  THE DEFENDANT:    Yes, your Honor.

 5                  THE COURT:   And the letter -- and this is the

 6      letter that you wrote and sent out? --

 7                  THE DEFENDANT:    Yes, your Honor.

 8                  THE COURT:   -- did not mention Coconspirator B,

 9      the lobbying campaign, the 1MDB matters or the Foreign

10      National 1 removal.

11                  Is that correct?

12                  THE DEFENDANT:    No, it did not.

13                  THE COURT:   Even though you knew that that was

14      actually the purpose of the funds?

15                  THE DEFENDANT:    Yes, your Honor.

16                  THE COURT:   And you also attached one of the fake

17      consulting contracts in response to this.

18                  Is that correct?

19                  THE DEFENDANT:    Yes, your Honor.

20                  THE COURT:   And that was to further support and

21      conceal what the true source and purpose of the funds were?

22                  THE DEFENDANT:    Yes, your Honor.

23                  THE COURT:   And then, eventually, in September

24      2017, that financial institution closed the account.

25                  Is that correct?
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 56 of 117     56


 1                  THE DEFENDANT:    Yes, your Honor.

 2                  THE COURT:   They were no longer accepted.

 3                  And so you were -- received -- or I guess the

 4      cashier's checks were then taken from the first financial

 5      institution and put in another one.

 6                  Is that correct?

 7                  So it went from X to Y?

 8                  THE DEFENDANT:    Yes, your Honor.

 9                  THE COURT:   So the next one, which is Financial

10      Institution Y, was a broke-dealer registered under the SEC

11      and had arrangements with federally insured banks providing

12      account services.     So you went to them and you opened

13      business accounts with Financial Institution Y.

14                  Is that correct?

15                  THE DEFENDANT:    Your Honor, with the correction

16      that it was Coconspirator A that opened those accounts.

17                  THE COURT:   Okay.

18                  MR. ROBINSON:    Your Honor, one moment.

19                  THE COURT:   Sure.

20                  THE DEFENDANT:    (Confers with counsel privately.)

21                  Just so that you're clear, myself and

22      Coconspirator A signed the contracts to open these accounts.

23                  THE COURT:   So the funds came from another foreign

24      company associated with Coconspirator B, presumably.

25                  Is that correct?
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 57 of 117    57


 1                  THE DEFENDANT:    Yes, your Honor.

 2                  THE COURT:   So this institution inquired of you

 3      and Coconspirator A about the source and purpose of these

 4      tens of millions of dollars that were sitting in these

 5      business accounts.

 6                  Is that correct?

 7                  THE DEFENDANT:    Yes, your Honor.

 8                  THE COURT:   And these source of funds had been in

 9      the earlier financial institution.

10                  Is that correct?

11                  THE DEFENDANT:    Yes, your Honor.

12                  THE COURT:   Okay.    And in order to influence

13      Financial Institution Y actions about keeping these

14      accounts, Coconspirator A claimed to be a representative of

15      the -- Financial Institution Y to them, that the money was

16      from a foreign investor in Coconspirator A's entertainment

17      projects.

18                  Is that correct?

19                  THE DEFENDANT:    Yes, your Honor.

20                  THE COURT:   And then, at his direction or her

21      direction, you responded to the representative's questions

22      about whose money was actually in the accounts by falsely

23      claiming -- and they have it, I guess, in quotes here --

24      "the funds originated with Foreign Company L in corporation

25      documents attached, who was an investor in a slate of
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 58 of 117    58


 1      projects currently under review and subject to further

 2      discussion."

 3                  Is that accurate?

 4                  THE DEFENDANT:    Yes, your Honor.

 5                  THE COURT:   And neither you nor Coconspirator A

 6      talked anything about the campaign, Coconspirator B, about

 7      the purpose of removing Foreign National 1 or the lobbying

 8      campaigns or anything else.

 9                  Is that correct?

10                  THE DEFENDANT:    That is correct, your Honor.

11                  THE COURT:   And then, eventually, they closed the

12      business accounts and disbursed the remaining funds.

13                  Is that correct?

14                  THE DEFENDANT:    Yes, your Honor.

15                  THE COURT:   Now, back to your attorney escrow

16      account, the financial institution inquired of you again

17      about the source and purpose of approximately $41 million

18      deposited into your account from Foreign Company R.

19                  And in order to influence them, you said that the

20      money was an investment from Foreign Company R in music and

21      entertainment projects for one of your clients.

22                  Is that correct?

23                  THE DEFENDANT:    Yes, your Honor.

24                  THE COURT:   And you didn't mention again anything

25      about the true source of the funds and the purpose.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 59 of 117      59


 1                  Is that correct?

 2                  THE DEFENDANT:     No, your Honor, I did not.

 3                  THE COURT:      And you knew that all of this

 4      information was false that you were providing --

 5                  THE DEFENDANT:     Regarding --

 6                  THE COURT:      -- to the banks?

 7                  THE DEFENDANT:     Regarding the entertainment fees,

 8      yes, your Honor.     Yes.

 9                  THE COURT:      And in May of 2017, you submitted a

10      20,000-dollar invoice to Coconspirator A for the work that

11      you had done and also you submitted a 50,000-dollar invoice

12      to Coconspirator A and his money manager for also the work

13      that you had done that we've just described.

14                  Is that correct?

15                  THE DEFENDANT:     Yes, your Honor.

16                  THE COURT:      And so you received --

17                  MR. ROBINSON:     Your Honor, if I may.     Sorry.

18                  THE COURT:      No problem.

19                  THE DEFENDANT:     (Confers with counsel privately.)

20                  Just to clarify, your Honor, I want you to

21      understand that it was the source of the funds and --

22                  THE COURT:      I'm sorry.    Say that again.

23                  THE DEFENDANT:     Just to clarify that it was not

24      only the purpose of the funds, but also the source of the

25      funds that I did not reveal to the bank.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 60 of 117      60


 1                  THE COURT:   Okay.    I dropped one of these.

 2      Obviously, it would have been.

 3                  So you basically received $70,000 for your efforts

 4      at the request of Coconspirator A to assist Coconspirator B

 5      and Person 1 in the issue of the forfeiture relating to 1MDB

 6      and removing Foreign National 1.

 7                  In your role, you, as we've talked about, provided

 8      false information not providing the true source and purpose

 9      of the funds, even though you knew what the true source and

10      purpose of the funds were.

11                  Is that correct?

12                  MR. ROBINSON:    Your Honor, if I could just clarify

13      quickly on the 70,000 issue.

14                  THE COURT:   Sure.

15                  MR. ROBINSON:    This may come up later.

16                  THE COURT:   I've separated two things.       But go

17      ahead.

18                  MR. ROBINSON:    Right.   For both those invoices.

19                  This is going to come up --

20                  THE COURT:   Can you talk into the microphone.

21      It's --

22                  MR. ROBINSON:    I'm sorry, your Honor.

23                  On the 70,000 issue, we agree that he was paid --

24      he was also doing other work for Coconspirator A unrelated

25      to this.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 61 of 117      61


 1                  THE COURT:   Okay.

 2                  MR. ROBINSON:    So we agree that he was paid some

 3      amount.   And there's maybe a dispute at sentencing over

 4      exactly what that dollar amount is.

 5                  We agree that he submitted these invoices and he

 6      was paid for it.     And least part of that payment was for

 7      work directly related to this.

 8                  But we also contend that there was work that was

 9      related to work that did not have anything to do with the

10      conspiracy charged.

11                  THE COURT:   Is that accurate?

12                  THE DEFENDANT:    Yes, your Honor.

13                  THE COURT:   Is there any issue from the

14      Government's perspective in terms of anything that he's

15      answered that you have any question about?

16                  MR. ELLERSICK:    No, your Honor.

17                  THE COURT:   All right.    Then, I'll find that both

18      the Government's proffer as well as the admissions that

19      Mr. Higginbotham has made is that the elements of the

20      offense have been met beyond a reasonable doubt with these

21      proffers that he agreed with at least one other person --

22      and we would be talking about Coconspirator A and, to some

23      degree, Coconspirator B, although he only met him once -- to

24      commit the offense of making false statements to a bank with

25      the purpose of concealing the source and purpose of the
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 62 of 117    62


 1      funds, that he knowingly participated in the conspiracy,

 2      which is this agreement with another person, with the intent

 3      to commit the offense -- he worked on these agreements --

 4      loan documents, et cetera -- and provided false information

 5      to these financial institutions -- and the overt act -- I

 6      think there are a couple of them, but certainly in terms of

 7      responding to specific requests for these financial

 8      information, where he specifically provided false

 9      information relating to the source and purpose of the funds.

10                  Let me move back to my questions.

11                  I take it that you have gone over the plea

12      agreement carefully.

13                  THE DEFENDANT:    Yes, your Honor.

14                  THE COURT:   And do you have any questions about it

15      at this point?

16                  THE DEFENDANT:    No, your Honor.

17                  THE COURT:   Anything that needs to be clarified?

18                  THE DEFENDANT:    No, your Honor, I do not.

19                  THE COURT:   I'm going to go over -- I'm not going

20      to go through all of it, since it's a very long one, but I

21      am going to go over certain parts that I think are important

22      based on the consequences that are associated with the plea

23      or areas where past experience has shown sometimes there's

24      misunderstandings.

25                  The fact that I don't go through every single
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 63 of 117        63


 1      paragraph or every part of it doesn't mine it's not

 2      important and that you haven't agreed to it.         It's just that

 3      I'm going to be selective about it.

 4                  If there's something in here you wish to bring

 5      up -- you or counsel -- to make sure it's on the record as

 6      to precisely the understanding, then that's fine.          You can

 7      do that as well.

 8                  I'm going to discuss this a little differently in

 9      terms of the consequences in terms of sentencing than the

10      way it's set out.

11                  So let me start with statutory penalties.

12                  The statutory penalties are important because the

13      Court cannot sentence you to anything higher than what they

14      are.

15                  So you don't have to look through -- eventually,

16      we'll get to the specifics in the agreement.         I've culled

17      out certain portions.

18                  So the statutory penalties in terms of

19      incarceration, maximum is five years in jail.         Maximum fine

20      is $250,000 or two times the pecuniary gain or loss.

21                  Supervised release is if you are given a period of

22      jail time and given a period in the community where you're

23      supervised.    There are conditions that are set.        You need to

24      report, do certain things as well as not commit another

25      criminal offense.     And the maximum time that I can put you
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 64 of 117        64


 1      on supervised release is three years.

 2                  If at some point you violate it, either you don't

 3      follow through with the conditions or you commit a new

 4      crime, then, based on that violation, your supervised

 5      release can be revoked.

 6                  If it's revoked, then a new sentence is -- can be

 7      imposed.   It's a combination of statutory and advisory

 8      sentencing guideline calculation.

 9                  There's two important parts to it.       One is that

10      the sentence that you originally got and the new one cannot

11      combine to be more than the statutory maximum, and the other

12      important part is your new sentence, based on the

13      revocation, will not -- you will not get credit for the

14      period you've already served on the original sentence.          So

15      you would serve the sentence you actually were given.

16                  There's a special assessment of $100.        That cannot

17      be waived at any point.      So you need to make it at some

18      point.

19                  There is restitution and forfeiture requirements

20      here.    As I understand it, reading the agreement, you've

21      agreed to them, but it has not been determined at this point

22      what the amounts would be.

23                  So you can contest the amounts, but not the fact

24      that you're going to be paying -- usually, it's a consent

25      judgment of forfeiture and restitution.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 65 of 117        65


 1                   Is that an accurate description?

 2                   THE DEFENDANT:   Yes, your Honor.

 3                   THE COURT:   So in terms of how the sentencing is

 4      going to occur, you know what the statutory maximum is.         By

 5      statute, there are certain factors the Court needs to

 6      consider.

 7                   They're under 18 USC 3553(a) and a series of other

 8      sections.    And they're very broad things:       The seriousness

 9      of the offense, the specific characteristics as to you,

10      background information, which the Court will be provided,

11      any rehab issues.     Any mitigation issues would be provided.

12                   We then would consider punishment, what's just,

13      what's reasonable and appropriate, as well as deterrence to

14      you, as well as deterrence to others.

15                   So those are sort of the principal things that are

16      sort of this umbrella under which the Court considers what

17      is a reasonable, just and appropriate sentence.

18                   There's going to be a presentence report

19      developed.    The probation office prepares it.       They'll talk

20      to you, the Government counsel.       They'll contact other

21      people about your background and put a report together.

22                   They will share it with your counsel and the

23      Government.    You'll have a chance to review it, as will

24      they.

25                   And if you have objections -- and this is before I
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 66 of 117      66


 1      get it -- either factual objections or the calculations --

 2      because that's going to be the official calculation that

 3      we'll start from.

 4                  Even though the agreement has the best guess of

 5      the parties, the official one is what's in the presentence

 6      report.

 7                  If there are objections, there'll be an

 8      opportunity to resolve them with the probation department.

 9                  I will then get it.     If there are objections still

10      outstanding, I will resolve them before you go forward with

11      the sentencing.

12                  Now, the first one is going to be the offense

13      level.    It's a calculation under the advisory sentencing

14      guidelines.

15                  The commission has set up various numbers and

16      considerations relating to how judges are to make a decision

17      and impose a sentence with the goal of having more

18      uniformity in the sentences.

19                  The first aspect of this in terms of the

20      sentencing guidelines is to come up with a calculation for

21      offense level.    This relates to the characteristics of the

22      offense, either the offense itself or your actions related

23      to it.

24                  And so they're all numbers.      As calculated, as I

25      understand it from the plea agreement, there's a base
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 67 of 117        67


 1      offense of six points.

 2                  There is under this discussion -- if you use

 3      roughly the $70,000 as loss or gain, which can be disputed,

 4      it would be six points.

 5                  Also, what can be disputed is whether or not this

 6      consists of a sophisticated scheme.        If it is, then it is an

 7      additional two points.

 8                  Depending on whether this all adds up to greater

 9      than 16 or less than 16 -- if it's greater, you have the

10      possibility of having three points deducted for acceptance

11      of responsibility.     If it's less, then it's two points.      If

12      you accept responsibility, you get the two points.

13                  If the third point is based on the government in

14      their motion or sentencing memoranda indicating that you

15      have continued to accept responsibility and -- they would

16      agree to the third point.

17                  So the two possibilities in terms of sentencing,

18      if you succeed in convincing me and the presentence report

19      writer of the lower amount, would be zero to six months of

20      incarceration.    That would be the lowest.       Or it could go up

21      to 10 to 16 months, which would be the highest, if I

22      understood what's set out.

23                  So you're agreeing to this not knowing what the

24      final calculation is actually going to be.         But it's going

25      to be somewhere in there.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 68 of 117       68


 1                   And the fines will either be 500 to 9,500 or

 2      5500 to $55,000.     So these will be, you know, the different

 3      calculations.

 4                   Now, you then look criminal history.       This is

 5      convictions, not arrests.      It depends on the nature of the

 6      offense, the sentence, how long ago, and it's criminal

 7      points that are put together.

 8                   So you go down the chart on the left, which is the

 9      offense level, across the top, you're Criminal History I.

10      You have no points, according to what -- everybody's

11      knowledge.    And, therefore, you go down the list to see

12      where you fit as to what the range is.

13                   And, as I said, since there's some disputed

14      things, that'll obviously be litigated as part of the

15      sentencing.

16                   Now, we're under the umbrella of the advisory

17      sentencing guidelines.      There are departures.     They can be

18      departures upward.     I don't particularly see one that comes

19      to mind.   But then you can have departures that are below.

20                   And the one that would be of interest to you is

21      the 5K1.1, which would be, in terms of cooperation,

22      providing substantial assistance to the Government.

23                   I would indicate the Government totally controls

24      this.   They usually -- they present it to some committee

25      that considers what it is that you've done that the
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 69 of 117       69


 1      prosecutors involved in the case have indicated what your

 2      actions have been to assist them, and they will make that

 3      decision and recommend whether a motion or departure should

 4      be filed.

 5                  I cannot force them to do it.       You can't force

 6      them to do it.    So if they don't file it, then you can't get

 7      a departure under 5K1.1.

 8                  Now, the other possibility for reductions is

 9      Rule 35, which I think is in here.        And that again requires

10      the Government to file it.       It's something where your

11      sentence could be reduced after sentence, again, based on

12      cooperation.

13                  That's all under the advisory sentencing

14      guidelines.

15                  And have I left anything out?       I think, looking

16      through it, that seemed to be what most of the

17      considerations were.

18                  Is that correct?

19                  MR. ROBINSON:    That's correct, your Honor.

20                  THE COURT:   Government, am I correct?

21                  MR. ELLERSICK:    That's correct, your Honor.

22                  THE COURT:   Okay.    So it's advisory.     It's not

23      mandatory, these guidelines.       So you can do -- the Court can

24      do a variance, is what they call it.

25                  I have to do all this calculation and the advisory
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 70 of 117      70


 1      sentencing guidelines.      I then have to give reasons why I'm

 2      not sentencing you under the advisory sentencing guidelines.

 3                  They have to be very specific, according to our

 4      circuit, in order to give you a sentence that doesn't fit

 5      into anything that's associated with the advisory sentencing

 6      guidelines.

 7                  But I can give you a different sentence.

 8      Obviously, it can't be more than the statutory maximum.

 9                  So is this something you understand and you've

10      discussed with your lawyer, maybe slightly differently, but

11      in essence?

12                  THE DEFENDANT:    Yes, your Honor.

13                  THE COURT:   Is there anything -- besides the

14      disputes you've indicated, are there any other areas of

15      dispute in the calculations I should be aware of between the

16      parties?

17                  MR. ROBINSON:    No, your Honor.

18                  MR. ELLERSICK:    No, your Honor.

19                  THE COURT:   So I want to make sure you understand

20      that I won't be able to determine the advisory guidelines

21      sentence until after I get the presentence report, after

22      you, counsel, government have had an opportunity to object

23      to either facts or conclusions and the sentence may be

24      different than what the estimate is.        It may come out as a

25      different calculation and guideline range.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 71 of 117         71


 1                   So the sentence itself may turn out to be

 2      different.

 3                   Do you understand?

 4                   THE DEFENDANT:   Yes, your Honor.

 5                   THE COURT:   Do you also understand that, after

 6      I've decided what the guideline applies, I have the

 7      authority in some circumstance to make it more severe or

 8      less severe than what the guidelines are and those are what

 9      I talked to you about in terms of departures?

10                   Do you understand that?

11                   THE DEFENDANT:   Yes, your Honor.

12                   THE COURT:   And do you understand that, in your

13      case, while the Government has agreed to consider filing

14      this downward departure, that it's their decision as to

15      whether to file it and that neither you, your lawyer nor I

16      can force them to file that motion and that, if they do file

17      it, I will make the final decision on the motion?

18                   Do you understand that?

19                   THE DEFENDANT:   Yes, your Honor.

20                   THE COURT:   Those are my questions.

21                   Let me get back to the plea agreement.       I'm going

22      to flip through the pages and sort of go through things that

23      I want to make sure you understand and agree to.          And I do

24      it by pages and paragraphs.

25                   So I think we've done through Page 1 and 2.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 72 of 117   72


 1                  The one important part is that they've agreed that

 2      they will not prosecute you for any other crimes that might

 3      be set out in the statement of offense.

 4                  Is that your understanding and agreement?

 5                  THE DEFENDANT:    Yes, your Honor.

 6                  THE COURT:   I think Page 3 talks about the fact

 7      that these are estimates and it may all turn out to be

 8      different and that you will not be able to withdraw your

 9      plea if it turns out to be different.

10                  Do you understand and agree?

11                  THE DEFENDANT:    Yes, your Honor.

12                  THE COURT:   We have the calculations on Page 4.

13                  Page 5.   They've indicated on Page 5 various

14      reasons why they might oppose an adjustment for acceptance

15      of responsibility, which would allow deductions and it would

16      depend on whether it's two or three points that would be

17      applicable.    I won't go over them.

18                  But it indicates to you and puts you on notice to

19      the kinds of things that might result in your not getting --

20      and this is at the top of 6 as well -- in your not getting

21      the deduction.    And it includes attempts to withdraw your

22      guilty plea.

23                  Do you understand and agree?

24                  THE DEFENDANT:    Yes, your Honor.

25                  THE COURT:   The substantial agreement, which is --
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 73 of 117   73


 1      substantial assistance, rather -- on the bottom of Page 5,

 2      you've agreed to do certain things -- I mean, the bottom of

 3      6.   I'm sorry.

 4                  Provide truthful and complete information,

 5      testimony, produce any materials, appear in interviews,

 6      grand jury or in any kind of trial or court proceeding.

 7                  Do you understand and agree?

 8                  THE DEFENDANT:    Yes, your Honor.

 9                  THE COURT:   And you're also agreeing, although

10      you're entitled to have counsel present for any of these

11      discussions with either law enforcement agents or government

12      attorneys -- that you've agreed that they can interview you

13      without your counsel, but that, if you decide you do want

14      your counsel present, you need to put something in writing

15      so there's no dispute you've asked for it and it will not in

16      any way affect negatively the fact that you've now asked to

17      have your lawyer present.

18                  Is that your understanding and agreement?

19                  THE DEFENDANT:    Yes, your Honor.

20                  THE COURT:   You'll show up at grand jury,

21      depositions, any other things associated with litigation.

22                  Is that your understanding and agreement?

23                  THE DEFENDANT:    Yes, your Honor.

24                  THE COURT:   And D is that you might also work in a

25      covert role to contact, negotiate with others that might
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 74 of 117    74


 1      have been involved in this criminal misconduct or other

 2      criminal misconduct and that you would do this only under

 3      supervision, not on your own.

 4                  Is that your understanding and agreement?

 5                  THE DEFENDANT:    Yes, your Honor.

 6                  THE COURT:   Now, also, you're not going to be

 7      sentenced immediately.      We'll not be setting -- assuming I

 8      accept the plea, you're not going to be setting a sentencing

 9      date.   That will give you an opportunity to cooperate with

10      the Government.

11                  They will make a decision as to when they think

12      the cooperation is over and they can move forward to

13      sentence.    So you're postponing your sentencing in order to

14      hopefully get the advantage of their filing for this

15      departure under 5K1.1.

16                  Do you understand and agree?

17                  THE DEFENDANT:    Yes, your Honor.

18                  THE COURT:   I think 11 goes over the fact that

19      they make this decision completely on their own and that

20      there's no requirements and we can't force them to file

21      such -- either the 5K1.1 or the Rule 35 after sentencing.

22                  At the bottom of 8, I'm not bound by any of the

23      stipulations or agreements.       This is an agreement between

24      you and the Government.

25                  Do you understand and agree?
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 75 of 117         75


 1                   THE DEFENDANT:   Yes, your Honor.

 2                   THE COURT:   Now, I went through the trial rights

 3      on Page 9.    The only one I -- I asked additionally is E,

 4      15E, the right to any further discovery or disclosure of

 5      information that you have not already received or that has

 6      been required to be disclosed under the Federal Rules of

 7      Criminal Procedure, exculpatory impeachment.

 8                   So you've agreed they don't need to provide you

 9      anything else.

10                   Is that your understanding and agreement?

11                   THE DEFENDANT:   Yes, your Honor.

12                   THE COURT:   We talked about appeals already.

13                   Restitution is on Page 11.     The Court may also

14      order restitution.     At this point, there is no particular

15      figure.

16                   So you agree to it, should it be ordered, but you

17      can contest what the amount is.       But you have agreed that

18      there would be -- could be restitution.

19                   Is that correct?

20                   THE DEFENDANT:   Yes, your Honor.

21                   THE COURT:   And forfeiture, again, you don't know

22      what the amount will be.      You can contest the amount.       But

23      you're not contesting the fact that there will be --

24      presumably, a consent judgment is usual for the forfeiture.

25                   Is that your understanding and agreement?
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 76 of 117    76


 1                  THE DEFENDANT:    Yes, your Honor.

 2                  THE COURT:   And you're waiving a whole series of

 3      things associated with forfeitures:        Notice, the typical

 4      things that would be required, although it was certainly

 5      something that was included in the information.

 6                  And they can make decisions about whether they

 7      pursue it criminally, civilly, administratively and how they

 8      go about it.

 9                  Is that your understanding and agreement?

10                  THE DEFENDANT:    Yes, your Honor.

11                  THE COURT:   And you also agree to be -- to

12      disclose assets, sources of income from the period of

13      January 2017 to January 2018.

14                  Is that your understanding and agreement?

15                  THE DEFENDANT:    Yes, your Honor.

16                  THE COURT:   And you're also agreeing to release

17      federal and state income tax for the previous five years.

18                  Is that your understanding and agreement?

19                  THE DEFENDANT:    Yes, your Honor.

20                  THE COURT:   And in the middle of 13, you're

21      agreeing to forfeit all of the Defendant's interest in any

22      asset of a value of more than 1,000 that within the last two

23      years you owned or which you maintained an interest in and

24      you don't disclose the ownership.

25                  Is that your understanding and agreement?
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 77 of 117          77


 1                   THE DEFENDANT:   Yes, your Honor.

 2                   THE COURT:   Release, detention.     I will make that

 3      decision at the end.

 4                   In terms of any potential breach of the

 5      agreement -- this is if you break your end of the bargain --

 6      there are certain consequences.

 7                   So if you fail to perform or follow through with

 8      your obligations or engage in any new conduct, then there

 9      are certain consequences.

10                   The United States will be free from its

11      obligations.    You will not have a right to withdraw the

12      guilty plea.    You'll be subject to any criminal prosecution

13      should you commit any other crimes, perjury, obstruction of

14      justice.

15                   The United States will be free to use against you

16      directly and indirectly all statement made by you and any

17      information or materials provided by you, including those

18      related to this plea today and, of course, of any kind of

19      debriefing.

20                   Do you understand and agree?

21                   THE DEFENDANT:   Yes, your Honor.

22                   THE COURT:   Now, Paragraph 26 is important.       This

23      is admissibility of statements, should the plea agreement be

24      withdrawn.

25                   Under those, ordinarily, any statements that you
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 78 of 117    78


 1      would have made, which would be considered admissions, can

 2      only be used to impeach.      So you'd have to take the stand

 3      and be impeached.

 4                  You're giving up that right so they can use those

 5      statements against you as evidence.

 6                  Do you understand and agree?

 7                  THE DEFENDANT:    Yes, your Honor.

 8                  THE COURT:   And have you discussed that with your

 9      counsel?

10                  THE DEFENDANT:    Yes, I have, your Honor.

11                  THE COURT:   In terms of proving a breach in terms

12      of the requirements of the plea agreement, would be by a

13      preponderance of the evidence, which, of course, is less and

14      it's the civil standard than beyond a reasonable doubt.

15                  And if it's a new violation, then it would be as

16      probable cause, which is even a lower standard and burden.

17                  Do you understand and agree?

18                  THE DEFENDANT:    Yes, your Honor.

19                  THE COURT:   Paragraph 28 talks about the

20      expectations that you will be truthful.

21                  29, the top of 16, if it's vacated for some

22      reason, obviously, by statute, crimes like the one that

23      you're pleading guilty to, have a time frame within which

24      the Government needs to charge you if, presumably, they've

25      charged you within that time frame.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 79 of 117       79


 1                  If between the time that it's vacated and they

 2      decide to reprosecute you, the statute of limitations runs.

 3      You are agreeing not to raise that as a defense.

 4                  Is that your understanding and agreement?

 5                  THE DEFENDANT:    Yes, your Honor.

 6                  THE COURT:   Is this the complete agreement in

 7      writing, what we've talked about in open court?          Is there

 8      anything else that you think is part of the agreement?

 9      Anything anybody's told you or anything else?

10                  THE DEFENDANT:    No, your Honor.

11                  THE COURT:   And do you understand that it binds

12      only the public integrity section -- I'm not sure what MLARS

13      is --

14                  MR. ELLERSICK:    That's just --

15                  THE COURT:   Money laundering?

16                  MR. ELLERSICK:    Money laundering and asset

17      recovery section.

18                  THE COURT:   The money laundering and asset

19      recovery section, criminal division of the US Department of

20      Justice.

21                  It does not bind any other office, component of

22      the Department of Justice, including the US Attorney's

23      Offices or any other state or local authority.

24                  So do you understand who is being bound on the end

25      of the prosecutor?
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 80 of 117          80


 1                  THE DEFENDANT:    Yes, your Honor.

 2                  THE COURT:   Back to a few of my questions.

 3                  If you're given a period of jail time, you will

 4      serve the actual sentence.      The Bureau of Prisons has their

 5      own good-time credits or other things that may reduce it.

 6      The Court has nothing to do with that.

 7                  So if you're given a particular sentence, that's

 8      the sentence you serve from the Court's perspective.            They

 9      can reduce it if they want to.

10                  I'm still required to point out that the old

11      system, which you probably know only in movies, is the

12      parole, where it used to be you'd get a jail sentence and

13      then there would be a Parole Commission which could grant

14      you an opportunity to serve part of your sentence, not

15      supervised release, not probation, but your jail sentence in

16      the community.

17                  There's no such thing as that anymore.        And so

18      what you get as a sentence is what you serve.

19                  Do you understand that?

20                  THE DEFENDANT:    Yes, your Honor.

21                  THE COURT:   Because this is a felony offense, if I

22      accept your plea of guilty, I find you guilty, that may

23      deprive you of valuable civil rights.        That includes the

24      right to vote, the right to hold public office, the right to

25      serve on a jury, which varies, depending on where you live.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 81 of 117      81


 1      Some states, you never have a right.        Other states, it's a

 2      time-limited period for it.       So it depends on where you're

 3      going to be living as to whether that is.         I believe the

 4      District of Columbia has a time-limited.         Virginia, you

 5      never get it.

 6                  The right to possess any kind of firearm and

 7      ammunition.    So even if you lived in a state where you could

 8      get a license, under the federal statute, if you're a

 9      convicted felon and -- you cannot possess a firearm or

10      ammunition.

11                  Do you understand the implications of pleading to

12      a felony?

13                  THE DEFENDANT:    Yes, your Honor.

14                  THE COURT:   A few questions on voluntariness and

15      we're done.

16                  Has anyone, including your counsel, the

17      prosecutors, law enforcement agencies or, frankly, anybody

18      else that you've come in contact with since your arrest

19      promised or suggested to you that just by pleading guilty,

20      that it guarantees you a lighter sentence?

21                  There may be considerations about it, but there

22      is -- should be no guarantee.

23                  Has anybody guaranteed you a lighter sentence?

24                  THE DEFENDANT:    No, your Honor.

25                  THE COURT:   Has anyone forced, threatened or
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 82 of 117    82


 1      coerced you in any way into entering this plea of guilty?

 2                  THE DEFENDANT:    No, your Honor.

 3                  THE COURT:   Do you understand that the agreement

 4      reached in this case resulted from negotiations between your

 5      lawyer and the Government's lawyer?

 6                  THE DEFENDANT:    Yes, I do.

 7                  THE COURT:   Anyone made any promises to you in

 8      connection with your guilty plea other than those in the

 9      plea letter or that we've talked about here in open court?

10                  THE DEFENDANT:    No, your Honor.

11                  THE COURT:   Anyone made any promises to you as to

12      what sentence I'll impose in this case if I accept your

13      guilty plea?

14                  THE DEFENDANT:    No, your Honor.

15                  THE COURT:   And you understand there are certain

16      issues that have been left open that are disputed to be

17      decided by the Court at a later time?

18                  THE DEFENDANT:    Yes, your Honor.

19                  THE COURT:   So do you understand that at this time

20      I don't know what sentence I'll impose, since I haven't

21      heard from the probation office or the attorneys?

22                  THE DEFENDANT:    Yes, your Honor.

23                  THE COURT:   Are you entering this plea of guilty

24      voluntarily and of your own free will?

25                  THE DEFENDANT:    Yes, your Honor.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 83 of 117     83


 1                  THE COURT:   Are you entering this plea of guilty

 2      because you are guilty?

 3                  THE DEFENDANT:    Yes, your Honor.

 4                  THE COURT:   Anything you don't understand?

 5      Anything you want to ask me or your lawyer at this time?

 6                  THE DEFENDANT:    No.   No, your Honor.

 7                  THE COURT:   Is there anything that you would have

 8      raised as a defense -- and this is -- probably goes more to

 9      the lawyer -- that we should discuss before we finally make

10      a decision that he would need to waive?

11                  MR. ROBINSON:    No, your Honor.

12                  THE COURT:   George Higginbotham, how do you plead

13      to Count 1 of the criminal information, conspiracy to make

14      false statements to banks?

15                  THE DEFENDANT:    I plead guilty, your Honor.

16                  THE COURT:   I'm satisfied the Defendant is fully

17      competent, capable of making a decision, understands the

18      nature and consequences of what he's doing.         He's acting

19      voluntarily of his own free will.        There's an adequate

20      factual basis for his plea.

21                  Therefore, the plea is accepted and the Court

22      finds George Higginbotham guilty of Count 1 of the criminal

23      information, conspiracy to make false statements to banks,

24      and there is an agreement to a forfeiture.

25                  So why don't you -- you can go ahead and sit down,
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 84 of 117           84


 1      Mr. Higginbotham.

 2                  We have two things to discuss at this point.        One

 3      is his conditions of release, and the other -- let me sign

 4      these papers first.      And then the other is what the next

 5      dates, et cetera, are.

 6                  So let me just sign these first.

 7                  MR. ROBINSON:    Sure.

 8                  THE COURT:    The unredacted factual statement will

 9      be filed under seal.     The case is not under seal, but that

10      will be filed under seal.

11                  Let's deal first with the conditions of release.

12                  I have received the pretrial services report.          He

13      appears to -- there are two residencies.         Is there one --

14      one appears to be in the District of Columbia.

15                  Is the other one in the District of Columbia or

16      someplace else?

17                  MR. ROBINSON:    It's in Seattle, Washington, your

18      Honor.

19                  THE COURT:    Okay.

20                  MR. ROBINSON:    His wife has accepted a job out

21      there, and he would like to move out there, if possible.

22                  THE COURT:    Well, we'll have to talk about that.

23                  So I won't put on the record what it is.

24                  Those are the two addresses.

25                  He is employed.    Is he living at this point in
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 85 of 117         85


 1      Seattle or here or is he required to live here because of

 2      the --

 3                   MR. ROBINSON:    Right now he is living here.      And

 4      his hope would be to move out to Seattle, you know, as soon

 5      as possible, hopefully, on Sunday, if -- depending on what

 6      happens today.

 7                   THE COURT:    Would he have the same employer?

 8                   MR. ROBINSON:    He would have -- so, your Honor,

 9      just to clarify that, he hasn't started employment there

10      yet.   So there is a job offer which he has accepted, but he

11      has not started employment there.

12                   THE COURT:    But is it the same one that's listed

13      in here?

14                   MR. ROBINSON:    It's the same one.    Yes, your

15      Honor.

16                   THE COURT:    Okay.   There appears to be no other

17      flags in here, including any other kind of criminal record,

18      as I understand it.

19                   I do this in all of my cases.      So it has nothing

20      to do specifically with him.       But I would ask that there be

21      a -- one drug test.       If it comes back negative, that's the

22      end of it.

23                   The Government has indicated they have no

24      objection to his being in the community.         But presumably we

25      would discuss what conditions.       I don't see any reason why
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 86 of 117           86


 1      he cannot be in the community based on what little

 2      information I have.     And the Government knows better --

 3      knows him better.     I'm assuming that, if they don't think

 4      there's a problem, that we would release him.

 5                  So there's a couple of things that they ask for

 6      that I would be -- we would be putting in.         One is the drug

 7      test -- one drug test.      If it's negative, that's the end of

 8      it.   If it's not, then they have a regular protocol of what

 9      they would do.

10                  They would have him reporting weekly.        Generally,

11      they're suggesting by phone.       I think that's probably

12      sufficient.    That's usually a weekly phone call that they

13      set up.    It depends on where he lives as to how this would

14      be done.

15                  He has to hand over, if he has not already, his

16      passport.    He needs to do that.     I understand he has one.

17                  MR. ROBINSON:    Your Honor, there's, I guess, two

18      issues that we'd like to raise with respect to this.            We've

19      discussed these with the Government.        I understand the

20      Government will agree to these two exceptions that we're

21      asking here.

22                  The first is, in light of his desire to move to

23      Seattle to be with his wife, we'd ask that the pretrial

24      services office in Seattle be the office that is supervising

25      him during this --
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 87 of 117          87


 1                   THE COURT:   Well, if he -- let me be blunt.       If

 2      he's allowed to live in Seattle -- and I'll hear from you

 3      all -- if he's allowed to live in Seattle, he would be

 4      supervised by them and they report here.         And then, since

 5      the case is here, they will report to me if there's any

 6      issues.    But they will rely on the office in Seattle if he's

 7      out there.

 8                   But he does need to hand over his passport.        They

 9      can work out whether it's done here or whether it's done in

10      Seattle.   But he does need to hand it over.        And I

11      understand he has one.

12                   MR. ROBINSON:    He does, your Honor.     And on that

13      point -- and, again, we've discussed this with the

14      Government -- his current job offer would require

15      international travel.      It's estimated to be about 25 percent

16      of his time.

17                   And so, instead of moving the Court for permission

18      each time and having to pick up his passport, what we're

19      asking for is that he just has to notify pretrial services

20      in advance of any employment-related travel.

21                   THE COURT:   Let me hear from the Government.

22                   Do you have a problem with that?

23                   MR. ELLERSICK:   We don't, your Honor.      I think in

24      the interest of allowing Mr. Higginbotham to be gainfully

25      employed for the duration of his supervision, we don't have
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 88 of 117       88


 1      an objection to that.

 2                  THE COURT:   Let me start with the first question I

 3      should have asked.

 4                  Are you agreeing that he can live in Seattle?

 5                  MR. ELLERSICK:    Yes.

 6                  THE COURT:   He's got an address here, I take it,

 7      which is where he would live initially?         You haven't seen

 8      the report.    Can you show it to him.

 9                  MR. ELLERSICK:    I do have the report, your Honor.

10                  THE COURT:   Okay.    At the bottom there.

11                  So he can live in Seattle.      He's going to have to

12      provide a specific address.

13                  So from your perspective, he can live in

14      Seattle?

15                  MR. ELLERSICK:    Yes.

16                  THE COURT:   And he can keep his passport and

17      travel for work as long as he gives advance notice to

18      pretrial that he's traveling?

19                  MR. ELLERSICK:    For work.

20                  THE COURT:   For work.

21                  Which generally includes, "I'm going to be in

22      Madrid this day to that day.       This is where I'm staying"

23      kind of thing.

24                  But they would give him that type of information.

25                  It should be understood that, if he wants to
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 89 of 117       89


 1      travel for nonwork, he does have to come to the Court first.

 2      He cannot ask pretrial.      He has to get a court order from me

 3      indicating that he can travel for vacations or something

 4      else.    Okay?

 5                  For work, I don't have a problem.       Presumably,

 6      they'd have a way of checking that.        But if he wants to go

 7      on vacation to the Cayman Islands or something, he's going

 8      to have to come to me, which means he has to decide early on

 9      that he wants to do that because he needs to get a court

10      order.

11                  I check with pretrial services to make sure of it.

12      I see pretrial services in the back, who -- do you have a

13      question and can assist in this?       Do you want to come up.

14                  THE PROBATION OFFICER:     I just --

15                  THE COURT:   If you could come to the microphone so

16      we have a record.

17                  THE PROBATION OFFICER:     Christine Schuck, pretrial

18      services.

19                  I just wanted to let the Court know that, if the

20      Defendant is going to be reporting by telephone, pretrial

21      services here in the District of Columbia will maintain

22      supervision of the case.      The case will not be transferred

23      out to Seattle.

24                  THE COURT:   They can't do the phone there?

25                  THE PROBATION OFFICER:     He'll just call.     We'll
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 90 of 117       90


 1      give him the phone number for the District of Columbia.

 2      With that type of supervision for a telephone check-in, we

 3      don't do -- we don't transfer it out to another office.

 4                  THE COURT:   Okay.    So the phone he's going to --

 5      you'll take of it.

 6                  THE PROBATION OFFICER:     We would maintain it.

 7                  THE COURT:   But it all the other conditions will

 8      be monitored by -- presumably, at some point, by Seattle.

 9                  You all will make these arrangements.        You will

10      presumably check with Seattle to make sure they'll accept

11      it.

12                  THE PROBATION OFFICER:     There will actually be no

13      request for courtesy supervision based on these conditions

14      because the drug test would actually be done -- it could be

15      done today.

16                  Now, if there is --

17                  THE COURT:   So let me just understand.

18                  You don't have to ask Seattle.       In other words,

19      the phone calls would come here.

20                  Would everything else come here or would he be

21      reporting his work travel there?

22                  THE PROBATION OFFICER:     He would report it to us.

23                  THE COURT:   Okay.    Well, that makes it easier.

24                  THE PROBATION OFFICER:     We can actually do the

25      drug test that you would like today.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 91 of 117     91


 1                   THE COURT:   That would be --

 2                   THE PROBATION OFFICER:    Or as -- it closes at

 3      5:15.   As long as it's negative, that's the end of it.

 4                   THE COURT:   I think I would do that, if you don't

 5      mind.   He's here.    It takes care of it.

 6                   As I understand it, the drug testing you can do

 7      here.   I'm going to assume that it's going to come back

 8      negative, I hope.

 9                   If you're on medications, you should let them know

10      before they do the test that you're on something, vitamins

11      or something else, which may come up with -- not after the

12      fact.   You don't have to tell me how.

13                   I'm telling you to let them know so, if it comes

14      back with something, you have to come up with the

15      medication.    You should let them know if you're on

16      something.

17                   The phone would be DC.    The passport and travel

18      advice is easy enough to provide you here.         Is that correct?

19                   THE PROBATION OFFICER:    Correct.    Since he's going

20      to be allowed to keep his passport and -- he would just have

21      to notify us.    And then any type of international travel,

22      that would just be filed here.

23                   The only time we would have to send it out to

24      another office is if weekly drug testing would be required.

25                   THE COURT:   Okay.   Well, then, we'll find out --
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 92 of 117    92


 1      we'll know today presumably.

 2                  Will the test come back quickly enough today?

 3                  THE PROBATION OFFICER:     Given the time of day, I'm

 4      not -- I cannot say for sure.       But if for some unforeseen

 5      reason weekly testing is required, we can always make the

 6      call out to Seattle and set up the arrangements.

 7                  THE COURT:   Do you have any suggestions for

 8      anything else I need to put in this order that you would

 9      require ordinarily?

10                  THE PROBATION OFFICER:     No.   Everything -- I

11      actually did the report.      So everything I put in here --

12      like I said, we had only requested about the surrender of

13      the passports, but that's already been addressed by the

14      Court, that he'll be allowed to keep it.

15                  That's the only thing we would ask that be put in

16      the orders, that he's being allowed to keep his passport.

17                  THE COURT:   Right.     Okay.   Thank you.

18                  THE PROBATION OFFICER:     Thank you, your Honor.

19                  THE COURT:   That'll make it easier in terms of his

20      not fooling around with different places.

21                  So at this point he doesn't have to actually

22      report in person.     It's phone.    As long as you follow

23      through with everything, you won't have to make appearances

24      with pretrial services.

25                  Once we have problems with you, then you'll start
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 93 of 117       93


 1      having to do that.     They'll give you advice about all of it.

 2      My suggestion is you pay careful attention.         People,

 3      especially first offenders, don't always listen in terms of

 4      making sure they do things correctly.        If you don't, then

 5      that adds additional conditions to it.        Okay?

 6                  THE DEFENDANT:    Yes, your Honor.

 7                  THE COURT:   Anything else from your perspective?

 8                  The one question that I had is:       Do you want any

 9      kind of stay-aways from any of these other individuals or do

10      you want to leave that out in the wind?

11                  MR. ELLERSICK:    I think we would prefer that, your

12      Honor, that there be some provision to not contact other

13      individuals who --

14                  THE COURT:   Do you have -- we can -- are there

15      particular -- why don't you talk for a quick second or you

16      can talk among yourselves.      We can just put in, you know,

17      the acronyms, if that's what you want.

18                  MR. ELLERSICK:    I think the parties have an

19      understanding of who's on that list of individuals.

20                  THE COURT:   Do you want me to put it in the order

21      or not?   I don't have to.

22                  MR. ELLERSICK:    No.   I would maybe leave it

23      generic as potential witnesses.

24                  THE COURT:   You can't do that because that's not

25      fair to him, you know, in terms of what he -- who he can
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 94 of 117          94


 1      talk to, who he can't.      I mean, part of it may be he may

 2      wish to as part of his cooperation actually have him talk.

 3                  MR. ELLERSICK:    We're fine to leave it out, your

 4      Honor.

 5                  THE COURT:   I'm just bringing it up because

 6      occasionally it comes up at a later point.

 7                  Anything else of clarification?

 8                  MR. ROBINSON:    No, your Honor.

 9                  THE COURT:   When we're finished here, we'll do the

10      order.   You'll go with pretrial services and take care of

11      the drug test things so that's out of the way.          And they'll

12      explain certain things to you.

13                  Now, when do you wish to be back in court?          I am

14      not somebody who does reports.       I like to see people in.

15      But we can spread them out.       I don't have a problem.

16                  You lose control of these cases if, you know, I

17      get reports saying cooperation is ongoing, blah, blah, blah

18      blah.

19                  So when do you want to have another status at

20      least to start with?

21                  MR. ELLERSICK:    Could we have just a moment, your

22      Honor?

23                  THE COURT:   Sure.    Go ahead.

24                  (Discussion had off the record amongst counsel.)

25                  THE COURT:   Can I ask:    Has the family already
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 95 of 117     95


 1      moved out to Seattle or are they waiting to move out?

 2                  MR. ROBINSON:    The family has already moved out,

 3      your Honor.

 4                  THE COURT:   Okay.

 5                  MR. ELLERSICK:    Your Honor, we would be fine with

 6      a status conference in the March time period, if that's --

 7                  THE COURT:   Fine.      You can set out the time frame.

 8      It's just that I have found that it's helpful to have people

 9      come in and have -- make sure something's happening in the

10      meantime and there's a reason for delaying the sentencing.

11                  MR. ELLERSICK:    That would be our request, your

12      Honor, sometime in the March time period that works for the

13      Court.

14                  THE COURT:   Okay.

15                  MR. ROBINSON:    Your Honor, the only thing I'd ask

16      is if Mr. Higginbotham needs to appear at the status

17      conference, if he can do so telephonically and his counsel

18      be here in person?

19                  THE COURT:   Instead of telephonically, we can do

20      it by videoconference.      Okay?

21                  MR. ROBINSON:    That would be great, your Honor.

22                  THE COURT:   I don't know whether pretrial has it.

23      There are various ways of setting up videoconferencing from

24      there.

25                  I may want him to come to the first one to make
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 96 of 117         96


 1      sure all is going well and we don't have any issues.            And

 2      then afterwards there is a way of doing videoconferencing.

 3                   What I would suggest is that you speak to John

 4      Cramer, who's our person at the courthouse -- C-r-a-m-e-r --

 5      to see where in Seattle he can hook up.         And then Mr. Cramer

 6      will make the arrangement at the other end.

 7                   MR. ROBINSON:   Thank you, your Honor.

 8                   THE COURT:   Let me look at March.

 9                   Is there a day of the week that's particularly

10      better for either counsel or Mr. Higginbotham?

11                   MR. ROBINSON:   Your Honor, if convenient to the

12      Court, we would prefer a Friday.

13                   THE COURT:   Not a problem.

14                   How about March 15th -- Friday, March 15th?         I can

15      do it in the afternoon, although I'm not sure you get to fly

16      here and out.    Do you want to do it, say, at 2:00?        Does

17      that work?

18                   MR. ROBINSON:   That's fine, your Honor.      Thank

19      you.

20                   THE COURT:   I'll see you back then on March 15th

21      at 2:00.

22                   And I cannot reiterate more specifically,

23      Mr. Higginbotham, to make sure that you start following

24      through from the very beginning in doing what you're

25      supposed to do.
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 97 of 117       97


 1                  If you have any questions, contact them --

 2      okay? -- or contact your lawyer.       Don't be out there doing

 3      stuff that's going to create a problem for you or it'll make

 4      it much more difficult in terms of monitoring you.

 5                  THE DEFENDANT:    Yes, your Honor.

 6                  THE COURT:   Anything else?

 7                  MR. ELLERSICK:    Your Honor, our case agent, who's

 8      been coordinating with the marshals, asked that we inquire

 9      about a booking order --

10                  THE COURT:   Yes.

11                  MR. ELLERSICK:    -- I think to assist with the

12      processing.

13                  THE COURT:   Is he going to be here for a bit?

14      When are you going to do the booking?        Do you want to do it

15      today or tomorrow or next week?

16                  THE US MARSHAL:     Your Honor, we can take him

17      downstairs, try to get it done as quickly as possible so he

18      can go to pretrial afterwards.

19                  THE COURT:   Do you need an order or are can you

20      just do it?

21                  THE US MARSHAL:     I believe we do.    The order is up

22      there.

23                  THE COURT:   Do you have it?

24                  MR. ELLERSICK:    We don't have the booking order.

25      We have the information.      But we can --
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 98 of 117        98


 1                   THE COURT:   You still need the order.

 2                   Do we have a form, Dorothy?

 3                   THE COURTROOM DEPUTY:    No.

 4                   THE COURT:   Let me see if we've got a form that

 5      you can just fill in the blanks.

 6                   The booking order is fingerprinting, et cetera,

 7      Mr. Higginbotham.

 8                   THE DEFENDANT:   Yes, your Honor.

 9                   THE COURT:   But we can do it quickly enough to

10      have that.    I do want the drug test, especially if he's

11      planning on getting out of here next week.

12                   MR. MEAD:    Your Honor, may I suggest that, while

13      we're awaiting the booking order --

14                   THE COURT:   Can you come over.

15                   MR. MEAD:    I just talked to the marshal.

16                   May I suggest that, while we're awaiting the

17      booking order, we get him over to pretrial for that test

18      first and we can come back for the booking order?

19                   THE COURT:   That's fine.    I'm going nowhere.      So I

20      don't have to be in here.      Why don't we -- I have to sign

21      the order when he has to be warned.         But, yes, we can do

22      that.

23                   Do you have the --

24                   THE COURTROOM DEPUTY:    We don't have one.

25                   THE COURT:   From pretrial services, have you been
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 99 of 117         99


 1      putting together the order or has Dorothy?

 2                   THE PROBATION OFFICER:    We're not doing the orders

 3      up here.   But I was going to run back to my office and put

 4      in what I need to get him over to there.

 5                   THE COURTROOM DEPUTY:    We have a new form, Judge.

 6                   THE COURT:   Hold on one second.

 7                   (Confers with the courtroom deputy privately.)

 8                   They have a new form.    I'm sorry.    I must admit

 9      that not too many people in the courthouse get to walk out.

10      So I haven't looked at one of these before.

11                   Where are you going to take him to the drug test?

12      Downstairs or across the street?

13                   THE PROBATION OFFICER:    It's going to be across

14      the street, your Honor.      I can fill out the order if you

15      need me to.

16                   THE COURT:   The new one?

17                   THE PROBATION OFFICER:    Uh-huh.

18                   THE COURT:   Here you are.    I just want to make

19      sure we have what you need.

20                   THE PROBATION OFFICER:    I just need a couple

21      seconds.

22                   THE COURTROOM DEPUTY:    We don't have a standard

23      form here.    Usually the US Attorney's Office does it.         But

24      they will need a copy of the information in order to do --

25      is that what you need?
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 100 of 117      100


 1                  THE US MARSHAL:     The agent has a copy.      So we

 2      should be good.     That's fine.

 3                  THE COURTROOM DEPUTY:      As long as they have a copy

 4      of the information, they can book him downstairs today.

 5                  THE COURT:    Okay.    Let's -- we need to finish this

 6      so we can give him the warnings and he can be released with

 7      his conditions and then you can work out taking him down

 8      with the copy of the criminal information and take him

 9      across the street.      It's not -- the drug testing is not in

10      this building.

11                  THE COURTROOM DEPUTY:      Can I ask the Defendant to

12      come forward, please?

13                  THE COURT:    We need to give him his warnings.

14                  THE COURTROOM DEPUTY:      Would you raise your right

15      hand, please.

16                  Do you solemnly swear you'll abide by all your

17      conditions of release?      Your next hearing is March 15th at

18      2:00 p.m. here in Courtroom 28A.        Failure to come to court

19      is another criminal offense that you can be imprisoned for.

20                  THE DEFENDANT:     I do.

21                  THE COURT:    If I could get you to sign here.

22                  THE DEFENDANT:     (Complies.)

23                  THE COURTROOM DEPUTY:      They just have to wait

24      until I process it.

25                  THE COURT:    It sounds like I'm finished in terms
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 101 of 117        101


 1      of my role, at least.

 2                  So they will process it.      They need to scan it,

 3      give you -- everybody gets copies, including me.          And

 4      pretrial services and the marshal will work on getting the

 5      processing and the drug test.

 6                  If we can do it today, terrific.        If not, perhaps

 7      then perhaps they can do it tomorrow.         I know it's a

 8      Saturday.

 9                  MR. ROBINSON:    Thank you, your Honor.

10                  THE COURT:    The parties are excused.

11                  MR. ELLERSICK:     Thank you, your Honor.

12                  (Proceedings concluded.)

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 102 of 117   102


 1                                   CERTIFICATE

 2

 3                             I, LISA EDWARDS, RDR, CRR, do hereby

 4      certify that the foregoing constitutes a true and accurate

 5      transcript of my stenographic notes, and is a full, true,

 6      and complete transcript of the proceedings produced to the

 7      best of my ability.

 8

 9

10                             Dated this 3rd day of December, 2018.

11

12                            /s/ Lisa Edwards, RDR, CRR
                         Official Court Reporter
13                       United States District Court for the
                           District of Columbia
14                       333 Constitution Avenue, NW, Room 6706
                         Washington, DC 20001
15                       (202) 354-3269

16

17

18

19

20

21

22

23

24

25
        Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 103 of 117                                                           103



           $               15E [1] - 75:4           78:19                                                61:11, 65:1, 102:4
                                                                                         9
                           15th [4] - 96:14,         28A [1] - 100:18                                     accurately [1] - 35:6
                          96:20, 100:17              29 [1] - 78:21                                       acronyms [2] -
 $100 [1] - 64:16          16 [9] - 9:4, 11:20,      2:00 [3] - 96:16,         9 [6] - 11:20, 11:22,     43:20, 93:17
 $250,000 [2] - 14:3,     21:17, 32:23, 33:5,       96:21, 100:18             30:12, 47:17, 47:22,        act [4] - 32:18, 32:20,
63:20                     67:9, 67:21, 78:21         2B1.1(b)(1 [1] - 14:2    75:3                       33:23, 62:5
 $37 [1] - 28:8            18 [3] - 11:21, 31:5,                               9,500 [1] - 68:1           acting [3] - 25:20,
 $41 [4] - 25:12, 30:2,                                                        9-18-72 [1] - 7:11
                          65:7                                 3                                         52:16, 83:18
52:10, 58:17               18-343 [3] - 1:3, 3:5,                              950 [1] - 1:23             action [3] - 50:4,
 $55,000 [1] - 68:2       4:13                                                                           50:9, 51:3
 $70,000 [2] - 60:3,       19th [1] - 2:3            3 [1] - 72:6                        A                Action [1] - 1:3
67:3                       1:21 [1] - 1:7            30 [1] - 1:6                                         actions [8] - 17:3,
                           1MDB [26] - 19:7,         320 [1] - 2:4                                       26:10, 29:4, 53:13,
                                                     333 [2] - 2:8, 102:14     A's [22] - 20:10,
            /             19:13, 19:19, 20:2,
                                                                              21:23, 22:6, 23:14,
                                                                                                         54:10, 57:13, 66:22,
                          20:20, 20:24, 21:3,        35 [2] - 69:9, 74:21                                69:2
                                                     354-3269 [2] - 2:9,      25:15, 25:17, 25:19,
                          21:4, 22:20, 26:16,                                                             actions.. [1] - 33:10
 /s [1] - 102:12                                    102:15                    25:24, 27:3, 27:6,
                          27:18, 29:17, 30:10,                                                            acts [2] - 33:22,
                                                     3553(a [1] - 65:7        27:10, 27:13, 27:24,
                          35:18, 36:7, 36:9,                                                             33:24
           1              37:5, 38:18, 40:8,         3rd [1] - 102:10         29:1, 29:7, 29:9,
                                                                                                          actual [1] - 80:4
                                                                              29:20, 32:21, 33:17,
                          41:10, 42:17, 43:21,                                                            addition [4] - 27:21,
                                                                              48:25, 52:14, 57:16
 1 [71] - 4:14, 6:11,     50:5, 53:24, 55:9,                   4               abide [1] - 100:16        29:8, 33:14, 41:16
6:15, 19:6, 19:24,        60:5                                                                            additional [6] - 22:2,
                                                                               ability [1] - 102:7
20:5, 20:6, 20:13,                                   4 [3] - 36:17, 45:24,                               25:3, 25:6, 46:8, 67:7,
                                                                               able [6] - 12:8, 13:14,
20:17, 20:22, 21:5,                  2              72:12                     14:13, 15:22, 70:20,
                                                                                                         93:5
21:10, 21:12, 22:1,                                  46 [1] - 7:9                                         additionally [1] -
                                                                              72:8
22:3, 22:19, 22:21,                                                                                      75:3
                           2 [1] - 71:25             48 [1] - 7:16             accept [9] - 8:19,
24:15, 24:16, 24:19,                                                                                      address [2] - 88:6,
                           20,000-dollar [2] -                                11:3, 16:7, 67:12,
24:25, 25:6, 25:10,                                                                                      88:12
26:4, 27:19, 29:17,
                          30:13, 59:10                         5              67:15, 74:8, 80:22,
                                                                                                          addressed [1] -
                           20001 [2] - 2:9,                                   82:12, 90:10
30:11, 35:18, 37:13,                                                                                     92:13
                          102:14                                               acceptance [2] -
37:15, 37:16, 37:17,                                 5 [4] - 38:14, 72:13,                                addresses [1] -
                           20005 [1] - 1:17                                   67:10, 72:14
37:18, 38:4, 38:12,                                 73:1                                                 84:24
                           2001 [1] - 24:2                                     accepted [5] - 28:5,
38:16, 38:23, 38:25,                                 50,000-dollar [2] -                                  adds [2] - 67:8, 93:5
                           20036 [1] - 2:4                                    56:2, 83:21, 84:20,
39:7, 39:9, 39:11,                                  30:17, 59:11                                          adequate [1] - 83:19
                           2016 [1] - 19:9                                    85:10
39:21, 40:2, 40:6,                                   500 [1] - 68:1                                       adjustment [1] -
                           2017 [34] - 18:18,                                  accomplish [2] -
41:8, 41:18, 41:19,                                  5500 [1] - 68:2                                     72:14
                          19:16, 21:1, 21:14,                                 38:22, 54:10
42:5, 42:7, 42:11,                                   5:15 [1] - 91:3                                      administratively [1] -
                          21:18, 22:9, 22:10,                                  according [11] -
42:18, 43:8, 43:19,                                  5K1.1 [4] - 68:21,                                  76:7
                          23:14, 25:5, 25:11,                                 20:6, 20:15, 20:21,
43:22, 44:4, 44:6,                                  69:7, 74:15, 74:21                                    admissibility [1] -
                          26:5, 26:6, 26:25,                                  21:10, 24:14, 25:18,
45:8, 46:7, 47:11,                                                                                       77:23
                          27:8, 28:1, 28:4,                                   38:15, 39:25, 41:6,
50:7, 50:14, 51:18,
                          28:15, 28:21, 29:8,                  6              68:10, 70:3                 admissions [2] -
53:5, 55:10, 58:7,                                                                                       61:18, 78:1
                          29:19, 29:23, 30:12,                                 account [14] - 25:8,
60:5, 60:6, 71:25,                                                                                        admit [1] - 99:8
                          30:16, 34:6, 36:18,                                 25:13, 28:14, 28:22,
83:13, 83:22                                         6 [5] - 29:8, 33:14,
                                                                              29:25, 30:2, 51:21,         admitted [1] - 12:21
 1's [2] - 20:18, 50:13   41:14, 46:21, 46:22,      41:14, 72:20, 73:3
                                                                              52:7, 52:11, 53:1,          advance [2] - 87:20,
 1,000 [1] - 76:22        48:25, 52:10, 53:11,       6706 [2] - 2:8, 102:14
                                                                              55:24, 56:12, 58:16,       88:17
 10 [1] - 67:21           55:24, 59:9, 76:13
                                                                              58:18                       advantage [1] -
                           2017.. [1] - 33:14
 1014 [1] - 31:5                                               7               accounts [26] -           74:14
 10th [1] - 1:19           2018 [4] - 1:6, 18:19,
                                                                              18:23, 22:12, 26:12,        advice [2] - 91:18,
                          76:13, 102:10
 11 [6] - 11:21, 24:2,                                                                                   93:1
                           202 [2] - 2:9, 102:15     70,000 [2] - 60:13,      27:1, 27:6, 27:25,
30:16, 50:19, 74:18,                                                          28:3, 28:4, 28:16,          advisory [10] - 14:20,
                           20530 [2] - 1:20, 1:24   60:23
75:13                                                                         28:17, 29:1, 29:4,         64:7, 66:13, 68:16,
 12 [5] - 9:4, 9:15,       2255 [1] - 12:11
                                                                              29:11, 29:20, 29:21,       69:13, 69:22, 69:25,
9:21, 14:2, 52:5           23 [1] - 9:5                        8                                         70:2, 70:5, 70:20
                                                                              44:17, 44:23, 46:24,
 1200 [1] - 1:16           23rd [2] - 25:11, 52:9
                                                                              53:15, 56:13, 56:16,        affect [2] - 36:10,
 1225 [1] - 2:3            25 [1] - 87:15            8 [1] - 74:22            56:22, 57:5, 57:14,        73:16
 13 [1] - 76:20            26 [1] - 77:22
                                                                              57:22, 58:12                affiliate [1] - 28:18
 14 [2] - 15:24, 53:9      27 [1] - 34:6
                                                                               accurate [10] - 38:19,     afford [3] - 10:3,
 1400 [1] - 1:16           27th [1] - 27:8
                                                                              39:23, 40:9, 41:4,         15:25, 16:3
 15 [2] - 34:4, 36:1       28 [3] - 28:1, 28:3,
                                                                              44:24, 46:19, 58:3,         afternoon [11] - 3:1,
        Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 104 of 117                                                         104



3:2, 3:3, 3:9, 3:14,       allowed [5] - 87:2,      arraigned [1] - 4:2      Attorney's [2] -           basis [8] - 8:2, 12:21,
3:15, 3:19, 3:20, 3:21,   87:3, 91:20, 92:14,       ARRAIGNMENT [1] -       79:22, 99:23               18:4, 32:1, 32:4, 33:5,
3:22, 96:15               92:16                    1:10                      attorneys [3] - 37:3,     38:1, 83:20
 afterwards [2] - 96:2,    allowing [1] - 87:24     arrangement [1] -       73:12, 82:21                became [1] - 13:11
97:18                      ambassador [4] -        96:6                      attributable [1] -         become [1] - 50:2
 agencies [1] - 81:17     21:15, 21:19, 21:21,      arrangements [4] -      52:25                       BEFORE [1] - 1:11
 agent [2] - 97:7,        45:24                    28:13, 56:11, 90:9,       August [1] - 30:16         beginning [2] -
100:1                      AMERICA [1] - 1:3       92:6                      authorities [2] -         31:10, 96:24
 agents [1] - 73:11        ammunition [2] -         arranging [1] - 42:13   23:6, 48:10                 behalf [3] - 3:16,
 ago [1] - 68:6           81:7, 81:10               arrest [1] - 81:18       authority [4] - 20:24,    10:17, 50:6
 agree [17] - 34:19,       amount [9] - 6:17,       arrests [1] - 68:5      24:17, 71:7, 79:23          behest [1] - 43:23
60:23, 61:2, 61:5,        30:20, 50:17, 61:3,       arrived [1] - 50:11      Avenue [5] - 1:16,         below [1] - 68:19
67:16, 71:23, 72:10,      61:4, 67:19, 75:17,       aside [2] - 12:10       1:19, 1:23, 2:8,            benefit [1] - 39:5
72:23, 73:7, 74:16,       75:22                     aspect [1] - 66:19      102:14                      Berhad [2] - 19:6,
74:25, 75:16, 76:11,       amounts [2] - 64:22,     asserted [1] - 10:24     avoid [2] - 24:5,         35:18
77:20, 78:6, 78:17,       64:23                     assessment [1] -        49:22                       best [2] - 66:4, 102:7
86:20                      AND [2] - 1:10, 1:22    64:16                     awaiting [2] - 98:13,      better [5] - 42:21,
 agreed [18] - 6:18,       anonym [1] - 20:13       ASSET [1] - 1:22        98:16                      43:10, 86:2, 86:3,
20:22, 21:17, 25:6,        answer [2] - 5:13,       asset [4] - 3:13,        aware [11] - 12:4,        96:10
26:20, 31:3, 31:17,       6:7                      76:22, 79:16, 79:18      35:2, 38:3, 39:13,          between [13] - 14:15,
35:8, 41:8, 61:21,         answered [1] - 61:15     assets [7] - 19:12,     41:6, 42:10, 47:5,         22:9, 25:20, 26:5,
63:2, 64:21, 71:13,        anyway [1] - 14:17      24:8, 24:12, 24:19,      48:5, 48:22, 70:15         26:25, 28:21, 32:2,
72:1, 73:2, 73:12,         apologize [1] - 45:2    24:23, 52:2, 76:12        aways [1] - 93:9          52:16, 54:13, 70:15,
75:8, 75:17                appeal [25] - 11:10,     assignment [1] -                                   74:23, 79:1, 82:4
 agreeing [8] - 6:16,     11:11, 11:15, 11:25,     41:22                               B                beyond [5] - 11:5,
17:2, 67:23, 73:9,        12:6, 12:17, 12:23,       assist [10] - 19:17,                               37:3, 40:22, 61:20,
76:16, 76:21, 79:3,       13:4, 13:5, 13:9,        27:15, 36:18, 36:20,                                78:14
88:4                                                                         B's [19] - 19:19, 23:4,
                          13:15, 13:22, 14:6,      38:16, 40:3, 60:4,                                   billion [3] - 19:5,
 agreement [34] -                                                           23:21, 24:14, 24:21,
                          14:9, 14:13, 14:23,      69:2, 89:13, 97:11                                  19:11, 35:17
5:25, 6:25, 11:17,                                                          25:2, 26:12, 26:14,
                          15:6, 15:13, 15:22,       assistance [3] -                                    bind [1] - 79:21
12:16, 31:9, 32:5,                                                          26:17, 26:20, 31:22,
                          15:23, 15:25, 16:1,      15:2, 68:22, 73:1                                    binds [1] - 79:11
50:15, 62:2, 62:12,                                                         31:23, 32:5, 42:24,
                          16:9, 16:15               associate [5] - 19:2,                               birth [1] - 7:10
63:16, 64:20, 66:4,                                                         47:7, 48:1, 48:7,
                           appeals [2] - 13:3,     24:9, 24:12, 35:12,                                  bit [3] - 43:15, 44:10,
66:25, 71:21, 72:4,                                                         53:19, 53:23
                          75:12                    35:14                                               97:13
72:25, 73:18, 73:22,                                                         background [4] -
                           Appeals [1] - 11:10      associated [14] -                                   blah [4] - 94:17,
74:4, 74:23, 75:10,                                                         7:6, 38:4, 65:10,
                           appear [6] - 22:23,     11:25, 19:12, 23:13,                                94:18
75:25, 76:9, 76:14,                                                         65:21
                          32:16, 43:18, 47:18,     23:24, 24:18, 39:21,                                 blanks [1] - 98:5
76:18, 76:25, 77:5,                                                          balance [1] - 28:9
                          73:5, 95:16              48:19, 51:8, 53:25,                                  blunt [1] - 87:1
77:23, 78:12, 79:4,                                                          bank [9] - 18:21,
                           APPEARANCES [1] -       56:24, 62:22, 70:5,                                  book [1] - 100:4
79:6, 79:8, 82:3,                                                           28:18, 29:24, 31:4,
                          2:1                      73:21, 76:3                                          booking [7] - 97:9,
83:24                                                                       31:18, 32:10, 35:10,
                           appearances [2] -        associates [1] - 25:7                              97:14, 97:24, 98:6,
 agreements [19] -                                                          59:25, 61:24
                          1:13, 92:23               association [1] -                                  98:13, 98:17, 98:18
20:11, 20:15, 22:25,                                                         bank's [1] - 27:9
                           applicable [1] -        44:7                                                 born [1] - 7:14
32:13, 34:9, 38:23,                                                          banking [2] - 24:1,
                          72:17                     assume [2] - 41:7,                                  bottom [5] - 11:23,
39:19, 39:25, 40:18,                                                        49:20
                           applies [1] - 71:6      91:7                                                73:1, 73:2, 74:22,
40:19, 40:23, 40:24,                                                         banks [13] - 4:15,
                           applying [1] - 50:7      assuming [6] - 5:8,                                88:10
40:25, 41:2, 44:13,                                                         6:12, 6:15, 23:6,
                           appointed [2] - 10:4,   15:21, 17:12, 18:1,                                  bound [2] - 74:22,
44:21, 47:19, 62:3,                                                         28:14, 32:7, 32:14,
                          11:12                    74:7, 86:3                                          79:24
74:23                                                                       44:14, 48:10, 56:11,
                           approaches [1] -         attached [4] - 27:21,                               breach [2] - 77:4,
 ahead [8] - 3:4,                                                           59:6, 83:14, 83:23
                          34:15                    29:12, 55:16, 57:25                                 78:11
17:11, 31:9, 40:12,                                                          bargain [1] - 77:5
                           appropriate [2] -        attack [2] - 12:18,                                 break [1] - 77:5
45:4, 60:17, 83:25,                                                          barriers [1] - 26:17
                          65:13, 65:17             12:23                                                bribery [5] - 19:5,
94:23                                                                        base [1] - 66:25
                           April [1] - 18:18        attempts [1] - 72:21                               19:13, 26:16, 35:17,
 alcohol [1] - 7:17                                                          based [12] - 9:22,
                           architects [2] -         attention [1] - 93:2                               53:24
 allegation [1] - 4:15                                                      10:23, 22:6, 42:16,
                          19:15, 26:15              attorney [16] - 5:5,                                bring [2] - 7:4, 63:4
 alleged [3] - 19:4,                                                        53:23, 62:22, 64:4,
                           areas [2] - 62:23,      5:9, 5:17, 8:14, 8:18,                               bringing [1] - 94:5
32:20, 33:23                                                                64:12, 67:13, 69:11,
                          70:14                    24:7, 24:17, 25:8,                                   broad [4] - 13:2,
 allegedly [1] - 19:12                                                      86:1, 90:13
                           argue [1] - 12:9        29:25, 37:7, 50:21,                                 43:15, 43:16, 65:8
 allocution [1] - 6:21                                                       basic [3] - 6:25, 7:4,
                           arises [1] - 12:23      51:6, 51:13, 51:18,                                  broke [1] - 56:10
 allow [1] - 72:15                                                          8:21
                           arraign [1] - 4:1       52:7, 58:15                                          broke-dealer [1] -
        Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 105 of 117                                                         105



56:10                      Case [2] - 3:5, 4:13    36:8, 40:7, 41:10,         32:5, 32:21, 33:17,        32:19
  broker [1] - 28:11       cases [2] - 85:19,      42:20, 55:3, 78:14,        33:21, 35:12, 35:14,        committee [1] -
  broker-dealer [1] -     94:16                    80:23                      35:16, 35:22, 35:23,       68:24
28:11                      cash [2] - 28:17,         civilly [1] - 76:7       35:25, 36:2, 36:10,         commonly [1] - 19:6
  brought [3] - 43:24,    29:21                      claim [3] - 12:19,       36:11, 36:13, 36:18,        community [4] -
43:25, 52:6                cashier's [2] - 28:8,   13:6, 13:9                 36:20, 36:22, 37:2,        63:22, 80:16, 85:24,
  building [1] - 100:10   56:4                       claimed [2] - 29:5,      37:4, 37:10, 37:12,        86:1
  burden [2] - 11:4,       caused [1] - 26:7       57:14                      37:24, 37:25, 38:1,         companies [4] -
78:16                      caveat [1] - 52:24        claiming [4] - 27:11,    38:11, 38:15, 38:16,       23:3, 48:1, 48:6,
  Bureau [1] - 80:4        Cayman [1] - 89:7       29:11, 33:18, 57:23        38:18, 38:25, 39:3,        53:15
  business [10] -          certain [12] - 11:24,     clarification [1] -      39:5, 39:12, 39:22,         Company [23] -
19:24, 27:6, 27:25,       12:8, 28:14, 62:21,      94:7                       40:1, 41:7, 41:15,         22:11, 22:15, 24:8,
28:3, 28:16, 29:1,        63:17, 63:24, 65:5,        clarified [1] - 62:17    41:18, 41:23, 42:3,        24:11, 24:18, 24:19,
29:20, 56:13, 57:5,       73:2, 77:6, 77:9,          clarify [6] - 40:15,     42:14, 42:15, 42:24,       24:23, 25:13, 26:11,
58:12                     82:15, 94:12             41:2, 59:20, 59:23,        43:8, 43:23, 43:24,        27:6, 27:12, 27:15,
  businessperson [2]       certainly [2] - 62:6,   60:12, 85:9                43:25, 44:7, 45:10,        28:19, 29:12, 30:3,
- 35:13, 35:15            76:4                       clear [1] - 56:21        45:14, 46:2, 46:13,        30:7, 46:23, 52:1,
  BY [1] - 2:6             certificate [2] -         clients [2] - 30:8,      46:14, 46:25, 47:5,        52:11, 57:24, 58:18,
                          25:24, 52:20             58:21                      47:7, 47:20, 48:1,         58:20
                                                                              48:7, 48:19, 48:25,         company [8] - 19:7,
           C               CERTIFICATE [1] -         closed [4] - 28:3,
                                                                              49:1, 49:5, 49:14,
                          102:1                    29:20, 55:24, 58:11                                   33:19, 36:22, 51:6,
                           certify [1] - 102:4       closer [1] - 4:23        50:2, 50:6, 50:8,          51:19, 52:12, 54:18,
 calculated [1] -                                                             50:11, 50:16, 51:1,        56:24
                           cetera [4] - 51:5,        closes [1] - 91:2
66:24                                                                         51:2, 51:8, 51:11,          compensate [1] -
                          62:4, 84:5, 98:6           co [4] - 35:11, 46:17,
 calculation [7] -                                                            51:19, 51:24, 52:12,       24:19
                           challenge [1] - 12:5    49:9, 49:10
64:8, 66:2, 66:13,                                                            52:14, 52:17, 52:25,        compensated [1] -
                           challenges [1] -          co-conspirators [3] -
66:20, 67:24, 69:25,                                                          53:19, 53:23, 54:4,        51:20
                          12:11                    35:11, 46:17, 49:9
70:25                                                                         55:8, 56:16, 56:22,         compensation [3] -
                           challenging [1] -         co-conspirators' [1]
 calculations [4] -                                                           56:24, 57:3, 57:14,        20:18, 40:6, 52:16
                          13:23                    - 49:10
66:1, 68:3, 70:15,                                                            57:16, 58:5, 58:6,          competent [1] -
                           chance [1] - 65:23        Coconspirator [203]
72:12                                                                         59:10, 59:12, 60:4,        83:17
                           CHANGE [1] - 1:10       - 19:3, 19:4, 19:14,
 campaign [21] -                                                              60:24, 61:22, 61:23         complaint [2] -
                           changed [1] - 5:22      19:16, 19:19, 19:21,
20:22, 23:22, 24:20,                                                           Coconspirators [1] -      19:14, 36:12
                           characteristics [3] -   19:23, 20:5, 20:6,
25:1, 25:22, 25:25,                                                           48:16                       complaints [2] -
                          30:24, 65:9, 66:21       20:7, 20:9, 20:10,
26:3, 26:13, 26:21,                                                            coerced [1] - 82:1        19:11, 36:9
                           charge [3] - 8:9,       20:13, 20:16, 20:21,
27:18, 29:16, 30:10,                                                           collateral [4] - 12:10,    complete [3] - 73:4,
                          8:10, 78:24              21:1, 21:2, 21:5,
32:6, 41:8, 51:20,                                                            12:23, 13:6, 15:7          79:6, 102:6
                           charged [4] - 4:14,     21:10, 21:14, 21:23,
52:17, 52:21, 53:4,                                                            collaterally [1] -         completely [2] -
                          6:10, 61:10, 78:25       22:5, 22:6, 22:7,
53:19, 55:9, 58:6                                                             12:18                      8:13, 74:19
                           chart [1] - 68:8        22:13, 22:15, 23:1,
 campaigns [1] - 58:8                                                          COLLEEN [1] - 1:11         complex [1] - 27:15
                           check [3] - 89:11,      23:4, 23:9, 23:10,
 cannot [11] - 15:7,                               23:13, 23:14, 23:16,        Columbia [10] - 2:7,       complicated [2] -
                          90:2, 90:10
16:2, 63:13, 64:10,                                23:18, 23:19, 23:21,       9:16, 9:21, 18:19,         12:3, 15:13
                           check-in [1] - 90:2
64:16, 69:5, 81:9,                                 23:24, 24:3, 24:6,         81:4, 84:14, 84:15,
                           checking [1] - 89:6                                                            complies [1] -
86:1, 89:2, 92:4,                                  24:10, 24:11, 24:13,       89:21, 90:1, 102:13
                           checks [2] - 28:8,                                                            100:22
96:22                                              24:14, 24:18, 24:21,        COLUMBIA [1] - 1:1
                          56:4                                                                            component [1] -
 capable [1] - 83:17                               24:25, 25:2, 25:5,          combination [1] -
                           choice [1] - 18:12                                                            79:21
 capacity [2] - 21:22,                             25:7, 25:14, 25:15,        64:7
                           Christine [1] - 89:17                                                          conceal [4] - 23:23,
45:25                                              25:17, 25:18, 25:19,        combine [1] - 64:11
                           CHRISTOPHER [1] -                                                             48:6, 49:13, 55:21
 care [2] - 91:5, 94:10                            25:21, 25:24, 26:12,        coming [7] - 22:15,
                          2:2                                                                             concealed [7] - 23:3,
 careful [1] - 93:2                                26:14, 26:17, 26:19,       23:22, 43:8, 44:23,        26:22, 43:10, 44:6,
 carefully [2] - 16:24,    Christopher [1] -
                                                   26:20, 27:3, 27:6,         47:1, 50:9, 50:18          44:22, 48:1, 54:4
62:12                     3:17
                                                   27:10, 27:13, 27:17,        commission [1] -           concealing [2] -
 case [24] - 3:4, 8:14,    circuit [1] - 70:4
                                                   27:24, 28:2, 28:15,        66:15                      31:23, 61:25
8:18, 8:25, 9:15,          circumstance [1] -
                                                   28:24, 29:1, 29:5,          Commission [2] -           concern [1] - 36:7
13:11, 13:25, 16:14,      71:7
                                                   29:7, 29:9, 29:15,         28:13, 80:13                concerned [2] -
18:17, 23:6, 32:14,        circumstances [2] -
                                                   29:16, 29:20, 29:22,        commit [10] - 18:20,      23:10, 48:16
34:10, 35:9, 38:4,        12:9, 14:23
                                                   30:9, 30:13, 30:15,        31:3, 31:17, 32:9,          concerning [4] -
48:10, 69:1, 71:13,        citizens [2] - 9:15,
                                                   30:17, 30:19, 30:20,       35:8, 61:24, 62:3,         22:2, 25:9, 27:4,
82:4, 82:12, 84:9,        9:21
                                                   31:20, 31:21, 31:22,       63:24, 64:3, 77:13         54:16
87:5, 89:22, 97:7          civil [11] - 19:10,
                                                   31:23, 32:2, 32:3,          committed [3] - 9:6,       concerns [1] - 50:17
                          20:19, 20:24, 27:15,
        Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 106 of 117                                                         106



  concluded [1] -         40:11                     43:13, 44:1, 45:11,       95:13, 96:12, 102:12,      58:11, 58:15, 58:24,
101:12                     consulting [8] -         46:3, 46:10, 46:15,       102:13                     59:3, 59:6, 59:9,
  conclusions [1] -       20:11, 22:25, 27:22,      47:3, 47:8, 47:13,         court [7] - 73:6, 79:7,   59:16, 59:18, 59:22,
70:23                     32:13, 38:22, 39:19,      47:21, 48:3, 48:13,       82:9, 89:2, 89:9,          60:1, 60:14, 60:16,
  conditions [10] -       47:19, 55:17              48:20, 49:2, 49:15,       94:13, 100:18              60:20, 61:1, 61:11,
63:23, 64:3, 84:3,         CONT'D [1] - 2:1         51:9, 51:14, 51:22,        COURT [300] - 1:1,        61:13, 61:17, 62:14,
84:11, 85:25, 90:7,        contact [6] - 65:20,     52:22, 53:7, 53:16,       3:1, 3:4, 3:14, 3:19,      62:17, 62:19, 65:3,
90:13, 93:5, 100:7,       73:25, 81:18, 93:12,      53:20, 54:1, 54:8,        3:21, 3:23, 4:6, 4:8,      69:20, 69:22, 70:13,
100:17                    97:1, 97:2                54:19, 54:25, 55:3,       4:21, 5:12, 6:5, 6:10,     70:19, 71:5, 71:12,
  conduct [8] - 12:21,     contend [1] - 61:8       55:11, 55:18, 55:25,      7:3, 7:6, 7:10, 7:12,      71:20, 72:6, 72:12,
13:10, 13:13, 16:21,       contest [3] - 64:23,     56:6, 56:14, 56:25,       7:14, 7:16, 7:19, 7:21,    72:25, 73:9, 73:20,
18:8, 30:14, 30:19,       75:17, 75:22              57:6, 57:10, 57:18,       8:3, 8:5, 8:8, 8:13,       73:24, 74:6, 74:18,
77:8                       contesting [1] -         58:9, 58:10, 58:13,       8:17, 8:21, 9:10, 9:12,    75:2, 75:12, 75:21,
  conference [2] -        75:23                     58:22, 59:1, 59:14,       9:14, 10:1, 10:6,          76:2, 76:11, 76:16,
95:6, 95:17                context [1] - 34:1       60:11, 69:18, 69:19,      10:10, 10:15, 11:2,        76:20, 77:2, 77:22,
  confers [6] - 40:13,     continue [1] - 50:8      69:20, 69:21, 75:19,      11:8, 11:14, 11:20,        78:8, 78:11, 78:19,
43:3, 45:5, 56:20,         continued [1] - 67:15    91:18, 91:19              12:8, 12:15, 13:2,         79:6, 79:11, 79:15,
59:19, 99:7                contracts [5] - 22:25,    correction [1] -         13:21, 14:9, 14:13,        79:18, 80:2, 80:21,
  confront [1] - 10:8     27:22, 47:19, 55:17,      56:15                     15:1, 15:6, 15:10,         81:14, 81:25, 82:3,
  connected [2] -         56:22                      correctly [1] - 93:4     15:12, 15:18, 15:21,       82:7, 82:11, 82:15,
43:18, 49:13               control [6] - 22:16,      corresponding [1] -      16:6, 16:13, 16:17,        82:19, 82:23, 83:1,
  connection [7] -        24:23, 41:10, 52:1,       14:3                      17:18, 17:25, 18:5,        83:4, 83:7, 83:12,
26:10, 28:22, 31:23,      52:3, 94:16                cost [2] - 15:25, 16:1   18:15, 30:22, 31:6,        83:16, 84:8, 84:19,
37:5, 53:14, 53:24,        controlled [5] -          counsel [29] - 3:7,      31:12, 31:15, 32:22,       84:22, 85:7, 85:12,
82:8                      22:13, 24:11, 46:25,      3:11, 3:17, 7:3, 7:23,    33:1, 33:6, 33:9,          85:16, 87:1, 87:21,
  connections [6] -       47:6, 52:12               7:25, 8:11, 9:18, 15:3,   33:12, 33:15, 33:24,       88:2, 88:6, 88:10,
19:25, 21:11, 26:20,       controls [1] - 68:23     15:14, 16:2, 40:11,       34:12, 34:14, 34:16,       88:16, 88:20, 89:15,
37:4, 42:6, 42:17                                   40:13, 43:3, 45:5,        34:22, 35:1, 35:4,         89:24, 90:4, 90:7,
                           convenient [1] -
  consent [2] - 64:24,                              56:20, 59:19, 63:5,       35:21, 36:3, 36:7,         90:17, 90:23, 91:1,
                          96:11
75:24                                               65:20, 65:22, 70:22,      36:17, 36:25, 37:7,        91:4, 91:25, 92:7,
                           conversation [2] -
  consequences [5] -                                73:10, 73:13, 73:14,      37:10, 37:15, 37:17,       92:17, 92:19, 93:7,
                          22:6, 49:23
62:22, 63:9, 77:6,                                  78:9, 81:16, 94:24,       37:19, 37:21, 37:23,       93:14, 93:20, 93:24,
                           convicted [3] - 11:6,
77:9, 83:18                                         95:17, 96:10              38:3, 38:7, 38:12,         94:5, 94:9, 94:23,
                          11:9, 81:9
  consider [3] - 65:6,                               Count [5] - 4:14,        38:14, 38:21, 39:4,        94:25, 95:4, 95:7,
                           conviction [2] -
65:12, 71:13                                        6:11, 6:15, 83:13,        39:7, 39:10, 39:16,        95:14, 95:19, 95:22,
                          11:10, 12:18
                                                    83:22                     39:18, 39:25, 40:12,       96:8, 96:13, 96:20,
  considerations [3] -     convictions [1] -
                                                     count [1] - 6:13         40:16, 40:20, 41:3,        97:6, 97:10, 97:13,
66:16, 69:17, 81:21       68:5
                                                     Country [28] - 21:6,     41:13, 42:2, 42:5,         97:19, 97:23, 98:1,
  considered [1] - 78:1    convince [1] - 9:4
                                                    21:8, 21:9, 21:15,        42:10, 42:13, 43:2,        98:4, 98:9, 98:14,
  considers [2] -          convincing [1] -
                                                    21:16, 21:18, 21:21,      43:4, 43:13, 43:16,        98:19, 98:25, 99:6,
65:16, 68:25              67:18
                                                    22:3, 22:12, 22:22,       44:3, 44:11, 44:15,        99:16, 99:18, 100:5,
  consists [1] - 67:6      cooperate [1] - 74:9
                                                    23:15, 24:9, 24:22,       44:19, 45:1, 45:4,         100:13, 100:21,
  conspiracy [12] -        cooperation [5] -
                                                    25:3, 32:1, 36:2, 38:2,   45:7, 45:13, 45:16,        100:25, 101:10
4:14, 6:11, 6:15, 19:1,   68:21, 69:12, 74:12,
                                                    39:12, 41:19, 41:21,      45:19, 45:23, 46:5,         Court's [1] - 80:8
26:6, 32:9, 32:19,        94:2, 94:17
                                                    45:9, 45:11, 46:23,       46:12, 46:17, 46:21,        courtesy [1] - 90:13
35:7, 61:10, 62:1,         coordinating [1] -
                                                    48:25, 50:11, 51:7,       47:5, 47:10, 47:15,         courthouse [2] -
83:13, 83:23              97:8
                                                    51:10                     47:17, 47:24, 48:5,        96:4, 99:9
  conspirators [3] -       copies [1] - 101:3
                                                     country [1] - 50:18      48:9, 48:15, 48:22,         COURTROOM [13] -
35:11, 46:17, 49:9         copy [6] - 4:4, 8:8,
                                                     couple [3] - 62:6,       48:24, 49:4, 49:8,         3:5, 4:3, 4:9, 4:13,
  conspirators' [1] -     99:24, 100:1, 100:3,
                                                    86:5, 99:20               49:17, 49:19, 49:25,       4:18, 98:3, 98:24,
49:10                     100:8
                                                     course [3] - 23:17,      50:19, 51:4, 51:11,        99:5, 99:22, 100:3,
  conspired [1] - 18:20    corporation [2] -
                                                    77:18, 78:13              51:16, 51:25, 52:5,        100:11, 100:14,
  constitutes [1] -       29:12, 57:24
                                                     Court [27] - 2:6, 2:7,   52:19, 53:1, 53:3,         100:23
102:4                      Corporation [1] -
                                                    6:19, 6:22, 9:19,         53:9, 53:18, 53:22,         courtroom [3] - 9:17,
  Constitution [3] -      27:2
                                                    11:10, 13:22, 14:20,      54:3, 54:10, 54:13,        9:23, 99:7
1:19, 2:8, 102:14          corpus [1] - 12:12
                                                    17:17, 18:3, 63:13,       54:21, 55:2, 55:5,          Courtroom [1] -
  constitutional [3] -     correct [63] - 5:10,
                                                    65:5, 65:10, 65:16,       55:8, 55:13, 55:16,        100:18
8:22, 10:24, 11:25        5:11, 17:23, 17:24,
                                                    69:23, 75:13, 80:6,       55:20, 55:23, 56:2,         cover [7] - 23:6,
  constitutionality [1]   31:11, 31:13, 35:19,                                56:9, 56:17, 56:19,
                                                    82:17, 83:21, 87:17,                                 23:22, 27:23, 32:14,
- 15:15                   36:23, 37:13, 39:1,                                 56:23, 57:2, 57:8,
                                                    89:1, 89:19, 92:14,                                  34:10, 48:10, 49:12
  consult [2] - 5:14,     41:11, 41:25, 42:8,                                 57:12, 57:20, 58:5,
        Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 107 of 117                                                          107



 covered [1] - 54:15      8:19, 13:24, 66:16,       71:19, 72:5, 72:11,        deposit [2] - 25:24,      33:17, 41:24, 47:7,
 covert [1] - 73:25       69:3, 71:14, 71:17,       72:24, 73:8, 73:19,       52:20                      47:20, 52:11, 57:20,
 Cramer [2] - 96:4,       74:11, 74:19, 77:3,       73:23, 74:5, 74:17,        Deposit [1] - 27:2        57:21
96:5                      83:10, 83:17              75:1, 75:11, 75:20,        deposited [6] - 25:8,      directly [5] - 13:9,
 CRAMER [1] - 96:4         decisions [1] - 76:6     76:1, 76:10, 76:15,       25:12, 28:9, 30:2,         20:7, 38:17, 61:7,
 create [1] - 97:3         deducted [1] - 67:10     76:19, 77:1, 77:21,       52:10, 58:18               77:16
 created [1] - 26:16       deduction [1] - 72:21    78:7, 78:10, 78:18,        depositions [1] -          disbursed [4] -
 creating [1] - 23:5       deductions [1] -         79:5, 79:10, 80:1,        73:21                      25:16, 29:20, 52:13,
 credit [1] - 64:13       72:15                     80:20, 81:13, 81:24,       deprive [1] - 80:23       58:12
 credits [1] - 80:5        DEFENDANT [198] -        82:2, 82:6, 82:10,         deputy [1] - 99:7          disclose [2] - 76:12,
 crime [2] - 9:5, 64:4    2:2, 3:22, 4:12, 4:17,    82:14, 82:18, 82:22,       DEPUTY [13] - 3:5,        76:24
 crimes [3] - 72:2,       6:4, 6:9, 7:2, 7:9,       82:25, 83:3, 83:6,        4:3, 4:9, 4:13, 4:18,       disclosed [1] - 75:6
77:13, 78:22              7:11, 7:13, 7:15, 7:18,   83:15, 93:6, 97:5,        98:3, 98:24, 99:5,          disclosure [1] - 75:4
 criminal [19] - 3:5,     7:20, 7:24, 8:4, 8:7,     98:8, 100:20, 100:22      99:22, 100:3, 100:11,       discovery [1] - 75:4
6:10, 20:19, 40:8,        8:12, 8:15, 8:20, 9:9,     Defendant [61] - 1:7,    100:14, 100:23              discuss [6] - 6:24,
41:17, 42:20, 63:25,      9:11, 9:13, 9:25, 10:5,   3:16, 4:4, 4:5, 4:10,      described [5] -           8:18, 63:8, 83:9, 84:2,
68:4, 68:6, 74:1, 74:2,   10:9, 10:14, 11:1,        4:16, 4:20, 17:22,        30:14, 30:19, 32:1,        85:25
77:12, 79:19, 83:13,      11:7, 11:13, 11:19,       18:20, 19:2, 19:17,       32:25, 59:13                discussed [13] -
83:22, 85:17, 100:8,      12:7, 12:14, 13:1,        19:21, 20:4, 20:10,        description [1] -         5:17, 8:1, 8:10, 15:14,
100:19                    13:20, 14:8, 14:12,       21:2, 21:15, 21:17,       65:1                       23:20, 23:25, 49:9,
 Criminal [4] - 1:3,      14:25, 15:5, 15:9,        21:18, 21:20, 21:23,       desire [1] - 86:22        49:19, 52:6, 70:10,
4:13, 68:9, 75:7          15:11, 15:17, 16:5,       22:4, 22:6, 22:14,         detail [1] - 18:10        78:8, 86:19, 87:13
 criminally [1] - 76:7    16:12, 16:16, 34:15,      22:18, 22:24, 23:9,        detailed [2] - 27:10,      discussion [8] -
                          34:21, 34:25, 35:3,       23:15, 24:7, 24:17,       54:23                      11:16, 15:12, 15:18,
 criticized [2] - 21:7,
                          35:20, 35:25, 36:5,       24:21, 24:23, 24:24,       detention [2] - 6:18,     16:18, 29:14, 58:2,
41:20
                          36:16, 36:24, 37:2,       25:6, 25:15, 26:2,        77:2                       67:2, 94:24
 cross [1] - 10:8
                          37:9, 37:14, 37:16,       26:7, 26:14, 26:19,        determine [2] - 9:22,      discussions [6] -
 cross-examine [1] -
                          37:18, 37:20, 37:22,      27:4, 27:9, 27:21,        70:20                      31:21, 31:25, 32:2,
10:8
                          37:25, 38:6, 38:10,       28:16, 28:24, 29:9,                                  32:4, 49:17, 73:11
 CRR [3] - 2:6, 102:3,                                                         determined [2] -
                          38:13, 38:20, 39:2,       29:15, 29:24, 30:1,                                   dispute [3] - 61:3,
102:12                                                                        6:17, 64:21
                          39:6, 39:8, 39:15,        30:5, 30:9, 30:12,                                   70:15, 73:15
 culled [1] - 63:16                                                            deterrence [2] -
                          39:17, 39:24, 40:10,      30:16, 30:20, 31:3,                                   disputed [4] - 67:3,
 current [1] - 87:14                                                          65:13, 65:14
                          41:12, 42:1, 42:4,        31:17, 32:3, 32:8,                                   67:5, 68:13, 82:16
 cut [1] - 25:19                                                               developed [1] -
                          42:9, 42:12, 43:1,        32:21, 33:17, 83:16,                                  disputes [1] - 70:14
                                                                              65:19
                          43:3, 43:11, 43:15,       89:20, 100:11                                         dissatisfaction [1] -
           D                                                                   Development [2] -
                          44:2, 44:24, 45:5,         Defendant's [6] -                                   52:5
                                                                              19:6, 35:18
                          45:12, 45:14, 45:18,      25:8, 25:12, 31:20,                                   dissatisfied [1] -
                                                                               development [2] -
 date [2] - 7:10, 74:9    45:22, 46:4, 46:11,       32:12, 34:8, 76:21                                   25:1
                                                                              19:7, 36:22
 Dated [1] - 102:10       46:16, 46:20, 47:4,        defense [3] - 10:13,                                 distance [2] - 20:12,
                                                                               deviate [1] - 18:14
 dates [2] - 53:11,       47:9, 47:14, 47:16,       79:3, 83:8                                           38:24
                                                                               difference [1] - 14:15
84:5                      47:23, 48:4, 48:8,         degree [1] - 61:23                                   District [11] - 2:7,
                                                                               different [10] - 5:6,
 days [2] - 15:24,        48:14, 48:21, 48:23,       delaying [1] - 95:10                                2:7, 9:16, 9:21, 18:19,
                                                                              19:22, 68:2, 70:7,
23:17                     49:3, 49:6, 49:16,         deliver [1] - 46:2                                  81:4, 84:14, 84:15,
                                                                              70:24, 70:25, 71:2,
 DC [11] - 1:6, 1:17,     49:18, 49:23, 50:2,        delivered [2] - 21:24,                              89:21, 90:1, 102:13
                                                                              72:8, 72:9, 92:20
1:20, 1:24, 2:4, 2:9,     50:24, 51:10, 51:15,      46:1                                                  DISTRICT [3] - 1:1,
                                                                               differently [4] - 5:17,
7:15, 21:16, 21:19,       51:23, 52:4, 52:18,        Department [7] -                                    1:1, 1:11
                                                                              41:5, 63:8, 70:10
91:17, 102:14             52:23, 53:2, 53:8,        19:10, 36:8, 36:21,
                                                                               difficult [1] - 97:4       district [1] - 102:13
 deal [2] - 3:25, 84:11   53:17, 53:21, 54:2,       41:17, 46:1, 79:19,
                                                                               difficulties [2] -         disturbance [1] - 8:6
 dealer [2] - 28:11,      54:9, 54:12, 54:20,       79:22
                                                                              38:18, 40:4                 division [1] - 79:19
56:10                     55:1, 55:4, 55:7,          department [1] -
                                                                               diligence [3] - 27:9,      doctor [1] - 7:13
 dealt [1] - 37:24        55:12, 55:15, 55:19,      66:8
                                                                              28:22, 30:5                 documents [12] -
 debriefing [1] -         55:22, 56:1, 56:8,         DEPARTMENT [3] -
                                                                               dinner [1] - 50:25        22:25, 23:2, 23:5,
                          56:15, 56:20, 57:1,       1:15, 1:18, 1:22
77:19                                                                          direct [3] - 12:5,        24:22, 29:12, 32:13,
                          57:7, 57:11, 57:19,        departure [7] -
 December [3] - 26:6,                                                         13:4, 13:5                 47:19, 47:25, 48:9,
                          58:4, 58:10, 58:14,       14:10, 14:15, 14:22,
29:23, 102:10                                                                  directing [2] - 44:17,    51:25, 57:25, 62:4
                          58:23, 59:2, 59:5,        69:3, 69:7, 71:14,
 decide [3] - 73:13,                                                          44:22                       DOJ [4] - 19:20,
                          59:7, 59:15, 59:19,       74:15
79:2, 89:8                                                                     direction [16] -          21:22, 40:4, 50:5
                          59:23, 61:12, 62:13,       departures [4] -
 decided [2] - 71:6,                                                          20:10, 22:17, 23:1,         dollar [3] - 19:5,
                          62:16, 62:18, 65:2,       68:17, 68:18, 68:19,
82:17                                                                         24:21, 25:13, 25:15,       35:17, 61:4
                          70:12, 71:4, 71:11,       71:9
 decision [12] - 6:20,                                                        27:10, 29:9, 32:21,         dollars [15] - 18:23,
        Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 108 of 117                                                           108



19:11, 20:16, 22:10,       either [9] - 17:3,      55:2, 57:16, 58:21,        explained [2] - 16:8,      few [2] - 80:2, 81:14
25:16, 26:10, 27:5,       64:2, 66:1, 66:22,       59:7                      16:15                       figure [2] - 43:17,
28:25, 40:2, 46:22,       68:1, 70:23, 73:11,       entities [5] - 20:12,     explaining [1] - 5:16     75:15
47:11, 52:13, 53:14,      74:21, 96:10             20:17, 38:24, 39:20,       expressed [1] -            file [8] - 13:4, 13:5,
54:17, 57:4                element [3] - 31:2,     40:5                      50:16                      69:6, 69:10, 71:15,
 domestic [2] - 23:3,     31:16, 32:8               entitled [1] - 73:10      expressly [1] - 12:17     71:16, 74:20
47:25                      elements [7] - 16:22,    entity [5] - 22:11,                                  filed [8] - 15:23,
 done [13] - 46:9,        17:16, 18:9, 30:25,      22:12, 24:8, 46:23,                  F               16:1, 19:10, 36:8,
47:6, 59:11, 59:13,       31:7, 31:12, 61:19       46:24                                                69:4, 84:9, 84:10,
68:25, 71:25, 81:15,       Ellersick [1] - 3:10     escrow [8] - 25:8,                                  91:22
86:14, 87:9, 90:14,        ELLERSICK [40] -        25:12, 29:25, 51:21,       fact [11] - 10:23,         filing [2] - 71:13,
90:15, 97:17              1:14, 3:2, 3:9, 17:17,   52:7, 52:11, 53:1,        23:24, 25:2, 49:20,        74:14
 Dorothy [2] - 98:2,      18:2, 18:13, 18:16,      58:15                     62:25, 64:23, 72:6,         fill [2] - 98:5, 99:14
99:1                      31:1, 31:11, 31:14,       especially [2] - 93:3,   73:16, 74:18, 75:23,        final [2] - 67:24,
 doubt [3] - 11:5,        31:16, 32:23, 33:5,      98:10                     91:12
                                                                                                        71:17
61:20, 78:14              33:7, 33:11, 33:13,       ESQ [7] - 1:14, 1:14,     factors [1] - 65:5
                                                                                                         finally [2] - 32:18,
 down [8] - 17:11,        33:16, 34:3, 34:13,      1:18, 1:21, 1:21, 2:2,     facts [1] - 70:23         83:9
32:24, 33:8, 33:12,       61:16, 69:21, 70:18,     2:2                        factual [8] - 8:2,         finance [5] - 26:12,
68:8, 68:11, 83:25,       79:14, 79:16, 87:23,      essence [4] - 37:8,      12:21, 18:4, 32:1,         27:13, 32:6, 33:21,
100:7                     88:5, 88:9, 88:15,       37:9, 52:12, 70:11        33:5, 66:1, 83:20,         53:18
 downstairs [3] -         88:19, 93:11, 93:18,      essentially [1] - 34:9   84:8                        finances [1] - 44:10
97:17, 99:12, 100:4       93:22, 94:3, 94:21,       estimate [1] - 70:24      fail [1] - 77:7
                                                                                                         financial [20] - 18:24,
 downward [1] -           95:5, 95:11, 97:7,        estimated [1] - 87:15     failure [1] - 100:18      23:10, 26:8, 26:9,
71:14                     97:11, 97:24, 101:11      estimates [1] - 72:7      fair [3] - 9:20, 42:25,   26:18, 26:22, 26:24,
 draft [1] - 41:1          elsewhere [1] -          et [4] - 51:5, 62:4,     93:25                      42:14, 48:16, 53:10,
 drop [2] - 20:19, 40:7   18:19                    84:5, 98:6                 fairly [2] - 12:3,        53:12, 54:5, 54:6,
 dropped [1] - 60:1        email [2] - 32:20,       event [3] - 24:15,       15:13                      54:23, 55:24, 56:4,
 drug [12] - 85:21,       33:16                    26:3, 53:4                 fake [7] - 22:24, 23:5,   57:9, 58:16, 62:5,
86:6, 86:7, 90:14,         embassy [8] - 21:16,     events [1] - 24:1        27:22, 32:13, 47:18,       62:7
90:25, 91:6, 91:24,       21:18, 21:20, 22:8,                                48:9, 55:16                 Financial [23] - 27:1,
                                                    eventually [4] - 24:6,
94:11, 98:10, 99:11,      45:11, 45:15, 45:19,     55:23, 58:11, 63:15        fall [1] - 12:22          27:7, 27:11, 27:22,
100:9, 101:5              45:23                     evidence [11] - 9:22,     falls [1] - 16:10         28:1, 28:7, 28:9,
 drugs [1] - 7:17          embezzlement [6] -      10:17, 10:18, 10:20,       false [18] - 4:15, 6:8,   28:11, 28:16, 28:19,
 due [4] - 27:9, 28:5,    19:5, 19:13, 19:15,      16:20, 17:5, 18:17,       6:11, 6:15, 18:21,         28:23, 29:2, 29:3,
28:22, 30:5               26:16, 35:17, 53:24      31:19, 32:11, 78:5,       26:7, 31:4, 31:18,         29:5, 29:19, 29:23,
 duly [1] - 4:20           emergency [1] - 33:2    78:13                     32:10, 35:9, 53:11,        30:4, 33:9, 54:14,
 duration [1] - 87:25      emotional [1] - 8:6      evidently [2] - 35:12,   59:4, 60:8, 61:24,         56:9, 56:13, 57:13,
 during [4] - 21:24,       employed [2] -          48:24                     62:4, 62:8, 83:14,         57:15
23:18, 31:25, 86:25       84:25, 87:25                                       83:23                       financier [1] - 19:25
                                                    exactly [1] - 61:4
                           employer [1] - 85:7                                falsely [3] - 29:11,       financing [1] - 42:23
                                                    examine [1] - 10:8
                           employment [3] -                                  33:18, 57:22
           E                                        exceeds [1] - 13:22
                                                                              family [2] - 94:25,
                                                                                                         fine [12] - 17:20,
                          85:9, 85:11, 87:20        exceptions [5] -                                    18:12, 18:15, 44:19,
                           employment-                                       95:2                       63:6, 63:19, 94:3,
                                                   15:8, 15:19, 15:22,
 early [1] - 89:8         related [1] - 87:20                                 far [3] - 7:12, 44:1,     95:5, 95:7, 96:18,
                                                   16:10, 86:20
 easier [4] - 11:21,       end [10] - 3:25, 5:1,                             44:2                       98:19, 100:2
                                                    exchange [1] - 12:15
34:2, 90:23, 92:19        17:15, 77:3, 77:5,                                  favorable [1] - 36:13      fines [1] - 68:1
                                                    Exchange [1] - 28:12
 easy [1] - 91:18         79:24, 85:22, 86:7,                                 FDIC [3] - 28:18,          fingerprinting [1] -
                                                    exculpatory [1] -
 edits [1] - 41:1         91:3, 96:6                                         29:24, 54:15               98:6
                                                   75:7
 EDWARDS [2] - 2:6,        enforcement [2] -                                  federal [4] - 20:23,       finish [1] - 100:5
                                                    excuse [1] - 43:19
102:3                     73:11, 81:17                                       41:9, 76:17, 81:8           finished [2] - 94:9,
                                                    excused [1] - 101:10
 Edwards [1] - 102:12      engage [1] - 77:8                                  Federal [2] - 27:2,       100:25
                                                    execute [2] - 23:11,
 effective [2] - 15:2,     engaged [2] - 25:21,                              75:6                        firearm [2] - 81:6,
                                                   48:17
28:4                      25:25                                               federally [5] - 18:24,    81:9
                                                    exercised [1] - 22:15
 effort [2] - 32:16,       entering [4] - 5:2,                               26:8, 28:13, 53:12,         firm [3] - 19:22,
                                                    expect [1] - 18:16
33:21                     82:1, 82:23, 83:1                                  56:11                      27:14, 37:11
                                                    expectations [1] -
 efforts [12] - 20:18,     entertainer [1] -                                  fees [1] - 59:7            firms [1] - 19:22
                                                   78:20
40:3, 41:16, 41:24,       35:13                                               fell [1] - 15:21           first [18] - 8:24, 31:2,
                                                    experience [1] -
42:16, 44:5, 47:12,        entertainment [10] -                               felon [1] - 81:9          31:16, 49:5, 49:6,
                                                   62:23
49:11, 51:17, 52:8,       25:17, 27:14, 29:7,                                 felony [3] - 8:25,        54:14, 56:4, 66:12,
                                                    explain [4] - 7:23,
54:3, 60:3                30:7, 52:14, 54:24,                                80:21, 81:12               66:19, 84:4, 84:6,
                                                   23:23, 49:13, 94:12
        Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 109 of 117                                                           109



84:11, 86:22, 88:2,        11:9, 50:15, 66:10,        43:5, 43:18, 66:17         hand [5] - 4:19,         47:4, 47:9, 47:14,
89:1, 93:3, 95:25,         74:12, 100:12               goals [1] - 36:14       86:15, 87:8, 87:10,        47:16, 47:23, 48:4,
98:18                       frame [3] - 78:23,         good-time [1] - 80:5    100:15                     48:8, 48:14, 48:21,
 fit [2] - 68:12, 70:4     78:25, 95:7                 Government [34] -         hang [1] - 31:6          48:23, 49:3, 49:7,
 five [2] - 63:19, 76:17    frankly [1] - 81:17       6:18, 6:22, 9:3, 9:18,     hate [1] - 43:19         49:16, 49:18, 49:24,
 flags [1] - 85:17          free [4] - 77:10,         12:16, 13:3, 16:20,        hear [4] - 4:23, 5:13,   50:25, 51:15, 51:24,
 flip [1] - 71:22          77:15, 82:24, 83:19        17:5, 17:13, 19:8,       87:2, 87:21                52:4, 52:18, 52:23,
 fly [1] - 96:15            Friday [2] - 96:12,       20:1, 20:2, 20:19,         heard [2] - 42:3,        53:8, 53:17, 53:21,
 follow [3] - 64:3,        96:14                      21:12, 21:25, 22:20,     82:21                      54:2, 54:9, 54:12,
77:7, 92:22                 friend [1] - 37:11        40:7, 42:6, 46:6,          hearing [1] - 100:17     54:20, 55:1, 55:4,
 following [3] - 22:4,      fronts [1] - 51:17        65:20, 65:23, 68:22,       help [2] - 11:11, 40:3   55:7, 55:15, 55:19,
46:12, 96:23                full [2] - 30:20, 102:5   68:23, 69:10, 71:13,       helpful [1] - 95:8       55:22, 56:1, 56:8,
 fooling [1] - 92:20        fully [2] - 8:10, 83:16   74:10, 74:24, 78:24,       helping [1] - 25:19      56:15, 56:18, 57:1,
 FOR [3] - 1:1, 1:14,       functions [1] - 42:11     85:23, 86:2, 86:19,        hereby [1] - 102:3       57:7, 57:11, 57:19,
2:2                         fund [2] - 22:23,         86:20, 87:14, 87:21        hesitate [1] - 43:11     58:4, 58:10, 58:14,
 force [4] - 69:5,         47:17                       government [4] -          HIGGINBOTHAM [1]         58:23, 59:2, 59:8,
71:16, 74:20                funding [1] - 49:11       67:13, 69:20, 70:22,     - 1:6                      59:15, 59:17, 59:20,
 forced [2] - 10:20,        fundraiser [1] -          73:11                      Higginbotham [15] -      60:12, 60:22, 61:12,
81:25                      19:25                       GOVERNMENT [1] -        3:6, 3:17, 3:21, 4:21,     61:16, 62:13, 62:16,
 foregoing [1] - 102:4      funds [44] - 22:16,       1:14                     23:17, 34:14, 61:19,       62:18, 65:2, 69:19,
 Foreign [37] - 21:5,      22:19, 23:8, 23:12,         Government's [4] -      83:12, 83:22, 84:1,        69:21, 70:12, 70:17,
21:12, 22:1, 22:3,         25:3, 25:6, 25:18,         11:4, 61:14, 61:18,      87:24, 95:16, 96:10,       70:18, 71:4, 71:11,
22:11, 22:15, 22:21,       25:23, 26:2, 26:21,        82:5                     96:23, 98:7                71:19, 72:5, 72:11,
24:8, 24:16, 25:9,         26:23, 27:13, 28:6,         grand [4] - 9:2, 9:4,                              72:24, 73:8, 73:19,
                                                                                 high [1] - 19:25
25:13, 26:4, 26:11,        28:18, 29:11, 29:21,       73:6, 73:20                                         73:23, 74:5, 74:17,
                                                                                 higher [1] - 63:13
27:5, 27:11, 27:15,        30:5, 31:23, 31:24,         grant [1] - 80:13                                  75:1, 75:11, 75:20,
                                                                                 highest [1] - 67:21
27:19, 28:19, 29:12,       33:19, 34:7, 47:6,          great [1] - 95:21                                  76:1, 76:10, 76:15,
                                                                                 highly [1] - 27:15
29:17, 30:2, 30:6,         47:15, 48:12, 48:18,        greater [2] - 67:8,                                76:19, 77:1, 77:21,
                                                                                 hired [1] - 20:2
30:10, 41:18, 42:7,        50:8, 51:21, 53:3,         67:9                                                78:7, 78:10, 78:18,
                                                                                 history [1] - 68:4
45:8, 46:7, 46:23,         54:5, 54:15, 55:14,         guarantee [1] - 81:22                              79:5, 79:10, 80:1,
                                                                                 History [1] - 68:9
52:11, 53:5, 55:9,         55:21, 56:23, 57:8,         guaranteed [1] -                                   80:20, 81:13, 81:24,
                                                                                 hold [3] - 33:1,
57:24, 58:7, 58:18,        57:24, 58:12, 58:25,       81:23                                               82:2, 82:10, 82:14,
                                                                               80:24, 99:6
58:20, 60:6                59:21, 59:24, 59:25,        guarantees [1] -                                   82:18, 82:22, 82:25,
                                                                                 Honor [219] - 3:2,
                           60:9, 60:10, 62:1,         81:20                                               83:3, 83:6, 83:11,
 foreign [14] - 18:23,                                                         3:3, 3:9, 3:15, 3:20,
                           62:9                                                                           83:15, 84:18, 85:8,
19:3, 23:3, 27:19,                                     guess [4] - 56:3,       4:7, 5:11, 6:4, 6:9,       85:15, 86:17, 87:12,
29:6, 33:19, 35:13,         funneling [2] - 23:20,    57:23, 66:4, 86:17       7:2, 7:5, 8:4, 8:7,        87:23, 88:9, 92:18,
43:20, 47:25, 51:6,        49:10                       guideline [3] - 64:8,   8:12, 8:15, 8:20, 9:9,     93:6, 93:12, 94:4,
53:15, 54:18, 56:23,        furtherance [2] -         70:25, 71:6              9:11, 9:13, 9:25, 10:5,    94:8, 94:22, 95:3,
57:16                      26:6, 32:19                 guidelines [13] -       10:9, 10:14, 11:1,         95:5, 95:12, 95:15,
 forfeit [1] - 76:21        future [1] - 22:2         14:10, 14:18, 14:20,     11:7, 11:13, 11:19,        95:21, 96:7, 96:11,
 forfeiture [20] - 4:15,                              66:14, 66:20, 68:17,     12:7, 12:14, 13:1,         96:18, 97:5, 97:7,
6:13, 6:16, 19:10,                    G               69:14, 69:23, 70:1,      13:20, 14:8, 14:12,        97:16, 98:8, 98:12,
19:11, 19:19, 20:24,                                  70:2, 70:6, 70:20,       14:25, 15:5, 15:9,         99:14, 101:9, 101:11
36:8, 36:9, 36:20,                                    71:8                     15:11, 15:17, 15:20,
                            gain [3] - 14:3,                                                               HONORABLE [1] -
41:11, 42:21, 43:6,                                    guilt [4] - 9:22,       16:5, 16:12, 16:16,
                           63:20, 67:3                                                                    1:11
43:21, 60:5, 64:19,                                   10:21, 10:23, 11:5       17:24, 18:2, 18:14,
                            gainfully [1] - 87:24                                                          hook [2] - 17:15,
64:25, 75:21, 75:24,                                   guilty [25] - 4:17,     18:16, 19:2, 31:1,
                            generally [4] - 11:24,                                                        96:5
83:24                                                 8:24, 9:15, 11:3,        32:11, 32:23, 34:4,
                           14:17, 86:10, 88:21                                                             hope [2] - 85:4, 91:8
 forfeitures [1] - 76:3                               11:15, 12:9, 16:7,       34:21, 34:25, 35:3,
                            generated [3] -                                                                hopefully [2] - 74:14,
 form [7] - 12:11,                                    16:13, 16:23, 18:9,      35:20, 36:16, 36:24,
                           32:14, 32:16, 34:10                                                            85:5
44:6, 98:2, 98:4, 99:5,                               72:22, 77:12, 78:23,     37:14, 38:6, 38:20,
                            generic [1] - 93:23                                                            hours [1] - 7:16
99:8, 99:23                                           80:22, 81:19, 82:1,      39:2, 39:6, 39:8,
 formal [1] - 4:10          GEORGE [1] - 1:6          82:8, 82:13, 82:23,      39:15, 39:17, 39:24,
 formed [5] - 22:11,        George [4] - 3:6,         83:1, 83:2, 83:15,       40:10, 40:14, 41:12,                   I
24:8, 32:4, 46:23,         3:16, 83:12, 83:22         83:22                    42:1, 42:4, 42:9,
51:7                        given [8] - 9:10,                                  42:12, 43:1, 43:11,         idea [4] - 42:2, 51:1,
 former [2] - 21:6,        51:5, 63:21, 63:22,                  H              44:2, 44:9, 44:25,         51:11, 51:23
41:18                      64:15, 80:3, 80:7,                                  45:2, 45:6, 45:12,          identified [5] - 19:3,
 forms [1] - 41:1          92:3                                                45:18, 45:22, 46:4,
                                                       habeas [1] - 12:12                                 19:4, 19:23, 23:12,
 forward [6] - 10:16,       goal [4] - 36:14,                                  46:11, 46:16, 46:20,       38:11
        Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 110 of 117                                                               110



 identify [1] - 3:7        influence [17] -          26:8, 27:2, 28:13,                                        - 1:11
                                                                                            J               [1]
 identifying [2] -        19:18, 20:22, 26:9,        28:18, 29:24, 53:12,                                     KOTELLY [1] - 1:11
19:17, 36:18              27:9, 27:18, 29:3,         56:11
                                                                                 jail [5] - 63:19, 63:22,
 identity [1] - 17:21     29:16, 30:4, 30:10,         INTEGRITY [2] -                                                   L
 ii [1] - 14:1            33:9, 36:19, 41:9,         1:15, 1:19                 80:3, 80:12, 80:15
 illness [1] - 8:6        41:16, 42:19, 53:13,        integrity [2] - 3:12,      January [3] - 18:19,
                          57:12, 58:19               79:12                      76:13                        Lance [1] - 3:16
 immediately [2] -
                           information [36] -         intent [2] - 32:9, 62:2    job [3] - 84:20,            LANCE [1] - 2:2
28:4, 74:7
                          4:4, 4:6, 4:7, 4:8, 4:9,    intentions [1] - 39:14    85:10, 87:14                 last [3] - 7:16, 15:1,
 impartial [1] - 9:20
                          4:11, 6:11, 6:14, 8:1,      interest [4] - 68:20,      JOHN [1] - 1:18            76:22
 impeach [1] - 78:2
                          8:9, 8:25, 17:3, 17:21,    76:21, 76:23, 87:24         John [2] - 3:11, 96:3       launched [2] - 36:21,
 impeached [1] - 78:3
                          22:2, 28:5, 32:20,          interested [1] - 36:12     Joshua [1] - 3:12          49:12
 impeachment [1] -
                          33:23, 46:8, 59:4,          intermediaries [3] -       JOSHUA [1] - 1:21           laundered [1] - 19:12
75:7
                          60:8, 62:4, 62:8, 62:9,    20:17, 40:5, 51:5           Judge [2] - 5:21,           laundering [4] -
 implications [1] -
                          65:10, 73:4, 75:5,          intermediary [2] -        99:5                        3:13, 79:15, 79:16,
81:11
                          76:5, 77:17, 83:13,        25:20, 52:16                JUDGE [1] - 1:11           79:18
 implies [1] - 40:21
                          83:23, 86:2, 88:24,         international [4] -        judge [1] - 13:24           LAUNDERING [1] -
 important [7] -
                          97:25, 99:24, 100:4,       22:23, 47:17, 87:15,        judges [1] - 66:16         1:22
62:21, 63:2, 63:12,
                          100:8                      91:21                       judgment [3] - 15:24,       law [11] - 11:3,
64:9, 64:12, 72:1,
                           informed [7] - 21:1,       interview [1] - 73:12     64:25, 75:24                12:24, 13:7, 13:16,
77:22
                          21:20, 22:5, 28:2,                                     July [5] - 19:9, 21:14,    13:18, 19:21, 19:22,
 impose [4] - 14:9,                                   interviews [1] - 73:5
                          41:7, 45:23, 50:12                                    21:17, 26:25, 54:13         27:14, 37:11, 73:11,
66:17, 82:12, 82:20                                   introduced [2] -
                           initial [2] - 8:22,                                   juris [1] - 7:13           81:17
 imposed [1] - 64:7                                  19:21, 37:10
                          50:24                                                  jurors [1] - 9:4            lawyer [13] - 5:14,
 imprisoned [1] -                                     introducing [1] -
                           innocence [1] - 9:22                                  jury [8] - 9:2, 9:15,      10:3, 10:7, 11:11,
100:19                                               20:5
                           innocent [1] - 11:4                                  9:19, 9:24, 10:22,          43:14, 70:10, 71:15,
 incarceration [2] -                                  investigation [1] -
                           inquire [1] - 97:8                                   73:6, 73:20, 80:25          73:17, 82:5, 83:5,
63:19, 67:20                                         19:20
                           inquired [4] - 28:23,                                 justice [1] - 77:14        83:9, 97:2
 included [1] - 76:5                                  investment [7] -
                          29:25, 57:2, 58:16                                     JUSTICE [3] - 1:15,         leadership [2] - 21:8,
 includes [4] - 18:7,                                19:7, 22:25, 30:6,
                           inquiries [6] - 23:7,                                1:18, 1:22                  41:20
72:21, 80:23, 88:21                                  33:19, 36:22, 47:19,
                          27:3, 32:15, 34:11,                                    Justice [8] - 19:10,        leaning [2] - 4:22,
 including [9] - 11:11,                              58:20
                          48:11, 54:16                                          36:8, 36:21, 41:17,         34:17
12:19, 23:22, 29:21,                                  investor [4] - 29:6,
                           installments [2] -                                   42:19, 46:1, 79:20,          learned [1] - 24:25
77:17, 79:22, 81:16,                                 29:13, 57:16, 57:25
                          24:4, 49:21                                           79:22                        least [12] - 5:8, 9:4,
85:17, 101:3                                          invoice [4] - 30:13,
                           instead [4] - 25:7,                                                              30:14, 30:18, 31:3,
 income [2] - 76:12,                                 30:17, 59:10, 59:11
                          51:4, 87:17, 95:19                                                                31:17, 32:18, 35:8,
76:17                                                 invoices [3] - 30:21,                K                61:6, 61:21, 94:20,
 increase [2] - 13:24,     Institution [21] -        60:18, 61:5
                          27:1, 27:7, 27:11,                                                                101:1
13:25                                                 involved [13] - 19:1,
                          27:23, 28:2, 28:7,                                     keep [6] - 4:22,            leave [5] - 18:5,
 incriminate [1] -                                   24:20, 25:1, 34:24,
                          28:10, 28:11, 28:17,                                  34:17, 88:16, 91:20,        18:11, 93:10, 93:22,
10:20                                                35:16, 38:5, 43:5,
                          28:20, 28:23, 29:2,                                   92:14, 92:16                94:3
 independent [1] -                                   44:12, 44:13, 52:20,
                          29:6, 29:19, 29:24,                                    keeping [1] - 57:13         lectern [1] - 34:15
6:19                                                 69:1, 74:1
                          30:4, 54:14, 56:10,                                    Keller [1] - 3:11           LEE [1] - 1:21
 indicate [3] - 17:10,                                involvement [4] -
                          56:13, 57:13, 57:15                                    KELLER [1] - 1:18           Lee [1] - 3:12
17:18, 68:23                                         20:4, 23:4, 48:2, 48:7
                           institution [9] - 27:1,                               kind [8] - 7:19,            left [3] - 68:8, 69:15,
 indicated [6] - 15:2,                                involving [4] - 22:1,
                          33:18, 54:14, 54:23,                                  50:15, 73:6, 77:18,         82:16
39:11, 69:1, 70:14,                                  23:12, 46:7, 48:18
                          55:24, 56:5, 57:2,                                    81:6, 85:17, 88:23,          legal [1] - 37:3
72:13, 85:23                                          Islands [1] - 89:7
                          57:9, 58:16                                           93:9                         legitimate [3] -
 indicates [1] - 72:18                                issue [8] - 15:15,
                           institutions [12] -                                   kinds [1] - 72:19          22:24, 32:17, 47:18
 indicating [3] -                                    21:4, 25:9, 43:4, 60:5,
                          18:24, 23:11, 26:8,                                    knowing [1] - 67:23         length [1] - 8:2
54:24, 67:14, 89:3                                   60:13, 60:23, 61:13
                          26:18, 26:22, 26:24,                                   knowingly [4] - 5:2,        less [5] - 50:12, 67:9,
 indicted [1] - 9:1                                   issued [1] - 28:7
                          48:17, 53:10, 53:12,                                  18:20, 32:8, 62:1           67:11, 71:8, 78:13
 indictment [3] - 4:1,                                issues [8] - 15:7,
                          54:5, 54:6, 62:5                                       knowledge [1] -             letter [7] - 6:23, 7:22,
4:6, 9:2                                             19:19, 65:11, 82:16,
                           Institutions [2] -                                   68:11                       27:17, 34:5, 55:5,
 indirectly [1] - 77:16                              86:18, 87:6, 96:1
                          29:3, 33:10                                            known [3] - 19:7,          55:6, 82:9
 individual [2] -                                     it'll [1] - 97:3
                           institutions' [2] -                                  26:15, 53:23                 level [6] - 13:25,
19:23, 42:22                                          itself [3] - 31:10,
                          26:9, 53:13                                            knows [2] - 86:2,          14:2, 14:5, 66:13,
 individuals [6] -                                   66:22, 71:1
                           insufficient [1] - 28:5                              86:3                        66:21, 68:9
19:1, 25:21, 25:25,                                   ize [1] - 20:13
                           Insurance [1] - 27:2                                  KOLLAR [1] - 1:11           levels [2] - 14:2, 20:1
93:9, 93:13, 93:19
                           insured [8] - 18:24,                                  KOLLAR-KOTELLY              license [1] - 81:8
 infer [1] - 10:23
        Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 111 of 117                                                         111



 light [1] - 86:22          lucrative [1] - 21:4      meet [6] - 18:8,         22:14, 23:21, 23:23,     101:11
 lighter [2] - 81:20,                               21:15, 23:16, 35:23,       23:24, 24:4, 25:19,        multi [2] - 19:5,
81:23                                 M             37:15, 45:13               26:1, 26:17, 27:3,       35:17
 limitations [1] - 79:2                               meeting [12] - 21:24,    27:23, 29:6, 29:10,        multi-billion-dollar
 limited [2] - 81:2,                                22:4, 22:8, 31:20,         30:6, 30:18, 31:22,      [2] - 19:5, 35:17
                            ma'am [3] - 7:20,       46:12, 46:14, 46:18,       32:5, 32:15, 32:16,        multiple [2] - 19:10,
81:4
                           36:6, 53:2               50:1, 50:20, 50:23,        33:20, 34:11, 43:7,      36:8
 linked [2] - 20:8,
                            Madrid [1] - 88:22      50:24, 52:6                43:8, 44:17, 44:23,        music [2] - 30:7,
38:18
                            maintain [2] - 89:21,     meetings [2] - 23:19,    47:1, 49:10, 49:13,      58:20
 Lisa [1] - 102:12
                           90:6                     49:8                       49:21, 50:3, 50:17,        must [2] - 15:23,
 LISA [2] - 2:6, 102:3
                            maintained [3] -          memoranda [1] -          51:3, 51:12, 52:21,      99:8
 list [2] - 68:11, 93:19
                           28:20, 29:25, 76:23      67:14                      52:24, 53:25, 57:15,
 listed [1] - 85:12
                            maintaining [1] -                                  57:22, 58:20, 59:12,
 listen [2] - 16:24,
                           29:4
                                                      mental [1] - 8:6                                             N
93:3                                                  mention [4] - 27:17,     79:15, 79:16, 79:18
                            Malaysia [3] - 19:6,    30:9, 55:8, 58:24           MONEY [1] - 1:22
 litigated [1] - 68:14
                           19:8, 35:18                mentioned [1] -           monitored [1] - 90:8     name [3] - 22:12,
 litigation [3] - 27:16,
                            manager [3] - 27:4,     29:16                       monitoring [1] - 97:4   46:24, 47:25
55:3, 73:21
                           30:18, 59:12               message [4] - 21:24,      months [2] - 67:19,      named [2] - 19:14,
 live [8] - 80:25, 85:1,
                            mandatory [1] -         21:25, 46:1, 46:5          67:21                    36:11
87:2, 87:3, 88:4, 88:7,
                           69:23                      met [16] - 7:24,          most [1] - 69:16         names [2] - 23:2,
88:11, 88:13
                            manner [1] - 36:13      21:19, 23:17, 36:2,         motion [4] - 67:14,     47:24
 lived [1] - 81:7
                            March [9] - 19:16,      37:18, 37:19, 38:7,        69:3, 71:16, 71:17        national [3] - 19:3,
 lives [1] - 86:13
                           36:17, 95:6, 95:12,      38:8, 38:10, 39:12,         move [10] - 4:21,       35:14, 43:20
 living [5] - 21:6,
                           96:8, 96:14, 96:20,      45:1, 45:10, 49:4,         4:23, 45:1, 50:15,        National [19] - 21:5,
41:19, 81:3, 84:25,
                           100:17                   61:20, 61:23               62:10, 74:12, 84:21,     21:12, 22:1, 22:3,
85:3
                            MARSHAL [3] -             microphone [4] -         85:4, 86:22, 95:1        22:21, 24:16, 25:10,
 loan [4] - 22:24,
                           97:16, 97:21, 100:1      4:21, 34:16, 60:20,         moved [4] - 41:24,      26:4, 27:19, 29:17,
32:13, 47:18, 62:4
                            marshal [2] - 98:15,    89:15                      52:7, 95:1, 95:2         30:11, 41:18, 42:7,
 lobby [6] - 20:2,
                           101:4                      middle [1] - 76:20        movement [1] -          45:8, 46:7, 53:5,
20:18, 21:11, 22:19,
                            marshals [1] - 97:8                                23:23                    55:10, 58:7, 60:6
40:7, 42:6                                            might [6] - 34:1,
                            match [1] - 16:22       72:2, 72:14, 72:19,         movies [1] - 80:11       nature [2] - 68:5,
 lobbying [25] -
                            materials [4] - 7:22,   73:24, 73:25                moving [4] - 26:17,     83:18
20:22, 23:22, 24:20,
                           8:18, 73:5, 77:17          million [7] - 25:12,     45:8, 46:21, 87:17        necessarily [1] -
25:1, 25:21, 25:25,
                            matter [6] - 12:19,     25:16, 28:8, 30:2,          MR [82] - 3:2, 3:3,     40:23
26:3, 26:13, 26:21,
                           22:1, 27:16, 37:6,       52:10, 52:13, 58:17        3:9, 3:15, 3:20, 4:7,     need [25] - 5:1, 5:22,
27:18, 32:6, 33:21,
                           46:6, 50:5                 millions [12] - 18:23,   5:11, 7:5, 15:20,        5:24, 18:6, 18:8,
40:3, 41:8, 47:12,
                            matters [21] - 19:20,   20:16, 22:10, 26:10,       17:17, 17:24, 18:2,      18:11, 63:23, 64:17,
49:11, 51:17, 51:20,
                           20:3, 20:20, 20:24,      27:5, 28:25, 40:2,         18:13, 18:16, 31:1,      73:14, 75:8, 83:10,
52:8, 52:17, 52:21,
                           21:3, 22:20, 27:14,      46:22, 47:11, 53:14,       31:11, 31:14, 31:16,     87:8, 87:10, 92:8,
53:4, 53:19, 55:9,
                           27:18, 29:17, 30:10,     54:17, 57:4                32:23, 33:5, 33:7,       97:19, 98:1, 99:4,
58:7
                           36:20, 40:8, 41:11,                                 33:11, 33:13, 33:16,     99:15, 99:19, 99:20,
 lobbyist [1] - 37:8                                  mind [3] - 5:22,
                           41:17, 42:21, 43:6,                                 34:3, 34:13, 40:14,      99:24, 99:25, 100:5,
 local [1] - 79:23                                  68:19, 91:5
                           43:21, 54:24, 55:2,                                 40:17, 40:21, 44:9,      100:13, 101:2
 LOCKHART [1] -                                       mine [1] - 63:1
                           55:9                                                44:12, 44:16, 45:2,       needed [1] - 54:4
1:14                                                  misconduct [2] -
                            maximum [8] -                                      56:18, 59:17, 60:12,      needs [6] - 62:17,
 Lockhart [1] - 3:11                                74:1, 74:2
                           13:22, 14:19, 63:19,                                60:15, 60:18, 60:22,     65:5, 78:24, 86:16,
 logistics [1] - 22:3                                 misrepresentations
                           63:25, 64:11, 65:4,                                 61:2, 61:16, 69:19,      89:9, 95:16
 LONDON [1] - 2:3                                   [1] - 34:6
                           70:8                                                69:21, 70:17, 70:18,      negative [4] - 85:21,
 longtime [1] - 35:12                                 misrepresented [3] -
                            MEAD [5] - 2:2, 2:3,                               79:14, 79:16, 83:11,     86:7, 91:3, 91:8
 look [6] - 11:20,                                  26:23, 32:7, 54:6
                           3:20, 98:12, 98:15                                  84:7, 84:17, 84:20,       negatively [1] -
11:22, 14:1, 63:15,                                   misrepresenting [2]
                            Mead [1] - 3:18                                    85:3, 85:8, 85:14,       73:16
68:4, 96:8                                          - 18:22, 31:24
                            mean [4] - 15:13,                                  86:17, 87:12, 87:23,      negotiate [1] - 73:25
 looked [1] - 99:10                                   missed [1] - 33:4
                           35:7, 73:2, 94:1                                    88:5, 88:9, 88:15,        negotiations [1] -
 looking [2] - 37:7,                                  misunderstandings
                            means [3] - 9:1,                                   88:19, 93:11, 93:18,     82:4
69:15                                               [1] - 62:24
                           50:18, 89:8                                         93:22, 94:3, 94:8,        never [5] - 37:18,
 lose [1] - 94:16                                     mitigation [1] - 65:11
                            meantime [1] - 95:10                               94:21, 95:2, 95:5,       37:19, 39:11, 81:1,
 loss [3] - 14:3, 63:20,                              MLARS [1] - 79:12
                            medication [2] -                                   95:11, 95:15, 95:21,     81:5
67:3                                                  moment [5] - 40:11,
                           7:19, 91:15                                         96:7, 96:11, 96:18,       new [9] - 64:3, 64:6,
 lower [3] - 14:19,                                 43:1, 45:3, 56:18,
                            medications [1] -                                  97:7, 97:11, 97:24,      64:10, 64:12, 77:8,
67:19, 78:16                                        94:21
                           91:9                                                98:12, 98:15, 101:9,     78:15, 99:5, 99:8,
 lowest [1] - 67:20                                   money [43] - 3:13,
        Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 112 of 117                                                        112



99:16                      occurred [3] - 22:5,    68:20, 72:1, 75:3,         owner [1] - 19:24         passports [1] - 92:13
  New [1] - 1:16          22:16, 31:25             78:22, 84:2, 84:13,        ownership [1] -           past [1] - 62:23
  next [9] - 16:17,        October [6] - 25:5,     84:14, 84:15, 85:12,      76:24                      pay [7] - 20:16,
33:13, 41:22, 50:25,      25:11, 28:3, 28:15,      85:14, 85:21, 86:6,                                 22:19, 40:1, 43:8,
56:9, 84:4, 97:15,        28:21, 52:9              86:7, 86:16, 87:11,                  P              47:11, 93:2
98:11, 100:17              OF [7] - 1:1, 1:3,      93:8, 95:25, 98:24,                                  paying [1] - 64:24
  Nicole [1] - 3:11       1:10, 1:15, 1:18, 1:22   99:6, 99:10, 99:16                                   payment [1] - 61:6
  NICOLE [1] - 1:14        offenders [1] - 93:3     ones [1] - 30:22          p.m [2] - 1:7, 100:18
                                                                                                        payments [6] -
  nominated [1] -          offense [31] - 13:25,    ongoing [2] - 27:9,       Page [11] - 11:20,
                                                                                                       20:12, 38:23, 39:20,
20:25                     14:2, 14:5, 16:18,       94:17                     11:21, 11:22, 71:25,
                                                                                                       42:18, 44:4, 51:13
                          16:22, 17:16, 18:9,       open [4] - 56:22,        72:6, 72:12, 72:13,
  nominee [3] - 20:23,                                                                                  pecuniary [1] - 63:20
                          18:21, 30:24, 30:25,     79:7, 82:9, 82:16         73:1, 75:3, 75:13
24:12, 41:9                                                                                             penalties [3] - 63:11,
                          31:2, 31:4, 31:7,         opened [3] - 28:16,       pages [2] - 71:22,
  nonlawyer [1] -                                                                                      63:12, 63:18
                          31:18, 32:10, 35:9,      56:12, 56:16              71:24
19:24                                                                                                   pending [4] - 6:19,
                          61:20, 61:24, 62:3,       openings [1] - 28:23      paid [6] - 20:7,
  nonwork [1] - 89:1                                                                                   25:9, 42:20, 52:7
                          63:25, 65:9, 66:12,       opportunity [4] -        30:20, 38:17, 60:23,
  notes [1] - 102:5                                                                                     Pennsylvania [1] -
                          66:21, 66:22, 67:1,      66:8, 70:22, 74:9,        61:2, 61:6
  nothing [3] - 50:4,                                                                                  1:23
                          68:6, 68:9, 72:3,        80:14                      pan [1] - 41:13
80:6, 85:19                                                                                             people [7] - 17:21,
                          80:21, 100:19             oppose [1] - 72:14        paper [1] - 52:3
  notice [4] - 15:23,                                                                                  37:23, 65:21, 93:2,
                           offer [2] - 85:10,       orally [1] - 6:1          papers [1] - 84:4
72:18, 76:3, 88:17                                                                                     94:14, 95:8, 99:9
                          87:14                     orchestrated [1] -        paragraph [5] -
  notify [2] - 87:19,                                                                                   percent [1] - 87:15
                           offering [1] - 28:14    19:5                      32:22, 32:24, 33:4,
91:21                                                                                                   perform [1] - 77:7
                           office [10] - 65:19,     order [37] - 8:19,       33:8, 63:1
  notwithstanding [1]                                                                                   perhaps [2] - 101:6,
                          79:21, 80:24, 82:21,     9:19, 18:8, 24:5, 26:9,    Paragraph [12] -
- 13:2                                                                                                 101:7
                          86:24, 87:6, 90:3,       27:8, 29:3, 30:4, 33:2,   11:20, 11:21, 32:23,
  november [1] - 1:6                                                                                    period [10] - 24:4,
                          91:24, 99:3              33:9, 38:21, 49:22,       33:5, 34:4, 36:17,
  November [4] -                                                                                       49:22, 63:21, 63:22,
                           Office [1] - 99:23      50:8, 53:13, 57:12,       38:14, 41:14, 47:22,
28:21, 29:8, 29:19,                                                                                    64:14, 76:12, 80:3,
                           OFFICER [16] -          58:19, 70:4, 74:13,       50:19, 77:22, 78:19
33:14                                                                                                  81:2, 95:6, 95:12
                          89:14, 89:17, 89:25,     75:14, 89:2, 89:10,        paragraphs [4] -
  nowhere [1] - 98:19                                                                                   perjury [2] - 6:8,
                          90:6, 90:12, 90:22,      92:8, 93:20, 94:10,       30:23, 34:1, 35:5,
  number [2] - 7:24,                                                                                   77:13
                          90:24, 91:2, 91:19,      97:9, 97:19, 97:21,       71:24
90:1                                                                                                    permission [1] -
                          92:3, 92:10, 92:18,      97:24, 98:1, 98:6,         parole [1] - 80:12
  numbers [2] - 66:15,                                                                                 87:17
                          99:2, 99:13, 99:17,      98:13, 98:17, 98:18,       Parole [1] - 80:13
66:24                                                                                                   permitted [3] - 13:7,
                          99:20                    98:21, 99:1, 99:14,        part [23] - 4:25, 6:2,
  NW [6] - 1:16, 1:19,                                                                                 13:16, 13:17
                           Offices [1] - 79:23     99:24                     12:21, 17:3, 20:21,
1:23, 2:3, 2:8, 102:14                                                                                  Person [45] - 19:24,
                           Official [1] - 2:6       ordered [1] - 75:16      28:22, 30:14, 30:18,
                                                                                                       20:5, 20:6, 20:13,
                           official [3] - 66:2,     orders [2] - 92:16,      41:7, 42:13, 44:9,
          O                                                                  49:17, 49:23, 50:22,
                                                                                                       20:17, 20:18, 20:22,
                          66:5, 102:12             99:2                                                21:10, 22:19, 24:15,
                           officials [7] - 20:2,    ordinarily [2] -         61:6, 63:1, 64:12,
                                                                                                       24:19, 24:25, 25:6,
 oath [1] - 6:5           20:19, 21:12, 21:25,     77:25, 92:9               68:14, 72:1, 79:8,
                                                                                                       37:13, 37:15, 37:16,
 object [1] - 70:22       22:20, 42:6, 46:6         original [1] - 64:14     80:14, 94:1, 94:2
                                                                                                       37:18, 38:4, 38:12,
 objection [2] - 85:24,    old [2] - 7:8, 80:10     originally [1] - 64:10    participated [2] -
                                                                                                       38:16, 38:23, 38:25,
88:1                       once [3] - 39:12,        originated [2] -         32:9, 62:1
                                                                                                       39:7, 39:9, 39:11,
 objections [4] -         61:23, 92:25             29:11, 57:24               particular [5] -
                                                                                                       39:21, 40:2, 40:6,
65:25, 66:1, 66:7,         one [68] - 10:3,         otherwise [3] - 13:6,    11:16, 51:6, 75:14,
                                                                                                       41:8, 42:5, 42:11,
66:9                      11:12, 14:21, 15:1,      13:16, 13:17              80:7, 93:15
                                                                                                       42:18, 43:8, 43:19,
 obligations [2] -        15:21, 16:10, 17:1,       outside [2] - 13:10,      particularly [2] -       43:22, 44:4, 44:6,
77:8, 77:11               17:18, 18:7, 19:14,      13:14                     68:18, 96:9               47:11, 50:7, 50:13,
 obstruction [1] -        25:16, 26:15, 27:21,      outstanding [1] -         parties [4] - 66:5,      50:14, 51:18, 60:5
77:13                     30:7, 31:3, 31:6,        66:10                     70:16, 93:18, 101:10       person [21] - 7:25,
 obvious [2] - 42:24,     31:17, 32:18, 33:1,       overall [1] - 42:25       parts [2] - 62:21,       9:6, 20:1, 20:25, 31:3,
44:7                      33:4, 33:22, 34:4,        overt [6] - 32:18,       64:9                      31:17, 35:8, 37:12,
 obviously [5] -          35:8, 36:1, 36:14,       32:19, 33:22, 33:23,       pass [3] - 20:12,        37:22, 38:8, 38:9,
14:18, 60:2, 68:14,       40:14, 42:11, 42:19,     33:24, 62:5               38:24, 39:20              38:10, 38:11, 38:15,
70:8, 78:22               43:1, 43:24, 44:16,       own [9] - 10:11,          pass-through [3] -       42:16, 43:6, 61:21,
 occasion [1] - 36:1      49:19, 52:13, 55:16,     10:17, 10:21, 37:12,      20:12, 38:24, 39:20       62:2, 92:22, 95:18,
 occasionally [1] -       56:5, 56:9, 56:18,       74:3, 74:19, 80:5,         passed [1] - 50:17       96:4
94:6                      58:21, 60:1, 61:21,      82:24, 83:19               passport [7] - 86:16,     personal [2] - 21:21,
 occasions [1] - 7:24     62:20, 64:9, 64:10,       owned [4] - 19:8,        87:8, 87:18, 88:16,       45:25
 occur [1] - 65:4         66:5, 66:12, 68:18,      24:9, 51:7, 76:23         91:17, 91:20, 92:16        perspective [5] -
        Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 113 of 117                                                           113



33:25, 61:14, 80:8,        possibilities [1] -       probable [2] - 9:5,     28:17, 38:23, 60:7,         quotes [1] - 57:23
88:13, 93:7               67:17                     78:16                    62:4, 62:8, 65:10,
 petition [1] - 13:6       possibility [2] -         probation [4] -         65:11, 77:17                           R
 phase [1] - 16:17        67:10, 69:8               65:19, 66:8, 80:15,       providing [5] -
 phone [9] - 7:25,         possible [3] - 84:21,    82:21                    52:15, 56:11, 59:4,
86:11, 86:12, 89:24,      85:5, 97:17                PROBATION [16] -        60:8, 68:22                  R's [3] - 24:11,
90:1, 90:4, 90:19,                                  89:14, 89:17, 89:25,      proving [1] - 78:11       24:19, 24:23
                           postponing [1] -
91:17, 92:22              74:13                     90:6, 90:12, 90:22,       provision [2] - 12:24,      raise [5] - 4:18, 15:7,
 pick [2] - 30:22,                                  90:24, 91:2, 91:19,      93:12                      79:3, 86:18, 100:14
                           potential [4] - 20:23,
87:18                     41:9, 77:4, 93:23         92:3, 92:10, 92:18,       PUBLIC [2] - 1:15,          raised [1] - 83:8
 place [3] - 50:4,         potentially [1] - 21:3   99:2, 99:13, 99:17,      1:19                         range [2] - 68:12,
50:10, 51:3                                         99:20                     public [3] - 3:12,        70:25
                           power [6] - 24:7,
 placed [2] - 6:5,        24:17, 50:21, 51:6,        problem [8] - 45:4,     79:12, 80:24                 rather [1] - 73:1
25:23                     51:13, 51:18              59:18, 86:4, 87:22,       publicly [3] - 21:7,        RDR [3] - 2:6, 102:3,
 places [1] - 92:20        precisely [2] - 38:8,    89:5, 94:15, 96:13,      26:15, 53:23               102:12
 Plaintiff [1] - 1:4      63:6                      97:3                      punishment [1] -            reached [1] - 82:4
 planning [1] - 98:11      prefer [2] - 93:11,       problems [1] - 92:25    65:12                        read [3] - 8:3, 18:3,
 play [1] - 50:12         96:12                      Procedure [1] - 75:7     purportedly [1] -         18:12
 plea [34] - 3:23, 5:1,    prepare [2] - 11:11,      proceed [2] - 3:25,     24:9                         reading [3] - 4:10,
5:2, 6:23, 7:22, 8:1,     40:23                     18:17                     purporting [2] -          18:13, 64:20
8:19, 11:3, 11:17,         prepared [3] - 40:1,      proceeding [4] - 5:6,   24:22, 52:1                  ready [1] - 3:25
12:5, 12:9, 12:16,        40:17, 40:21              13:7, 13:18, 73:6         purpose [31] - 18:22,       reality [2] - 24:11,
16:7, 31:9, 62:11,         prepares [1] - 65:19      proceedings [3] -       22:18, 23:5, 23:7,         33:20
62:22, 66:25, 71:21,       preponderance [1] -      15:3, 101:12, 102:6      26:23, 27:4, 27:13,          realize [1] - 5:5
72:9, 72:22, 74:8,        78:13                      proceeds [1] - 19:12    28:25, 30:1, 31:24,          really [3] - 5:22,
77:12, 77:18, 77:23,       present [9] - 10:11,      process [3] - 7:21,     32:7, 34:7, 47:15,         31:19, 43:4
78:12, 80:22, 82:1,       10:17, 10:18, 10:20,      100:24, 101:2            48:6, 48:11, 54:5,           reason [4] - 78:22,
82:8, 82:9, 82:13,        32:3, 68:24, 73:10,        processing [2] -        54:11, 54:17, 54:22,       85:25, 92:5, 95:10
82:23, 83:1, 83:20,       73:14, 73:17              97:12, 101:5             55:14, 55:21, 57:3,          reasonable [5] -
83:21                      presentation [1] -        produce [1] - 73:5      58:7, 58:17, 58:25,        11:5, 61:20, 65:13,
 PLEA [1] - 1:10          42:25                      produced [1] - 102:6    59:24, 60:8, 60:10,        65:17, 78:14
 plead [6] - 4:16,         presented [1] - 9:23      proffer [5] - 16:19,    61:25, 62:9                  reasons [2] - 70:1,
9:14, 16:7, 16:13,         presentence [4] -        17:6, 17:12, 17:14,       pursuant [1] - 14:10      72:14
83:12, 83:15              65:18, 66:5, 67:18,       61:18                     pursue [1] - 76:7           receive [1] - 15:2
 pleading [10] - 6:14,    70:21                      proffers [1] - 61:21     push [1] - 34:16            received [7] - 4:4,
8:24, 11:14, 13:12,        pressure [1] - 50:8       projects [9] - 25:17,    put [16] - 5:24, 51:12,   8:5, 56:3, 59:16, 60:3,
13:13, 16:23, 18:9,        presumably [12] -        29:7, 29:13, 30:7,       51:21, 52:19, 56:5,        75:5, 84:12
78:23, 81:11, 81:19       35:11, 36:9, 39:7,        33:20, 52:14, 57:17,     63:25, 65:21, 68:7,          recommend [1] -
 pled [1] - 12:20         52:15, 56:24, 75:24,      58:1, 58:21              73:14, 84:23, 92:8,        69:3
 point [21] - 13:8,       78:24, 85:24, 89:5,        promised [1] - 81:19    92:11, 92:15, 93:16,         recommendations
18:14, 37:15, 40:14,      90:8, 90:10, 92:1          promises [3] - 12:15,   93:20, 99:3                [2] - 6:21, 6:23

46:9, 50:16, 62:15,        presumed [1] - 11:3      82:7, 82:11               puts [1] - 72:18            recommended [1] -
64:2, 64:17, 64:18,        pretrial [17] - 3:24,     proposal [4] - 24:7,     putting [4] - 42:21,      19:22
64:21, 67:13, 67:16,      84:12, 86:23, 87:19,      24:14, 25:2, 50:20       43:10, 86:6, 99:1            record [9] - 3:8, 4:3,
75:14, 80:10, 84:2,       88:18, 89:2, 89:11,        prosecute [1] - 72:2                               4:24, 5:24, 63:5,
84:25, 87:13, 90:8,       89:12, 89:17, 89:20,       prosecuted [1] - 6:7               Q               84:23, 85:17, 89:16,
92:21, 94:6               92:24, 94:10, 95:22,       prosecution [2] -                                  94:24
 points [9] - 67:1,       97:18, 98:17, 98:25,      12:19, 77:12                                          recovery [3] - 3:13,
67:4, 67:7, 67:10,                                                            Q's [5] - 21:15,          79:17, 79:19
                          101:4                      prosecutor [1] -
67:11, 67:12, 68:7,                                                          21:16, 21:18, 21:21,         RECOVERY [1] -
                           previous [2] - 28:6,     79:25
68:10, 72:16                                                                 45:11                      1:22
                          76:17                      prosecutors [2] -
 political [8] - 19:17,                                                       questions [14] -            recruiter [2] - 19:22,
                           previously [2] -         69:1, 81:17
19:24, 19:25, 21:11,                                                         4:25, 5:3, 6:7, 7:7,       37:11
                          28:19, 29:1                protocol [1] - 86:8
36:19, 37:3, 37:5,                                                           8:22, 9:19, 41:5,            redacted [2] - 17:19,
                           primary [2] - 19:15,      prove [1] - 11:4
42:6                                                                         57:21, 62:10, 62:14,       18:1
                          26:15                      provide [11] - 17:21,
 portions [1] - 63:17                                                        71:20, 80:2, 81:14,          reduce [2] - 80:5,
                           principal [1] - 65:15    23:6, 32:14, 34:10,
                                                                             97:1                       80:9
 position [3] - 14:6,      Prisons [1] - 80:4       40:6, 48:10, 49:11,
20:23, 41:9                                                                   quick [1] - 93:15           reduced [2] - 12:10,
                           privately [6] - 40:13,   73:4, 75:8, 88:12,
 possess [2] - 81:6,                                                          quickly [4] - 60:13,      69:11
                          43:3, 45:5, 56:20,        91:18
81:9                                                                         92:2, 97:17, 98:9            reductions [1] - 69:8
                          59:19, 99:7                provided [9] - 20:12,
         Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 114 of 117                                                            114



 reference [1] - 33:25       reported [2] - 22:4,     64:19, 64:25, 75:13,       satisfied [5] - 8:13,     55:6
 referenced [1] - 36:5     46:13                      75:14, 75:18              8:16, 22:7, 46:18,          sentence [37] - 6:22,
 references [2] -            Reporter [2] - 2:6,       result [3] - 50:22,      83:16                      12:5, 12:10, 12:18,
33:16, 34:5                102:12                     72:19                      Saturday [1] - 101:8      13:3, 13:23, 14:4,
 reflect [1] - 4:3           reporting [3] - 86:10,    resulted [2] - 25:3,      scan [1] - 101:2          14:21, 33:13, 63:13,
 refuse [2] - 23:11,       89:20, 90:21               82:4                       scheme [8] - 19:6,        64:6, 64:10, 64:12,
48:17                        reports [2] - 94:14,      retain [1] - 27:14       19:13, 19:15, 19:20,       64:14, 64:15, 65:17,
 regarding [4] - 28:6,     94:17                       retainer [4] - 20:11,    26:16, 35:17, 53:24,       66:17, 68:6, 69:11,
50:5, 59:5, 59:7             represent [1] - 16:2     38:22, 39:19, 44:20       67:6                       70:4, 70:7, 70:21,
 registered [2] -            representative [6] -      returning [2] - 22:3,     school [1] - 7:12         70:23, 71:1, 74:13,
28:12, 56:10               21:22, 29:5, 33:18,        24:24                      Schuck [1] - 89:17        80:4, 80:7, 80:8,
 regular [2] - 38:1,       45:25, 50:14, 57:14         reveal [1] - 59:25        scope [3] - 12:22,        80:12, 80:14, 80:15,
86:8                         representative's [2]      review [4] - 8:18,       13:10, 13:14               80:18, 81:20, 81:23,
 regulators [1] -          - 29:10, 57:21             29:14, 58:1, 65:23         scrutiny [2] - 24:5,      82:12, 82:20
32:15                        represented [1] -         revocation [1] -         49:22                       sentenced [1] - 74:7
 rehab [1] - 65:11         10:2                       64:13                      seal [3] - 84:9, 84:10     sentences [1] -
 reiterate [1] - 96:22       reprosecute [1] -         revoked [2] - 64:5,       Seattle [19] - 84:17,     66:18
 relate [1] - 5:3          79:2                       64:6                      85:1, 85:4, 86:23,          sentencing [25] -
 related [14] - 5:25,        request [12] - 16:2,      rights [12] - 8:22,      86:24, 87:2, 87:3,         6:19, 13:24, 14:10,
12:19, 20:20, 30:13,       21:2, 21:23, 23:15,        8:23, 9:8, 10:24,         87:6, 87:10, 88:4,         14:18, 14:20, 61:3,
30:18, 40:8, 42:23,        25:24, 39:2, 39:4,         11:15, 11:25, 12:17,      88:11, 88:14, 89:23,       63:9, 64:8, 65:3,
43:7, 54:24, 61:7,         41:16, 48:25, 60:4,        15:16, 16:8, 16:14,       90:8, 90:10, 90:18,        66:11, 66:13, 66:20,
61:9, 66:22, 77:18,        90:13, 95:11               75:2, 80:23               92:6, 95:1, 96:5           67:14, 67:17, 68:15,
87:20                        requested [3] -           Robinson [1] - 3:16       SEC [1] - 56:10           68:17, 69:13, 70:1,
 relates [1] - 66:21       21:14, 45:16, 92:12         ROBINSON [41] -           second [5] - 31:6,        70:2, 70:5, 74:8,
 relating [6] - 11:25,       requests [1] - 62:7      2:2, 3:3, 3:15, 4:7,      32:8, 33:1, 93:15,         74:13, 74:21, 95:10
16:21, 42:20, 60:5,          require [3] - 10:12,     5:11, 7:5, 15:20,         99:6                        separate [3] - 21:3,
62:9, 66:16                87:14, 92:9                17:24, 40:14, 40:17,       seconds [1] - 99:21       28:17, 36:4
 release [10] - 63:21,       required [6] - 75:6,     40:21, 44:9, 44:12,        secretly [3] - 23:20,      separated [1] - 60:16
64:1, 64:5, 76:16,         76:4, 80:10, 85:1,         44:16, 45:2, 56:18,       31:22, 49:9                 September [12] -
77:2, 80:15, 84:3,         91:24, 92:5                59:17, 60:12, 60:15,       SECTION [3] - 1:15,       22:10, 23:14, 24:2,
84:11, 86:4, 100:17          requirements [3] -       60:18, 60:22, 61:2,       1:19, 1:23                 26:5, 26:25, 27:8,
 released [3] - 26:3,      64:19, 74:20, 78:12        69:19, 70:17, 83:11,       section [5] - 3:12,       28:1, 34:6, 46:22,
53:4, 100:6                  requires [1] - 69:9      84:7, 84:17, 84:20,       3:13, 79:12, 79:17,        48:24, 54:14, 55:23
 relief [2] - 13:6, 15:7     reserving [1] - 6:22     85:3, 85:8, 85:14,        79:19                       series [2] - 65:7,
 reluctant [1] - 51:2        residencies [1] -        86:17, 87:12, 94:8,        sections [1] - 65:8       76:2
 rely [1] - 87:6           84:13                      95:2, 95:15, 95:21,        secure [2] - 26:1,         seriousness [1] -
 remained [1] - 52:24        resident [2] - 21:6,     96:7, 96:11, 96:18,       52:21                      65:8
 remaining [4] -           41:18                      101:9                      Securities [1] - 28:12     serve [6] - 64:15,
25:23, 28:9, 29:21,          resolution [3] - 25:9,    role [12] - 20:4,         see [8] - 68:11,          80:4, 80:8, 80:14,
58:12                      50:4, 52:8                 42:23, 42:24, 43:7,       68:18, 85:25, 89:12,       80:18, 80:25
 removal [2] - 42:22,        resolve [8] - 19:18,     43:17, 44:3, 44:10,       94:14, 96:5, 96:20,         served [1] - 64:14
55:10                      20:2, 22:20, 27:15,        49:25, 50:13, 60:7,       98:4                        services [16] - 3:24,
 removed [14] - 21:8,      43:5, 55:2, 66:8,          73:25, 101:1               seek [2] - 6:18, 15:6     8:14, 20:7, 28:14,
21:12, 22:21, 24:16,       66:10                       roles [1] - 43:21         seeking [3] - 19:11,      56:12, 84:12, 86:24,
26:4, 27:19, 29:17,          resolved [2] - 36:12,     Room [2] - 2:8,          25:7, 36:9                 87:19, 89:11, 89:12,
30:11, 41:21, 42:7,        43:21                      102:14                     seem [1] - 43:22          89:18, 89:21, 92:24,
43:6, 43:20, 46:7,           respect [3] - 29:4,       roughly [2] - 35:25,      select [1] - 9:19         94:10, 98:25, 101:4
53:5                       30:5, 86:18                67:3                       selected [1] - 19:23       set [14] - 12:9, 12:10,
 removing [2] - 58:7,        responded [3] -           Rule [2] - 69:9, 74:21    selective [1] - 63:3      14:18, 15:8, 42:23,
60:6                       29:9, 30:6, 57:21           Rules [1] - 75:6                                    43:9, 63:10, 63:23,
                                                                                 sell [2] - 24:17, 51:18
 repeatedly [1] -            responding [1] -          run [1] - 99:3                                      66:15, 67:22, 72:3,
                                                                                 send [4] - 24:3,
28:23                      62:7                        runs [1] - 79:2                                     86:13, 92:6, 95:7
                                                                                49:21, 51:2, 91:23
 report [15] - 3:24,         response [4] - 27:11,     Ryan [1] - 3:10                                      sets [1] - 8:9
                                                                                 sense [1] - 18:7
63:24, 65:18, 65:21,       27:22, 54:23, 55:17         RYAN [1] - 1:14                                      setting [4] - 44:20,
                                                                                 sent [17] - 21:9,
66:6, 67:18, 70:21,          responsibility [4] -                                                          74:7, 74:8, 95:23
                                                                                22:22, 25:3, 26:21,
                                                                                                            several [5] - 23:2,
84:12, 87:4, 87:5,         67:11, 67:12, 67:15,                  S              27:2, 27:10, 32:21,
88:8, 88:9, 90:22,         72:15                                                                           23:17, 25:16, 47:25,
                                                                                33:17, 34:5, 41:1,
92:11, 92:22                 rest [1] - 52:19                                                              52:13
                                                                                41:21, 45:9, 50:3,
                                                       salient [1] - 30:22                                  severe [2] - 71:7,
 REPORTED [1] - 2:6          restitution [5] -                                  54:15, 54:16, 54:22,
        Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 115 of 117                                                              115



71:8                       55:21, 57:3, 57:8,          STATES [6] - 1:1,           suggestions [1] -         test [12] - 85:21,
 shall [1] - 41:22         58:17, 58:25, 59:21,       1:3, 1:11, 1:15, 1:18,      92:7                      86:7, 90:14, 90:25,
 share [1] - 65:22         59:24, 60:8, 60:9,         1:22                         Suite [2] - 1:16, 2:4    91:10, 92:2, 94:11,
 shell [3] - 23:3, 48:1,   61:25, 62:9                 status [5] - 26:15,         summarize [1] - 35:6     98:10, 98:17, 99:11,
48:6                        sources [2] - 17:6,       53:23, 94:19, 95:6,          summarizing [1] -        101:5
 short [1] - 28:10         76:12                      95:16                       41:4                       testify [2] - 10:16,
 show [3] - 18:18,          special [1] - 64:16        statute [7] - 12:20,        summoned [1] - 9:16      10:18
73:20, 88:8                 specific [10] - 13:25,    12:22, 13:12, 65:5,          Sunday [1] - 85:5         testimony [1] - 73:5
 shown [1] - 62:23         14:1, 21:24, 30:24,        78:22, 79:2, 81:8            superfluous [1] -         testing [4] - 91:6,
 sign [5] - 9:12, 84:3,    35:9, 46:1, 62:7, 65:9,     statutory [10] - 12:1,     18:14                     91:24, 92:5, 100:9
84:6, 98:20, 100:21        70:3, 88:12                13:22, 15:15, 63:11,         supervised [6] -          that'll [2] - 68:14,
 signed [6] - 16:25,        specifically [5] -        63:12, 63:18, 64:7,         63:21, 63:23, 64:1,       92:19
17:22, 24:22, 34:19,       15:14, 44:23, 62:8,        64:11, 65:4, 70:8           64:4, 80:15, 87:4          THE [533] - 1:1, 1:11,
51:25, 56:22               85:20, 96:22                stay [1] - 93:9             supervising [1] -        1:14, 2:2, 3:1, 3:4,
 significant [1] -          specifics [1] - 63:16      stay-aways [1] - 93:9      86:24                     3:5, 3:14, 3:19, 3:21,
26:16                       spoken [1] - 37:22         staying [1] - 88:22         supervision [5] -        3:22, 3:23, 4:3, 4:6,
 simply [1] - 24:12         spread [1] - 94:15         stenographic [1] -         74:3, 87:25, 89:22,       4:8, 4:9, 4:12, 4:13,
 single [1] - 62:25         staff [2] - 21:20,        102:5                       90:2, 90:13               4:17, 4:18, 4:21, 5:12,
 sit [2] - 17:11, 83:25    45:23                       still [6] - 16:25, 17:6,    support [1] - 55:20      6:4, 6:5, 6:9, 6:10,
 sitting [1] - 57:4         stand [1] - 78:2          52:24, 66:9, 80:10,          supposed [2] - 40:7,     7:2, 7:3, 7:6, 7:9,
 six [3] - 67:1, 67:4,      standard [3] - 78:14,     98:1                        96:25                     7:10, 7:11, 7:12, 7:13,
67:19                      78:16, 99:22                stipulations [1] -          surrender [1] - 92:12    7:14, 7:15, 7:16, 7:18,
 skill [1] - 37:3           start [9] - 18:13,        74:23                        surrounding [1] -        7:19, 7:20, 7:21, 7:24,
 slate [3] - 29:13,        34:18, 34:23, 63:11,        stories [2] - 23:23,       19:19                     8:3, 8:4, 8:5, 8:7, 8:8,
33:20, 57:25               66:3, 88:2, 92:25,         49:12                        swear [1] - 100:16       8:12, 8:13, 8:15, 8:17,
 slight [1] - 52:23        94:20, 96:23                story [4] - 23:6,           sworn [1] - 4:20         8:20, 8:21, 9:9, 9:10,
 slightly [2] - 41:5,       started [2] - 85:9,       27:23, 34:10, 48:10          system [3] - 24:1,       9:11, 9:12, 9:13, 9:14,
70:10                      85:11                       straight [1] - 4:22        49:20, 80:11              9:25, 10:1, 10:5, 10:6,
 smaller [2] - 24:4,        starting [1] - 33:10       strategies [2] -                                     10:9, 10:10, 10:14,
                            starts [1] - 33:11        23:20, 49:9                                           10:15, 11:1, 11:2,
49:21                                                                                        T              11:7, 11:8, 11:13,
 Sohn [1] - 3:12            state [4] - 16:20,         Street [1] - 2:3
                           76:17, 79:23, 81:7          street [3] - 99:12,                                  11:14, 11:19, 11:20,
 SOHN [1] - 1:21
                            statement [7] - 4:15,     99:14, 100:9                 table [2] - 3:11, 3:17   12:7, 12:8, 12:14,
 solemnly [1] -
                           6:8, 16:18, 35:10,          strictly [1] - 7:4          talks [4] - 38:14,       12:15, 13:1, 13:2,
100:16
                           72:3, 77:16, 84:8           strictness [2] -           52:5, 72:6, 78:19         13:20, 13:21, 14:8,
 someone [1] - 19:17
                            statements [17] -         23:25, 49:20                 tax [1] - 76:17          14:9, 14:12, 14:13,
 someplace [1] -
                           6:12, 6:15, 18:21,          strokes [1] - 43:16         team [1] - 50:13         14:25, 15:1, 15:5,
84:16
                           26:7, 31:4, 31:18,                                      telephone [2] -          15:6, 15:9, 15:10,
 something's [1] -                                     stuff [1] - 97:3
                           31:20, 32:10, 44:13,                                   89:20, 90:2               15:11, 15:12, 15:17,
95:9                                                   subject [3] - 29:14,
                           53:10, 53:11, 61:24,                                    telephonically [2] -     15:18, 15:21, 16:5,
 sometime [1] - 95:12                                 58:1, 77:12
                           77:23, 77:25, 78:5,                                    95:17, 95:19              16:6, 16:12, 16:13,
 sometimes [2] -                                       submitted [5] -
                           83:14, 83:23                                            temporary [2] - 21:7,    16:16, 16:17, 17:18,
17:5, 62:23                                           30:12, 30:17, 59:9,
                            states [2] - 81:1                                     41:20                     17:25, 18:5, 18:15,
 somewhere [1] -                                      59:11, 61:5
                            States [49] - 2:7, 3:6,                                tens [11] - 18:23,       30:22, 31:6, 31:12,
67:25                                                  subpoena [1] - 10:12
                           3:10, 18:25, 19:9,                                     20:16, 22:10, 26:10,      31:15, 32:22, 33:1,
 soon [1] - 85:4                                       subsequently [1] -
                           19:18, 20:1, 20:18,                                    27:5, 28:25, 40:1,        33:6, 33:9, 33:12,
 sophisticated [1] -                                  28:7
                           21:7, 21:9, 21:11,                                     46:22, 53:14, 54:17,      33:15, 33:24, 34:12,
67:6                                                   substantial [3] -
                           21:13, 21:16, 21:25,                                   57:4                      34:14, 34:15, 34:16,
 sorry [7] - 33:2, 50:7,                              68:22, 72:25, 73:1
                           22:13, 22:20, 22:21,                                    terms [31] - 6:21,       34:21, 34:22, 34:25,
59:17, 59:22, 60:22,                                   succeed [1] - 67:18
                           23:11, 23:21, 24:1,                                    15:14, 15:19, 15:22,      35:1, 35:3, 35:4,
73:3, 99:8                                             successful [4] -
                           24:16, 24:24, 25:4,                                    30:24, 31:12, 36:7,       35:20, 35:21, 35:25,
 sort [5] - 41:22,                                    24:15, 26:3, 51:16,
                           25:20, 26:4, 26:9,                                     36:20, 40:17, 42:14,      36:3, 36:5, 36:7,
43:17, 65:15, 65:16,                                  53:5
                           26:12, 26:18, 26:21,                                   44:3, 50:19, 53:9,        36:16, 36:17, 36:24,
71:22                                                  sufficient [1] - 86:12
                           26:22, 27:20, 27:25,                                   61:14, 62:6, 63:9,        36:25, 37:2, 37:7,
 sound [1] - 5:18                                      suggest [3] - 96:3,                                  37:9, 37:10, 37:14,
                           28:12, 29:18, 30:11,                                   63:18, 65:3, 66:19,
 sounds [1] - 100:25                                  98:12, 98:16                                          37:15, 37:16, 37:17,
                           31:22, 32:6, 41:19,                                    67:17, 68:21, 71:9,
 source [24] - 18:22,                                  suggested [2] -                                      37:18, 37:19, 37:20,
                           42:7, 46:6, 46:24,                                     77:4, 78:11, 92:19,
23:7, 27:4, 27:12,                                    51:24, 81:19                                          37:21, 37:22, 37:23,
                           48:17, 49:10, 53:6,                                    93:3, 93:25, 97:4,
28:6, 28:24, 30:1,                                     suggesting [1] -                                     37:25, 38:3, 38:6,
                           53:13, 53:15, 77:10,                                   100:25
31:24, 32:7, 34:7,                                    86:11                                                 38:7, 38:10, 38:12,
                           77:15, 102:13                                           terrific [1] - 101:6
48:11, 54:16, 54:22,                                   suggestion [1] - 93:2
        Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 116 of 117                                                           116



38:13, 38:14, 38:20,      62:14, 62:16, 62:17,      100:25, 101:10               trip [6] - 25:2, 32:1,   92:4
38:21, 39:2, 39:4,        62:18, 62:19, 65:2,        there'll [1] - 66:7        36:3, 36:4, 36:5, 38:2     unhappy [1] - 50:3
39:6, 39:7, 39:8,         65:3, 69:20, 69:22,        therefore [4] - 26:20,      tripping [1] - 44:10      uniformity [1] -
39:10, 39:15, 39:16,      70:12, 70:13, 70:19,      54:4, 68:11, 83:21           true [14] - 17:9,        66:18
39:17, 39:18, 39:24,      71:4, 71:5, 71:11,         they've [4] - 16:21,       18:22, 23:7, 26:23,        united [1] - 2:7
39:25, 40:10, 40:12,      71:12, 71:19, 71:20,      72:1, 72:13, 78:24          31:24, 48:11, 54:5,        UNITED [6] - 1:1,
40:13, 40:16, 40:20,      72:5, 72:6, 72:11,         third [2] - 67:13,         54:22, 55:21, 58:25,      1:3, 1:11, 1:15, 1:18,
41:3, 41:12, 41:13,       72:12, 72:24, 72:25,      67:16                       60:8, 60:9, 102:4,        1:22
42:1, 42:2, 42:4, 42:5,   73:8, 73:9, 73:19,         thirds [2] - 32:24,        102:5                      United [48] - 3:6,
42:9, 42:10, 42:12,       73:20, 73:23, 73:24,      33:7                         truthful [2] - 73:4,     3:10, 18:24, 19:9,
42:13, 43:1, 43:2,        74:5, 74:6, 74:17,         threatened [1] -           78:20                     19:18, 20:1, 20:18,
43:3, 43:4, 43:11,        74:18, 75:1, 75:2,        81:25                        truthfully [1] - 6:7     21:6, 21:8, 21:11,
43:13, 43:15, 43:16,      75:11, 75:12, 75:20,       three [5] - 26:8,           try [7] - 20:22, 35:5,   21:13, 21:16, 21:25,
44:2, 44:3, 44:11,        75:21, 76:1, 76:2,        53:11, 64:1, 67:10,         40:4, 41:8, 42:19,        22:13, 22:19, 22:21,
44:15, 44:19, 44:24,      76:10, 76:11, 76:15,      72:16                       45:8, 97:17               23:11, 23:21, 23:25,
45:1, 45:4, 45:5, 45:7,   76:16, 76:19, 76:20,       time-limited [2] -          trying [5] - 33:2,       24:16, 24:24, 25:4,
45:12, 45:13, 45:14,      77:1, 77:2, 77:21,        81:2, 81:4                  39:10, 39:16, 43:5,       25:20, 26:4, 26:8,
45:16, 45:18, 45:19,      77:22, 78:7, 78:8,         today [9] - 77:18,         43:17                     26:12, 26:17, 26:21,
45:22, 45:23, 46:4,       78:10, 78:11, 78:18,      85:6, 90:15, 90:25,          turn [2] - 71:1, 72:7    26:22, 27:20, 27:25,
46:5, 46:11, 46:12,       78:19, 79:5, 79:6,        92:1, 92:2, 97:15,           turns [1] - 72:9         28:12, 29:18, 30:11,
46:16, 46:17, 46:20,      79:10, 79:11, 79:15,      100:4, 101:6                 two [19] - 5:21,         31:22, 32:5, 41:19,
46:21, 47:4, 47:5,        79:18, 80:1, 80:2,         together [3] - 65:21,      19:22, 32:24, 33:7,       42:7, 46:5, 46:24,
47:9, 47:10, 47:14,       80:20, 80:21, 81:13,      68:7, 99:1                  51:17, 60:16, 63:20,      48:17, 49:10, 53:6,
47:15, 47:16, 47:17,      81:14, 81:24, 81:25,       tomorrow [2] -             64:9, 67:7, 67:11,        53:12, 53:15, 77:10,
47:23, 47:24, 48:4,       82:2, 82:3, 82:6, 82:7,   97:15, 101:7                67:12, 67:17, 72:16,      77:15, 102:13
48:5, 48:8, 48:9,         82:10, 82:11, 82:14,       took [1] - 17:4            76:22, 84:2, 84:13,        unlawful [1] - 13:23
48:14, 48:15, 48:21,      82:15, 82:18, 82:19,       top [4] - 45:24, 68:9,     84:24, 86:17, 86:20        unless [2] - 11:2,
48:22, 48:23, 48:24,      82:22, 82:23, 82:25,      72:20, 78:21                 two-thirds [2] -         16:9
49:3, 49:4, 49:6, 49:8,   83:1, 83:3, 83:4, 83:6,                               32:24, 33:7                unredacted [2] -
                                                     totaling [1] - 28:8
49:16, 49:17, 49:18,      83:7, 83:12, 83:15,                                    type [4] - 8:6, 88:24,   17:20, 84:8
                                                     totally [1] - 68:23
49:19, 49:23, 49:25,      83:16, 84:8, 84:19,                                   90:2, 91:21                unrelated [1] - 60:24
                                                     transaction [1] -
50:2, 50:19, 50:24,       84:22, 85:7, 85:12,                                    typical [1] - 76:3        up [46] - 4:22, 5:19,
                                                    20:14
51:4, 51:10, 51:11,       85:16, 87:1, 87:21,                                                             7:4, 9:10, 11:15, 13:8,
                                                     transactions [3] -
51:15, 51:16, 51:23,      88:2, 88:6, 88:10,                                                              15:19, 16:8, 16:14,
51:25, 52:4, 52:5,        88:16, 88:20, 89:14,
                                                    23:4, 23:12, 48:18                     U
                                                     transcript [2] -                                     16:22, 17:16, 23:22,
52:18, 52:19, 52:23,      89:15, 89:17, 89:24,                                                            24:6, 30:22, 34:16,
                                                    102:5, 102:6
53:1, 53:2, 53:3, 53:8,   89:25, 90:4, 90:6,                                      ultimately [7] -        35:6, 37:1, 41:4,
                                                     TRANSCRIPT [1] -
53:9, 53:17, 53:18,       90:7, 90:12, 90:17,                                   19:23, 20:25, 37:12,      42:23, 43:9, 44:10,
                                                    1:10
53:21, 53:22, 54:2,       90:22, 90:23, 90:24,                                  40:6, 41:10, 41:13,       44:20, 49:12, 51:1,
                                                     transfer [2] - 47:10,
54:3, 54:9, 54:10,        91:1, 91:2, 91:4,                                     44:4                      52:6, 60:15, 60:19,
                                                    90:3
54:12, 54:13, 54:20,      91:19, 91:25, 92:3,                                     umbrella [2] - 65:16,   63:5, 66:15, 66:20,
                                                     transferred [7] -
54:21, 55:1, 55:2,        92:7, 92:10, 92:17,                                   68:16                     67:8, 67:20, 73:20,
                                                    22:10, 26:11, 27:24,
55:4, 55:5, 55:7, 55:8,   92:18, 92:19, 93:6,                                     unable [1] - 15:25      78:4, 86:13, 87:18,
                                                    46:22, 53:14, 54:18,
55:12, 55:13, 55:15,      93:7, 93:14, 93:20,                                     unconstitutional [3]    89:13, 91:11, 91:14,
                                                    89:22
55:16, 55:19, 55:20,      93:24, 94:5, 94:9,                                    - 12:20, 13:10, 13:13     92:6, 94:5, 94:6,
                                                     transfers [7] - 18:22,
55:22, 55:23, 56:1,       94:23, 94:25, 95:4,                                     under [27] - 6:5,       95:23, 96:5, 97:21,
                                                    22:16, 22:23, 27:5,
56:2, 56:8, 56:9,         95:7, 95:14, 95:19,                                   12:11, 12:23, 13:12,      99:3
                                                    27:12, 47:6, 47:18
56:15, 56:17, 56:19,      95:22, 96:8, 96:13,                                   13:25, 14:2, 14:22,        upfront [1] - 42:16
56:20, 56:23, 57:1,       96:20, 97:5, 97:6,         travel [8] - 87:15,
                                                                                29:13, 56:10, 58:1,        upward [3] - 14:10,
57:2, 57:7, 57:8,         97:10, 97:13, 97:16,      87:20, 88:17, 89:1,
                                                                                65:7, 65:16, 66:13,       14:14, 68:18
57:11, 57:12, 57:19,      97:19, 97:21, 97:23,      89:3, 90:21, 91:17,
                                                                                67:2, 68:16, 69:7,         US [9] - 40:7, 49:20,
57:20, 58:4, 58:5,        98:1, 98:3, 98:4, 98:8,   91:21
                                                                                69:13, 70:2, 74:2,        50:3, 79:19, 79:22,
58:10, 58:11, 58:14,      98:9, 98:14, 98:19,        traveled [2] - 23:15,
                                                                                74:15, 75:6, 77:25,       97:16, 97:21, 99:23,
58:15, 58:23, 58:24,      98:24, 98:25, 99:2,       36:1
                                                                                81:8, 84:9, 84:10         100:1
59:2, 59:3, 59:5, 59:6,   99:5, 99:6, 99:13,         traveling [1] - 88:18
                                                                                  understood [11] -        USC [2] - 31:5, 65:7
59:7, 59:9, 59:15,        99:16, 99:17, 99:18,       treatment [1] - 8:5
                                                                                5:18, 22:14, 22:18,        usual [1] - 75:24
59:16, 59:18, 59:19,      99:20, 99:22, 100:1,       trial [12] - 9:15, 9:24,
                                                                                23:9, 26:14, 47:10,
59:22, 59:23, 60:1,       100:3, 100:5, 100:11,     10:2, 10:7, 10:16,
                                                                                48:15, 53:22, 54:7,
60:14, 60:16, 60:20,      100:13, 100:14,           11:6, 11:9, 16:9,                                                V
                                                                                67:22, 88:25
61:1, 61:11, 61:12,       100:20, 100:21,           16:14, 18:17, 73:6,
                                                                                  unforeseen [1] -
61:13, 61:17, 62:13,      100:22, 100:23,           75:2                                                   vacated [2] - 78:21,
         Case 1:18-cr-00343-CKK Document 20 Filed 12/14/18 Page 117 of 117   117



79:1                       1:6, 1:17, 1:20, 1:24,
  vacation [1] - 89:7      2:4, 2:9, 7:15, 21:16,
  vacations [1] - 89:3     21:19, 84:17, 102:14
  valuable [1] - 80:23      ways [1] - 95:23
  value [1] - 76:22         wealthy [1] - 35:15
  variance [5] - 14:14,     week [4] - 5:21, 96:9,
14:16, 14:19, 14:22,       97:15, 98:11
69:24                       weekly [4] - 86:10,
  varies [1] - 80:25       86:12, 91:24, 92:5
  various [22] - 18:23,     whole [1] - 76:2
20:11, 20:17, 22:24,        wholly [1] - 19:8
24:22, 32:12, 34:9,         wife [2] - 84:20,
38:22, 39:19, 40:3,        86:23
40:5, 41:1, 44:5,           wind [1] - 93:10
44:13, 47:18, 49:1,         wires [2] - 28:4, 28:6
51:25, 53:11, 53:15,        wish [5] - 4:16, 18:5,
66:15, 72:13, 95:23        63:4, 94:2, 94:13
  vary [1] - 14:21          withdraw [3] - 72:8,
  verbatim [1] - 18:3      72:21, 77:11
  version [3] - 17:19,      withdrawn [1] -
17:20, 18:1                77:24
  versus [1] - 3:6          WITNESS [1] - 40:13
  videoconference [1]       witnesses [3] - 10:8,
- 95:20                    10:11, 93:23
  videoconferencing         WOO [1] - 1:21
[2] - 95:23, 96:2           Woo [1] - 3:12
  violate [1] - 64:2        wording [1] - 44:8
  violation [3] - 31:5,     words [6] - 9:3,
64:4, 78:15                10:12, 13:8, 13:17,
  Virginia [1] - 81:4      14:4, 90:18
  virtually [1] - 25:23     works [1] - 95:12
  visa [2] - 21:7, 41:20    writ [1] - 12:12
  vitamins [1] - 91:10      writer [1] - 67:19
  voluntarily [4] - 5:2,    writing [3] - 5:25,
12:17, 82:24, 83:19        73:14, 79:7
  voluntariness [1] -       written [6] - 16:18,
81:14                      20:15, 27:10, 34:9,
  vote [1] - 80:24         39:25, 54:23
  vs [1] - 1:5              wrote [1] - 55:6

           W                          Y

 wait [1] - 100:23          Y's [2] - 29:3, 33:10
 waiting [1] - 95:1         years [5] - 36:1,
 waive [3] - 4:5, 4:10,    63:19, 64:1, 76:17,
83:10                      76:23
 waived [1] - 64:17         York [1] - 1:16
 waiver [4] - 9:12,         yourself [3] - 3:7,
12:2, 13:3, 15:13          10:20, 45:21
 waiving [3] - 12:17,       yourselves [1] -
13:17, 76:2                93:16
 wake [1] - 24:1
 walk [1] - 99:9                      Z
 wants [4] - 45:2,
88:25, 89:6, 89:9
                            Z's [1] - 30:4
 warned [1] - 98:21
                            zero [1] - 67:19
 warnings [2] - 100:6,
100:13
 Washington [11] -
